Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

by and among

GNC HOLDINGS, INC.

and

HARBIN PHARMACEUTICAL GROUP HOLDINGS CO., LTD.

Dated as of February 13, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     2  

1.1

 

Definitions

     2  

1.2

 

Terms Defined Elsewhere

     12  

1.3

 

Other Definitional and Interpretative Provisions

     13  

ARTICLE 2 PURCHASE AND SALE OF STOCK; CLOSING

     14  

2.1

 

Issuance, Sale and Purchase of the Shares; Use of Proceeds

     14  

2.2

 

Closing; Payment and Deliveries

     14  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     15  

3.1

 

Corporate Organization

     15  

3.2

 

Capitalization

     16  

3.3

 

Authority; Execution and Delivery; Enforceability

     17  

3.4

 

No Conflicts

     18  

3.5

 

Registration; General Solicitation; No Integration

     19  

3.6

 

Valid Issuance

     19  

3.7

 

SEC Documents; Financial Statements; Undisclosed Liabilities

     19  

3.8

 

Absence of Certain Changes or Events

     21  

3.9

 

Listing and Maintenance Requirements

     21  

3.10

 

Information Supplied

     21  

3.11

 

Legal Proceedings

     21  

3.12

 

Compliance with Laws and Orders

     22  

3.13

 

Permits

     22  

3.14

 

Employee Benefit Plans

     22  

3.15

 

Employee and Labor Matters

     24  

3.16

 

Environmental Matters

     24  

3.17

 

Real Property; Title to Assets

     25  

3.18

 

Tax Matters

     26  

3.19

 

Material Contracts

     27  

3.20

 

Intellectual Property

     27  

3.21

 

Broker’s Fees

     29  

3.22

 

Opinion of Financial Advisor

     29  

3.23

 

Investment Company Act

     29  

3.24

 

No State Takeover Statutes

     29  

3.25

 

Insurance

     30  

3.26

 

Foreign Corrupt Practices Act

     30  

3.27

 

OFAC

     30  

3.28

 

Related-Party Transactions

     30  

3.29

 

No Other Representations or Warranties

     31  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF INVESTOR

     31  

 

i



--------------------------------------------------------------------------------

4.1

 

Corporate Organization

     31  

4.2

 

Authority, Execution and Delivery; Enforceability

     31  

4.3

 

No Conflicts

     32  

4.4

 

Litigation

     32  

4.5

 

Financing

     32  

4.6

 

Proxy Statement; Other Information

     33  

4.7

 

Ownership of Company Common Stock

     33  

4.8

 

Securities Act Representations

     33  

4.9

 

Anti-Money Laundering, Anti-Terrorism and Similar Laws

     33  

4.10

 

Brokers

     34  

4.11

 

Guarantee

     34  

4.12

 

No Other Representations and Warranties; Non-Reliance

     34  

ARTICLE 5 COVENANTS; ADDITIONAL AGREEMENTS

     35  

5.1

 

Conduct of Business by the Company Pending the Closing

     35  

5.2

 

Access to Information; Confidentiality

     36  

5.3

 

No Solicitation

     37  

5.4

 

SEC Filings; Other Proceedings

     41  

5.5

 

Appropriate Proceeding; Consents; Filings

     42  

5.6

 

CFIUS

     44  

5.7

 

Ownership and Control of Investor

     45  

5.8

 

PRC Approvals

     45  

5.9

 

Certain Notices

     45  

5.10

 

Public Announcements

     46  

5.11

 

Debt Refinancing Undertakings

     46  

5.12

 

China Joint Venture

     47  

5.13

 

Takeover Statutes

     47  

5.14

 

Reservation of Common Stock

     47  

5.15

 

Integration

     47  

5.16

 

Listing

     47  

5.17

 

Securities Laws. Investor acknowledges and agrees that:

     47  

5.18

 

Board of Directors

     49  

5.19

 

Certificate of Designation and Company Bylaws

     50  

5.20

 

Certain Adjustments

     50  

5.21

 

Escrow Agreement

     51  

5.22

 

Subsidiary Assignment

     51  

5.23

 

Letter of Credit

     51  

ARTICLE 6 CONDITIONS TO CLOSING

     51  

6.1

 

Conditions to Obligations of Each Party Under This Agreement

     51  

6.2

 

Conditions to Obligations of the Company Under This Agreement

     52  

6.3

 

Conditions to Obligations of Investor Under This Agreement

     52  

ARTICLE 7 TERMINATION, AMENDMENT AND WAIVER

     53  

 

ii



--------------------------------------------------------------------------------

7.1

 

Termination

     53  

7.2

 

Effect of Termination

     53  

7.3

 

Company Termination Fee

     55  

7.4

 

Investor Termination Fee

     57  

7.5

 

Amendment

     58  

7.6

 

Waiver

     58  

ARTICLE 8 GENERAL PROVISIONS

     58  

8.1

 

Non-Survival of Representations and Warranties

     58  

8.2

 

Fees and Expenses

     59  

8.3

 

Notices

     59  

8.4

 

Severability

     60  

8.5

 

Entire Agreement

     60  

8.6

 

Assignment

     60  

8.7

 

No Third Party Beneficiaries

     61  

8.8

 

Governing Law; Dispute Resolution

     61  

8.9

 

Counterparts

     62  

8.10

 

  Specific Performance

     62  

 

 

Exhibit A    Form of Certificate of Designations Exhibit B    Form of Director
Confidentiality Agreement Exhibit C    Form of Registration Rights Agreement
Exhibit D    Form of Stockholders Agreement Exhibit E    China JV Term Sheet
Exhibit F    Amended and Restated Company Bylaws

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT, dated as of February 13, 2018
(this “Agreement”), is made by and between Harbin Pharmaceutical Group Holdings
Co., Ltd., a corporation incorporated in the People’s Republic of China
(“Investor”), and GNC Holdings, Inc., a Delaware corporation (the “Company”).
All capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Section 1.1 or as otherwise defined elsewhere in this Agreement
unless the context clearly indicates otherwise.

RECITALS

WHEREAS, the Company desires to issue and sell to Investor, and Investor desires
to purchase from the Company, 299,950 shares of the Company’s Convertible
Preferred Stock, on the terms and conditions contained herein;

WHEREAS, as consideration for the issuance and sale of Convertible Preferred
Stock by the Company, Investor shall pay to the Company cash in the aggregate
amount of $299,950,000;

WHEREAS, in connection with such sale and purchase, the Company is willing to
make certain representations and warranties and to agree to observe certain
covenants set forth herein for the benefit of Investor, and Investor will rely
on such representations, warranties and covenants as a material inducement to
its purchase of the Convertible Preferred Stock;

WHEREAS, in connection with such sale and purchase, Investor is willing to make
certain representations and warranties, and to agree to observe certain
covenants set forth herein for the benefit of the Company, and the Company will
rely on such representations, warranties and covenants as a material inducement
to its sale of the Convertible Preferred Stock;

WHEREAS, in order to induce the Company to enter into this Agreement,
simultaneously with the execution of this Agreement, Infinite Benefits Limited
(the “Guarantor”) has delivered to the Company a limited guarantee (the
“Guarantee”), pursuant to which the Guarantor has agreed to guarantee the
obligations of Investor to pay the Investor Termination Fee pursuant to
Section 7.4; and

WHEREAS, the Board of Directors of the Company (the “Board”) has, upon the terms
and subject to the conditions set forth herein, (i) approved this Agreement and
the other Transaction Documents and the consummation of the Transactions,
including the issuance of shares of Convertible Preferred Stock in accordance
with this Agreement, (ii) determined that the terms of the Agreement and the
other Transaction Documents and the Transactions, including the issuance of
shares of Convertible Preferred Stock in accordance with this Agreement, are
fair to, and in the best interests of, the Company and its stockholders,
(iii) directed that the issuance of shares of Convertible Preferred Stock in
accordance with this Agreement be submitted to the stockholders of the Company
at a special meeting for approval, (iv) recommended approval by the Company’s
stockholders of the Company Proposals in accordance with this Agreement and



--------------------------------------------------------------------------------

(v) declared that this Agreement and the other Transaction Documents and the
Transactions, including the issuance of shares of Convertible Preferred Stock in
accordance with this Agreement, are advisable.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and the covenants, premises,
representations and warranties and agreements contained in this Agreement and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties to this
Agreement agree as follows:

ARTICLE 1

DEFINITIONS

1.1    Definitions. As used herein, the following terms have the following
meanings:

“Acceptable Confidentiality Agreement” means a confidentiality agreement that
contains confidentiality provisions that are no less favorable in the aggregate
to the Company than those contained in the Confidentiality Agreement.

“affiliate” means, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first-mentioned Person. The parties agree that
(i) CITIC Capital Group, its affiliated investment funds and its and their
respective controlled affiliates shall be deemed to be “affiliates” of Investor,
and (ii) no Governmental Entity shall be deemed to be an “affiliate” of either
party.

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in New York, New York are authorized or obligated by applicable Law to
remain closed or close prior to 5:00 p.m. Eastern time.

“Certificate of Designations” means that certain Certificate of Designations of
the Company establishing the Convertible Preferred Stock, in the form attached
hereto as Exhibit A.

“CFIUS” means the Committee on Foreign Investment in the United States or any
successor entity.

“CFIUS Clearance” means that any review or investigation (if any) by CFIUS of
the transaction shall have been concluded and: (i) the parties have received
written notice from CFIUS that CFIUS has concluded that the transactions
contemplated by this Agreement are not “covered transactions” under Section 721
of the DPA; (ii) the parties have received written notice from CFIUS that the
review and further investigation (if any) under Section 721 of the DPA of the
transactions contemplated by this Agreement have been concluded, and CFIUS has
determined that there are no unresolved national security concerns with respect
to the transactions contemplated by this Agreement; or (iii) CFIUS shall have
sent a report to the President of the United States requesting a decision on the
CFIUS notice submitted by the parties

 

2



--------------------------------------------------------------------------------

and either (A) the period under which the President may announce his decision to
take action to suspect, prohibit or place any limitations on the transaction
shall have expired without any such action being taken or (B) the President
shall have announced a decision not to take any action to suspend, prohibit or
place any limitations on the transaction.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Incentive Plans” means the GNC Holdings, Inc. 2015 Stock and Incentive
Plan, as amended and restated (formerly known as the GNC Holdings, Inc. 2011
Stock and Incentive Plan), the GNC Acquisition Holdings Inc. 2007 Stock
Incentive Plan, as amended, and all other plans, programs, agreements or
arrangements (including inducement award agreements) pursuant to which equity
and/or equity-based incentive awards have been or may be issued.

“Company Intellectual Property” means the Intellectual Property that is owned or
licensed by the Company or any of its Subsidiaries and that is used in the
business of the Company and its Subsidiaries.

“Company Material Adverse Effect” means any change, event, occurrence or
development (an “Effect”) that, individually or in the aggregate, has or would
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, however, that adverse Effects arising
out of, resulting from or attributable to the following shall not constitute or
be deemed to contribute to a Company Material Adverse Effect, and shall not
otherwise be taken into account in determining whether a Company Material
Adverse Effect has occurred or would reasonably be expected to occur, except
that Effects with respect to clauses (b) and (c) of the below shall be so
considered to the extent such Effect disproportionately impacts the Company
relative to other companies operating in the same industry: (a) changes or
proposed changes in applicable Law, GAAP or the interpretation or enforcement
thereof, (b) changes in general economic, business, labor or regulatory
conditions, or changes in securities, credit or other financial markets,
including interest rates or exchange rates, in the United States or globally, or
changes generally affecting the industries (including seasonal fluctuations) in
which the Company or its Subsidiaries operate in the United States or globally,
(c) changes in global or national political conditions (including the outbreak
or escalation of war (whether or not declared), military action, sabotage or
acts of terrorism), changes due to natural disasters or changes in the weather
or changes due to the outbreak or worsening of an epidemic, pandemic or other
health crisis, (d) actions or omissions taken or not taken at the request of, or
with the consent of, Investor or any of its affiliates, (e) the negotiation,
announcement, pendency or consummation of this Agreement and the Transactions,
including the identity of, Investor or any of its affiliates or any
communication by Investor or any of its affiliates regarding plans, proposals or
projections with respect to the Company, its Subsidiaries or their employees
(including any impact on the relationship of the Company or any its
Subsidiaries, contractual or otherwise, with its customers, suppliers,
distributors, vendors, lenders, employees or partners), (f) any Proceeding
arising from allegations of breach of fiduciary duty or violation of Law
relating to this Agreement or the Transactions contemplated hereby, (g) a
decrease in the trading price or trading volume of, or suspension of trading in,
the Shares, or any changes in the trading prices of, or defaults under, the
Credit Agreement, any asset based indebtedness permitted to be incurred pursuant
to the Credit Agreement or the Convertible Notes Indenture, provided that the

 

3



--------------------------------------------------------------------------------

underlying cause of such failure (unless such underlying cause would otherwise
be excluded from this definition) shall be taken into account in determining
whether a Company Material Adverse Effect has occurred, or (h) any failure by
the Company or any of its Subsidiaries to meet any revenue, earnings or other
financial projections or forecasts, provided that the underlying cause of such
failure (unless such underlying cause would otherwise be excluded from this
definition) shall be taken into account in determining whether a Company
Material Adverse Effect has occurred.

“Company Owned Intellectual Property” means Company Intellectual Property that
is owned by the Company or any of its Subsidiaries.

“Company Proposals” means the Company’s proposal to approve the sale and
issuance of the maximum number of shares of Company Common Stock upon conversion
of the Convertible Preferred Stock, based on the then applicable Conversion
Price, in accordance with NYSE Rule 312.03(c) and NYSE Rule 312.03(d), as
applicable.

“Company Stockholder Approval” means the affirmative vote of a majority of the
holders of the Company’s shares present in person or represented by proxy at the
Company Meeting and entitled to vote to approve the sale and issuance of the
maximum number of shares of Company Common Stock upon conversion of the
Convertible Preferred Stock, based on the then applicable Conversion Price, in
accordance with NYSE Rule 312.03(c) and NYSE Rule 312.03(d), as applicable.

“Competition Laws” means applicable supranational, national, federal, state,
provincial or local Law designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolizing or restraining trade or
lessening competition in any other country or jurisdiction, including the HSR
Act, the Sherman Act, the Clayton Act, and the Federal Trade Commission Act, in
each case, as amended and other similar competition or antitrust laws of any
jurisdiction other than the United States.

“Contract” means any of the agreements, arrangements, contracts, leases (whether
for real or personal property), powers of attorney, notes, bonds, mortgages,
indentures, deeds of trust, loans, evidences of Indebtedness, letters of credit,
settlement agreements, franchise agreements, undertakings, covenants not to
compete, employment agreements, licenses, purchase and sale orders and other
legally binding commitments, whether written or oral, to which in each case a
Person is a party or to which any of the properties or assets of such Person is
subject.

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of capital stock or other Equity Interests, as trustee or executor, by
Contract or credit arrangement or otherwise.

“Conversion Price” means the initial $5.35 per share conversion price for the
Shares.

“Convertible Notes” means the Company’s 1.5% Convertible Senior Notes, issued on
August 10, 2015 pursuant to the Convertible Notes Indenture, in an original
aggregate principal amount of $287,500,000, due in 2020.

 

4



--------------------------------------------------------------------------------

“Convertible Notes Indenture” means that certain Indenture, dated as of
August 10, 2015, by and among the Company, the Subsidiary guarantors party
thereto and Bank of New York Mellon Trust Company, N.A., as Trustee.

“Convertible Preferred Stock” means the class of preferred stock of the Company
titled the “Series A Convertible Preferred Stock.”

“Credit Agreement” means the Credit Agreement, dated as of November 26, 2013,
among GNC Corporation, General Nutrition Centers, Inc., the lenders and other
parties party thereto from to time, and JPMorgan Chase Bank, N.A. as
administrative agent, as amended and/or supplemented by the First Amendment,
dated December 9, 2013 and by the Replacement and Incremental Facility
Amendment, dated March 4, 2016, and as may be amended, supplemented or otherwise
modified from time to time.

“Credit Agreement Refinancing” means (i) the amendment of, and/or waiver under,
the Credit Agreement, (ii) the refinancing or repayment, in whole or in part, of
the Indebtedness outstanding as of the date hereof under the Credit Agreement,
and/or (iii) the entering into and incurrence of indebtedness under any
asset-based indebtedness permitted to be incurred pursuant to the Credit
Agreement, in the case of clauses (i) through (iii) above, on terms and
conditions reasonably satisfactory to the Investor (such consent not to be
unreasonably withheld, conditioned or delayed) provided that, in the aggregate,
at least ninety percent (90%) of the principal amount outstanding of the
“Tranche B Term Loans” (as defined in the Credit Agreement) thereunder, as of
the date hereof, shall have been repaid (other than with proceeds of any
revolving facility under the Credit Agreement or the Credit Agreement
Refinancing Documentation) or extended their maturity date to March 4, 2021
(without regard to any potential acceleration or springing maturity terms);
provided, further, that the proposed terms and conditions of any such amendment,
waiver, refinancing, repayment or incurrence shall be deemed to be reasonably
satisfactory to Investor if, following written notice of such terms and
conditions by the Company, Investor does not object in writing within three (3)
Business Days after receipt of the Company’s written notice.

“Credit Agreement Refinancing Documentation” means any documentation governing
any Credit Agreement Refinancing.

“Debt Refinancing” means the Credit Agreement Refinancing and, if necessary in
connection with the consummation of the Transactions, the repayment, discharge,
prepayment, refinancing, conversion, redemption or repurchase of the Convertible
Notes, in whole or in part, as may be required by the Convertible Notes
Indenture.

“Director” means any director of the Company.

“Director Confidentiality Agreement” means a Confidentiality Agreement,
substantially in the form attached as Exhibit B hereto.

“Environmental Claims” means any Proceeding, investigation, order, demand,
allegation, accusation or notice (written or oral) by any Person or entity
alleging actual or potential liability or violation arising out of or relating
to any Environmental Laws, Environmental Permits or the presence in, or Release
into, the environment of, or exposure to, any Hazardous Materials, but shall not
include any claims relating to products liability.

 

5



--------------------------------------------------------------------------------

“Environmental Laws” means any and all applicable, federal, state, provincial,
local or foreign Laws, and all rules or regulations promulgated thereunder,
regulating or relating to Hazardous Materials, pollution, protection or clean-up
of the environment (including ambient air, surface water, ground water, drinking
water, land surface, subsurface strata, wildlife, plants or other natural
resources), and/or the protection of health and safety of persons from exposures
to Hazardous Materials.

“Environmental Permits” means any permit, certificate, consent, registration,
notice, approval, identification number, license or other authorization required
under any applicable Environmental Law.

“Equity Interest” means any share, capital stock, partnership, limited liability
company, member or similar equity interest in any Person, and any option,
warrant, right or security (including debt securities) convertible, exchangeable
or exercisable into or for any such share, capital stock, partnership, limited
liability company, member or similar equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any employer that would be considered a single employer
with the Company under Section 4001(b) of ERISA or Sections 414(b) or (c) of the
Code or, solely for purposes of Title IV of ERISA, Sections (m) or (o) of the
Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Expenses” includes all expenses (including all fees and expenses of counsel,
accountants, investment bankers, financing sources, experts and consultants to a
party hereto and its affiliates) incurred by a party or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement and the transactions contemplated
hereby, including the preparation, printing, filing and mailing of the Proxy
Statement and all other matters related to the transactions contemplated by this
Agreement.

“GAAP” means generally accepted accounting principles, as applied in the United
States.

“Government List” means any list maintained by any agency or department of any
Governmental Entity in the United States of Persons, organizations or entities
subject to international trade, export, import or transactions restrictions,
controls or prohibitions, including (i) the Denied Persons List and Entities
List maintained by the U.S. Department of Commerce, (ii) the List of Specially
Designated Nationals and Blocked Persons and the List of Sectoral Sanctions
Identification maintained by the U.S. Department of Treasury, (iii) the Foreign
Terrorist Organizations List and the Debarred Parties List maintained by the
U.S. Department of State and (iv) those Persons, organizations and entities
listed in the Annex to, or are otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 21, 2004).

 

6



--------------------------------------------------------------------------------

“Governmental Entity” means (i) any national, federal, state, county, municipal,
local or foreign government, or other political subdivision thereof, (ii) any
entity exercising executive, legislative, judicial, regulatory, taxing,
administrative or prosecutorial functions of or pertaining to government,
(iii) any arbitrator, arbitral body or mediator and (iv) any self-regulatory
organization (including the NYSE, or any other securities market).

“Handling” means the access, acquisition, compilation, use, storage, processing,
transmission, safeguarding, disposal, destruction, disclosure or exploitation of
data.

“Hazardous Materials” means any pollutants, chemicals, contaminants or any other
toxic, infectious, carcinogenic, reactive, radioactive, corrosive, ignitable,
flammable or otherwise hazardous substance or waste, whether solid, liquid or
gas, that is subject to regulation, control or remediation under any
Environmental Laws, including any quantity of asbestos in any form, urea
formaldehyde, PCBs, radon gas, mold, crude oil or any fraction thereof, all
forms of natural gas, petroleum products or by-products or derivatives.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“Indebtedness” means, of any Person and as of any time, the aggregate amount of
the following, without duplication: (a) the outstanding principal amount of any
indebtedness for borrowed money; (b) all other obligations evidenced by bonds,
debentures, notes or similar instruments of indebtedness; (c) all capitalized
lease obligations that are classified as a balance sheet liability in accordance
with GAAP; (d) all letters of credit, performance bonds, surety bonds, banker’s
acceptances or similar obligations issued for the account of such Person;
(e) all guarantees and keepwell arrangements issued by such Person; (f) to the
extent not otherwise included, all indebtedness of another Person secured by a
Lien on any asset owned by such first Person, whether or not such indebtedness
is assumed by such first Person; (g) all obligations due and payable under any
interest rate swap agreements or interest rate hedge agreements and similar
agreements to which any such Person is a party; (h) all obligations issued or
assumed as the deferred purchase price of property or services with respect to
which any Person is liable, contingent or otherwise (including conditional sale
obligations and “earn-out” obligations but excluding trade payables arising in
the ordinary course of business); and (i) any interest owed with respect to the
indebtedness referred to above and prepayment penalties, premiums, breakage or
fees and expenses due and payable with respect thereto.

“Independent Investor Designee” means an Investor Designee that (i) at no time
during the three (3) year period prior to his or her appointment to the Board
has been or is an employee, director, officer of, or consultant or other service
provider to, any member of the Investor Group, or has received or is receiving
compensation from any member of the Investor Group, and (ii) qualifies as an
“independent” director under the rules of the NYSE and any guidelines adopted by
the Board or the Nominating and Corporate Governance Committee that are
applicable to all of the Company’s directors, as determined in good faith by the
Nominating and Corporate Governance Committee.

“Intellectual Property” means all intellectual property rights in any
jurisdiction, including: (a) patents and patent applications; (b) trademarks,
service marks, trade dress, logos,

 

7



--------------------------------------------------------------------------------

slogans, brand names, trade names, Internet domain names, social media accounts
and corporate names (whether or not registered), and other indicia of origin,
and all applications and registrations in connection therewith; (c) copyrights
(whether or not published), rights of attribution, publicity and privacy, and
all applications and registrations in connection therewith; (d) intellectual
property rights in Software Programs; (e) mask works and industrial designs, and
all applications and registrations in connection therewith; and (f) trade
secrets and other intellectual property rights in confidential and proprietary
information, inventions, ideas, research and development information, know-how,
recipes, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, research records,
test information, financial, marketing and business data, customer and supplier
lists, algorithms and information, pricing and cost information, business and
marketing plans and proposals, databases and compilations of data, methods and
techniques, and manuals and specifications of operating and promoting retail
health, wellness and performance stores and franchises.

“Investor Group” means Investor and any of its affiliates and Subsidiaries.

“Investor Related Parties” means Investor, each of its affiliates or any of
their respective former, current or future direct or indirect equity holders,
general or limited partners, controlling Persons, stockholders, members,
managers, directors, officers, employees, agents, affiliates, Representatives or
assignees or any former, current or future direct or indirect equity holder,
general or limited partner, controlling Person, stockholder, member, manager,
director, officer, employee, agent, affiliate, Representative or assignee of any
of the foregoing.

“Investor Termination Fee” means an amount equal to $18,000,000.

“IRS” means the United States Internal Revenue Service.

“IT Systems” means the information and communications technologies owned, leased
or licensed by the Company or any of its Subsidiaries, including hardware,
software, websites, networks, Application Programming Interfaces and all other
information technology equipment of the Company and its Subsidiaries.

“Knowledge” means (a) when used with respect to the Company, the actual
knowledge, after inquiry of direct reports deemed in good faith to be
reasonable, of the individuals listed in Section 1.1(a) of the Company
Disclosure Schedule; and (b) when used with respect to Investor, the actual
knowledge, after inquiry of direct reports deemed in good faith to be
reasonable, of Hao Shi jun, the General Manager of Investor.

“Law” means any applicable United States or foreign federal, national,
provincial, state, municipal and local laws, statutes, ordinances, decrees,
rules, regulations or Orders of any Governmental Entity, in each case, having
the force of law.

“Lien” means, with respect to any property, equity interest or asset, any
mortgage, deed of trust, hypothecation, lien, encumbrance, pledge, charge,
security interest, right of first refusal, right of first offer, adverse claim,
restriction on transfer, covenant or option in respect of such property, equity
interest or asset.

 

8



--------------------------------------------------------------------------------

“MOFCOM” means the Ministry of Commerce of the PRC or its competent local
counterparts.

“NDRC” means the National Development and Reform Commission of the PRC or its
competent local counterparts.

“Nominating and Corporate Governance Committee” means the nominating and
corporate governance committee of the Board, or another committee performing the
functions of nominating or selecting Persons for election or appointment to the
Board.

“NYSE” means the New York Stock Exchange.

“Order” means any judgment, order, decision, ruling, determination, writ,
injunction, decree or arbitration award.

“Permitted Liens” means (a) Liens for Taxes (i) not yet due or delinquent or
subject to penalties or (ii) that are being contested in good faith by
appropriate Proceedings and (in the case of this clause (ii)) for which
appropriate reserves have been made in accordance with GAAP, (b) Liens in favor
of landlords, lessors, vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction or similar liens or encumbrances arising by
operation of Law in the ordinary course of business for amounts not yet
delinquent, (c) non-exclusive licenses of Intellectual Property, (d) (i) matters
of record, (ii) Liens that would be disclosed by a current, accurate survey or
physical inspection of such Company Real Property, (iii) applicable building,
zoning and land use regulations, and (iv) other minor imperfections or
irregularities in title, restrictions, easements, rights of way and other
non-monetary Liens which, in each of cases (i), (ii), (iii) and (iv) are not
violated in any material respect by, and do not materially impair the use (as of
the date hereof), operation or occupancy of the Company Real Property to which
they relate, (e) Liens arising under the Credit Agreement or Credit Agreement
Refinancing Documentation and (f) Liens described in Section 1.1(b) of the
Company Disclosure Schedule.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act).

“Personal Information” means any (a) information that identifies an individual
or, in combination with any other information or data in the possession or
control of the Company or any of its Subsidiaries, could be used to identify an
individual; and (b) sensitive information regarding individuals or regarding
their employment, family, sexual, political, health, financial or location
status, such as Governmental Entity-issued identifiers, or credit card or other
financial information, including bank account information.

“PRC” means the People’s Republic of China, excluding for purposes of this
Agreement only, Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan.

“PRC Approvals” means, the filings with, decisions by and approvals from PRC
Governmental Entities with respect to the transactions contemplated hereby,
including (i) the approval from SASAC, (ii) the filing with and/or confirmation
from NDRC with respect to the

 

9



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby, (iii) the filing with
and/or the issuance of the certificate of outbound investment by enterprises by
MOFCOM with respect to the consummation of the Transactions contemplated hereby
and (iv) the foreign exchange registration conducted by authorized banks under
SAFE’s supervision in connection with the transactions contemplated hereby.

“Proceedings” means all actions, suits, claims, mediations, arbitrations or
proceedings, in each case, by or before any Governmental Entity.

“Proxy Statement” means a proxy statement on Schedule 14A filed with the SEC
relating to the Company Stockholder Approval.

“Registration Rights Agreement” means a Registration Rights Agreement
substantially in the form attached hereto as Exhibit C, to be entered into by
the Company and Investor at the Closing.

“Release” means disposing, discharging, injecting, spilling, leaking, pumping,
pouring, leaching, dumping, emitting, escaping or emptying into or upon the
indoor or outdoor environment, including any soil, sediment, subsurface strata,
surface water, drinking water, ground water, ambient air, the atmosphere or any
other media.

“Representatives” means, with respect to a Person, such Person’s directors,
officers, employees, accountants, consultants, legal counsel, investment
bankers, advisors, agents and other representatives acting on such Person’s
behalf in connection with the Transactions.

“Restricted Entity” means a Person principally engaged in the business of
owning, operating, managing, franchising or branding retail nutrition supplement
stores, or developing or manufacturing nutritional supplements, that, in each
case, competes with the Company and is listed on Schedule 1.1A attached hereto.

“SAFE” means the State Administration of Foreign Exchange of the PRC or its
competent local counterparts.

“SASAC” means the State-owned Assets Supervision and Administration Commission
of the State Council of the PRC or its competent local counterparts.

“SEC” means the United States Securities and Exchange Commission.

“Section 721 of the DPA” means Section 721 of the Defense Production Act of
1950, as amended, 50 U.S.C. Section 4565.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Software Programs” means computer programs (whether in source code, object code
or other form), including any and all software implementations of algorithms,
models and methodologies, and all documentation, including user manuals and
training materials, related to any of the foregoing.

 

10



--------------------------------------------------------------------------------

“Stockholders Agreement” means a Stockholders Agreement substantially in the
form attached hereto as Exhibit D, to be entered into by the Company and
Investor at the Closing.

“Subsidiary” of Investor, the Company or any other Person means any corporation,
limited liability company, partnership, joint venture or other legal entity of
which Investor, the Company or such other Person, as the case may be (either
alone or through or together with any other Subsidiary), owns, directly or
indirectly, a majority of the capital stock or other Equity Interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation, limited liability
company, partnership, joint venture or other legal entity, or otherwise owns,
directly or indirectly, such capital stock or other Equity Interests that would
confer control of any such corporation, limited liability company, partnership,
joint venture or other legal entity, or any Person that would otherwise be
deemed a “subsidiary” under Rule 12b-2 promulgated under the Exchange Act.

“Tax” or “Taxes” means (a) any and all federal, state, local or foreign taxes,
assessments, fees, levies, duties, imposts or other similar charges, in each
case, imposed by a Governmental Entity, including income, franchise, windfall or
other profits, gross receipts, real property, personal property, sales, use,
goods and services, capital stock, business license, occupation, commercial
activity, customs, alternative or add-on minimum, environmental, payroll,
employment, social security, workers’ compensation, unemployment compensation,
excise, estimated, withholding, ad valorem, stamp, transfer, registration,
value-added, transactional and gains tax, and additions to tax, interest and
penalties with respect to any of the foregoing, and (b) any liability for the
payment of any amounts of the type described in clause (a) as a result of being
a member of an affiliated, consolidated, combined or unitary group, as a result
of any tax sharing or tax allocation agreement, or as a result of being liable
for another Person’s taxes as a transferee or successor, by Contract or
otherwise; provided, that any liability under clause (b) shall not include any
liability arising from any customary tax indemnification provisions in ordinary
course commercial agreements or Contracts, in each case, that are not primarily
related to taxes.

“Tax Return” means any report, return (including information return), claim for
refund, election, estimated tax filing or declaration required to be filed or
actually filed with a Governmental Entity, including any schedule or attachment
thereto, and including any amendments thereof.

“Third Party” shall mean any Person other than Investor, the Company and their
respective affiliates.

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Stockholders Agreement, the Guarantee, the Letter of Credit, the Certificate of
Designations and the Registration Rights Agreement.

“Transactions” means the issuance, sale and purchase of the Shares in accordance
with this Agreement, including any issuance of Underlying Shares, and the other
transactions contemplated by this Agreement and the other Transaction Documents.

 

11



--------------------------------------------------------------------------------

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the
Company’s transfer agent.

“Treasury Regulations” means the final and temporary regulations under the Code,
as promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Underlying Shares” means the shares of Company Common Stock issued and issuable
upon conversion of the Convertible Preferred Stock and issued and issuable in
lieu of the cash payment of dividends on the Convertible Preferred Stock in
accordance with the Certificate of Designations.

“Union” means a labor union, trade union, works council or any other employee
representative body.

1.2    Terms Defined Elsewhere. The following terms are defined elsewhere in
this Agreement, as indicated below:

 

Acquisition Proposal

  

Section 5.3(g)(i)

Agreement

  

Preamble

Board

  

Recitals

Board Recommendation

  

Section 3.3(b)

Change of Board Recommendation

  

Section 5.3(a)

China JV

  

Section 5.12

Closing

  

Section 2.2(a)

Closing Date

  

Section 2.2(a)

Closing Date Payment

  

Section 2.2(b)

Company

  

Preamble

Company Benefit Plan

  

Section 3.14(a)

Company Bylaws

  

Section 3.1

Company Charter

  

Section 3.1

Company Common Stock

  

Section 3.2(a)

Company Designees

  

Section 5.18(a)

Company Disclosure Schedule

  

Article 3

Company Financial Statements

  

Section 3.7(c)

Company Leased Real Property

  

Section 3.17(a)

Company Material Contract

  

Section 3.19

Company Meeting

  

Section 5.4(b)

Company Options

  

Section 3.2(a)

Company Owned Real Property

  

Section 3.17(a)

Company Preferred Stock

  

Section 3.2(a)

Company Real Property

  

Section 3.17(a)

Company RSUs

  

Section 3.2(a)

Company SEC Documents

  

Section 3.7(a)

Company Termination Fee

  

Section 7.3(a)

 

12



--------------------------------------------------------------------------------

Competing China JV Proposal

  

Section 5.3(h)

Confidentiality Agreement

  

Section 5.2(b)

DGCL

  

Section 4.7

Dispute

  

Section 8.8(b)

ECL Claims

  

Section 7.4(c)

Escrow Agent

  

Section 5.21

Escrow Agreement

  

Section 5.21

FCPA

  

Section 3.26

Guarantor

  

Recitals

Guarantee

  

Recitals

ICDR

  

Section 8.8(b)

Intervening Event

  

Section 5.3(g)(v)

Investor

  

Preamble

Investor Designees

  

Section 5.18(a)

Investor Sub

  

Section 5.22

Investor Termination Fee Release Event

  

Section 7.4(a)

Letter of Credit

  

Section 5.23

Minority Transaction Termination Fee

  

Section 7.3(a)

OFAC

  

Section 3.27

Outside Date

  

Section 7.1(d)

Per Share Price

  

Section 2.1

Proposed Changed Terms

  

Section 5.3(d)(ii)

Purchase Price

  

Section 2.1

Service Provider

  

Section 3.14(a)

Shares

  

Section 2.1

Superior Majority Proposal

  

Section 5.3(g)(ii)

Superior Minority Proposal

  

Section 5.3(g)(iii)

Superior Proposal

  

Section 5.3(g)(iv)

1.3    Other Definitional and Interpretative Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Articles, Sections, Exhibits and Schedules are to Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or

 

13



--------------------------------------------------------------------------------

contract as amended, modified or supplemented from time to time in accordance
with the terms thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. References to “law”, “laws” or to any applicable Law shall be
deemed to refer to such law or applicable Law as amended from time to time,
except as otherwise specified herein, and to any rules or regulations
promulgated thereunder. All references to “days” shall mean calendar days unless
otherwise indicated. The parties have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

ARTICLE 2

PURCHASE AND SALE OF STOCK; CLOSING

2.1        Issuance, Sale and Purchase of the Shares; Use of Proceeds. Subject
to the terms and conditions of this Agreement, at the Closing, the Company shall
issue and sell to Investor, and Investor shall purchase and acquire from the
Company, 299,950 shares of Convertible Preferred Stock (the “Shares”) at a
purchase price of $1,000.00 per share (the “Per Share Price”). The aggregate
purchase price for the Shares shall be equal to $299,950,00 (the number of
Shares multiplied by the Per Share Price) (the “Purchase Price”). The Company
shall use the proceeds for the repayment, in whole or in part, of the
Indebtedness outstanding as of the Closing under the Credit Agreement, payment
of fees and expenses incurred in connection with the Transactions and other
general corporate purposes as may be mutually agreed by the Company and
Investor.

2.2        Closing; Payment and Deliveries.

(a)    Upon the terms and subject to the conditions set forth in this Agreement,
the closing (the “Closing”) of the issuance, purchase and sale of the Shares
shall take place at 10:00 a.m., New York City time, on the third Business Day
after satisfaction or waiver of all of the applicable conditions set forth in
Article 6 (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the fulfillment or waiver of those conditions at
the Closing) at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
NY 10022, or at such other place, time or date as may be mutually agreed upon in
writing by the Company and Investor (the date on which the Closing actually
occurs, the “Closing Date”).

(b)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, (i) Investor shall cause a wire transfer to be made in
immediately available funds to an account of the Company designated in writing
by the Company in an amount (the “Closing Date Payment”) equal to, at Investor’s
election, either (x) the Purchase Price or (y) the Purchase Price less the
Investor Termination Fee, and (ii) the Company shall deliver, or cause to be
delivered, to Investor evidence from the Transfer Agent of the issuance of the
Shares in the name of Investor by book entry on the stock ledger of the Company
(or, if Shares are to be represented in certificated form, a certificate
representing the Shares), with the legends contemplated by Section 5.17(d).

 

14



--------------------------------------------------------------------------------

(c)    At the Closing, (i) if Investor delivers or causes to be delivered the
Purchase Price in accordance with Section 2.2(b)(i)(x), then Investor and the
Company shall deliver a joint written notice (a “Joint Release Notice”) to the
Escrow Agent (pursuant to the terms of the Escrow Agreement and containing such
information as is required by the Escrow Agreement) instructing the Escrow Agent
to deliver the Investor Termination Fee to Investor (or its designee) by wire
transfer of immediately available funds to an account of Investor (or its
designee), as specified in the Joint Release Notice, and (ii) if Investor
delivers or causes to be delivered the Closing Date Payment in accordance with
Section 2.2(b)(i)(y), then Investor and the Company shall deliver a Joint
Release Notice to the Escrow Agent (pursuant to the terms of the Escrow
Agreement and containing such information as is required by the Escrow
Agreement) instructing the Escrow Agent to deliver the Investor Termination Fee
to the Company (or its designee), by wire transfer of immediately available
funds to an account of the Company (or its designee), as specified in the Joint
Release Notice.

(d)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, each of Investor and the Company shall execute and deliver the
Registration Rights Agreement and the Stockholders Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except (a) as set forth in the disclosure schedule delivered by the Company to
Investor (the “Company Disclosure Schedule”) prior to the execution of this
Agreement (with specific reference to the representations and warranties in this
Article 3 to which the information in such schedule relates; provided, that,
disclosure in the Company Disclosure Schedule as to a specific representation or
warranty shall qualify any other sections of this Agreement to the extent
(notwithstanding the absence of a specific cross reference) it is reasonably
apparent from the face of such disclosure that such disclosure relates to such
other sections), and (b) as otherwise disclosed or identified in the Company SEC
Documents filed prior to the date hereof (other than any forward-looking
disclosures contained in the “Forward Looking Statements” and “Risk Factors”
sections of the Company SEC Documents), the Company hereby represents and
warrants to Investor as follows:

3.1        Corporate Organization. Each of the Company and its Subsidiaries is a
corporation or other entity duly organized, validly existing and, to the extent
applicable, in good standing under the laws of the jurisdiction of its
organization and has the requisite corporate or other entity power and authority
to own or lease all of its properties and assets and to carry on its business as
it is now being conducted. Each of the Company and its Subsidiaries is duly
licensed or qualified to do business in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified, has not had and would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. The copies of the Amended and Restated Certificate of
Incorporation (the “Company Charter”) and Amended and Restated Bylaws (the
“Company Bylaws”) of the Company, as most recently filed with the Company SEC
Documents, are true, complete and correct copies of such documents as in effect
as of the date of this Agreement. The

 

15



--------------------------------------------------------------------------------

Company is not in violation of any of the provisions of the Company Charter or
the Company Bylaws.

3.2        Capitalization.

(a)    The authorized capital stock of the Company consists of three hundred
million (300,000,000) shares of Class A common stock, par value $0.001 per share
(“Company Common Stock”), and sixty million (60,000,000) shares of preferred
stock, par value $0.001 per share (“Company Preferred Stock”). As of
December 31, 2017, (i) 83,566,954 shares of Company Common Stock (other than
treasury shares) were issued and outstanding, all of which were duly authorized,
validly issued, fully paid and nonassessable and free of preemptive rights, of
which 378,784 were restricted stock awards subject to forfeiture restrictions,
(ii) 45,991,443 shares of Company Common Stock were held in the treasury of the
Company or by its Subsidiaries, (iii) 4,627,292 shares of Company Common Stock
were reserved for issuance under the Company Incentive Plans (including under
any inducement award program), (iv) 2,605,167 shares of Company Common Stock
were subject to outstanding options to purchase Company Common Stock (“Company
Options”), (v) 660,596 shares of Company Common Stock were available for
issuance upon the vesting of the Company’s outstanding restricted stock unit
awards (“Company RSUs”), (vi) 757,568 performance shares with market condition
restricted stock awards were available for issuance (assuming maximum
achievement) and (vii) no shares of Company Preferred Stock were issued and
outstanding. Except as set forth in the immediately preceding sentence, there
are no options, restricted stock units, restricted stock, profits interests,
stock appreciation rights, phantom equity rights, warrants or other rights,
agreements, arrangements or commitments of any character to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound relating to, or the value of which is based on, the issued
or unissued capital stock or other Equity Interests of the Company, or
securities convertible into or exchangeable for such capital stock or other
Equity Interests, or obligating the Company to issue or sell any shares of its
capital stock or other Equity Interests, or securities convertible into or
exchangeable for such capital stock of, or other Equity Interests in, the
Company. Since December 31, 2017 and as of the date of this Agreement, except
for the issuance of Company Common Stock under the Company Incentive Plans in
accordance with their terms, the Company has not issued any shares of its
capital stock or other Equity Interest, or securities convertible into or
exchangeable for such capital stock or other Equity Interests, have been issued
other than shares of Company Common Stock issued in respect of the exercise of
Company Options or vesting of Company RSUs in the ordinary course of business
and the number of shares authorized for issuance under the Company Incentive
Plans has not increased. The Company does not have outstanding shareholder
purchase rights or “poison pill” or any similar arrangement in effect as of the
date hereof.

(b)    All outstanding shares of Company Common Stock are duly authorized,
validly issued, fully paid and nonassessable, and are not subject to and were
not issued in violation of any preemptive or similar right, purchase option,
call or right of first refusal or similar right. Except as set forth in
Section 3.2(a), the Company has not issued any securities, the holders of which
have the right to vote with the stockholders of the Company on any matter.
Except as provided in the Transaction Documents, there are no outstanding
contractual obligations of the Company or any of its Subsidiaries
(i) restricting the transfer of, (ii) affecting the voting rights of,
(iii) requiring the repurchase, redemption or disposition of, or containing any

 

16



--------------------------------------------------------------------------------

right of first refusal with respect to, (iv) requiring the registration for sale
of, or (v) granting any preemptive or antidilutive right, with respect to any
shares of capital stock of, or other Equity Interests in, the Company or any of
its Subsidiaries.

(c)    None of the Company or any of its Subsidiaries holds an Equity Interest
in any Person other than other Subsidiaries. Each outstanding share of capital
stock of or other Equity Interest in each Subsidiary of the Company is duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights and is owned, beneficially and of record, by the Company or one or more
of its wholly-owned Subsidiaries free and clear of all Liens. There are no
options, warrants or other rights, agreements, arrangements or commitments of
any character to which any Subsidiary of the Company is a party or by which any
Subsidiary of the Company is bound relating to the issued or unissued capital
stock or other Equity Interests of such Subsidiary, or securities convertible
into or exchangeable for such capital stock or other Equity Interests, or
obligating any Subsidiary of the Company to issue or sell any shares of its
capital stock or other Equity Interests, or securities convertible into or
exchangeable for such capital stock of, or other Equity Interests in, such
Subsidiary. There are no outstanding contractual obligations of the Company or
any of its Subsidiaries to provide funds to, or make any investment (in the form
of a loan, capital contribution or otherwise) in, any Subsidiary of the Company
or any other Person, other than guarantees by the Company of any Indebtedness or
other obligations of any wholly-owned Subsidiary of the Company or any of its
Subsidiaries of any Indebtedness under the Credit Agreement, the Credit
Agreement Refinancing Documentation and the Convertible Notes Indenture.

3.3        Authority; Execution and Delivery; Enforceability.

(a)    The Company has all necessary power and authority to execute and deliver
this Agreement and the other Transaction Documents, to perform and comply with
each of its obligations hereunder and thereunder and, subject to the receipt of
the Company Stockholder Approval, to consummate the Transactions. The execution
and delivery by the Company of this Agreement and the other Transaction
Documents, the performance and compliance by the Company with each of its
obligations herein and therein, and the consummation by it of the Transactions
have been duly authorized by all necessary corporate action on the part of the
Company, subject to receipt of the Company Stockholder Approval, and no other
corporate proceedings on the part of the Company and no other stockholder votes
are necessary to authorize this Agreement and the other Transaction Documents,
or the consummation by the Company of the Transactions. The Company has duly and
validly executed and delivered this Agreement and will (as of the Closing) duly
and validly execute and deliver the other Transaction Documents and, assuming
the due authorization, execution and delivery by Investor of this Agreement and
the other Transaction Documents to which it is party, this Agreement constitutes
and the other Transaction Documents will constitute (as of the Closing) legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as limited by Laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.

(b)    The Board, at a meeting duly called and held, adopted resolutions
(i) approving this Agreement and the other Transaction Documents and the
consummation of the Transactions, including the issuance of shares of
Convertible Preferred Stock and any

 

17



--------------------------------------------------------------------------------

Underlying Shares in accordance with this Agreement, (ii) determining that the
terms of the Agreement and the other Transaction Documents and the Transactions,
including the issuance of shares of Convertible Preferred Stock and any
Underlying Shares in accordance with this Agreement, are fair to, and in the
best interests of, the Company and its stockholders, (iii) directing that the
Company Proposals be submitted to the stockholders of the Company at a special
meeting for approval, (iv) recommending approval by the Company’s stockholders
of the Company Proposals in accordance with this Agreement (the “Board
Recommendation”) and (v) declaring that this Agreement and the other Transaction
Documents and the Transactions, including the issuance of shares of Convertible
Preferred Stock and any Underlying Shares in accordance with this Agreement, are
advisable.

(c)    The Company Stockholder Approval is the only vote of holders of any class
or series of Company Common Stock or other Equity Interests of the Company
necessary to approve the Transactions. No other vote of the holders of Company
Common Stock or any other Equity Interests of the Company is necessary to
consummate the Transactions.

3.4        No Conflicts.

(a)    The execution and delivery of this Agreement and the other Transaction
Documents does not and will not, and the performance by the Company of this
Agreement and the other Transaction Documents will not, (i) assuming the Company
Stockholder Approval is obtained, conflict with or violate any provision of the
Company Charter or the Company Bylaws or any equivalent organizational documents
of any Subsidiary of the Company, (ii) assuming that all consents, approvals,
authorizations and permits described in Section 3.4(b) have been obtained and
all filings and notifications described in Section 3.4(b) have been made and any
waiting periods thereunder have terminated or expired, conflict with or violate
any Law applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
or (iii) except as set forth in Section 3.4 of the Company Disclosure Schedule,
require any consent or approval under, result in any breach of or any loss of
any benefit under, constitute a change of control or default (or an event which
with notice or lapse of time or both would become a default) under or give to
others any right of termination, vesting, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any property or asset of
the Company or any of its Subsidiaries pursuant to, any Contract or Permit to
which the Company or any of its Subsidiaries is party, except, with respect to
clauses (ii) and (iii), for any such conflicts, violations, breaches, defaults
or other occurrences which would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

(b)    Assuming the accuracy of the representations and warranties of Investor
in Section 4.3(b), the execution and delivery by the Company of this Agreement
and the other Transaction Documents does not and will not, and the consummation
by the Company of the Transactions and compliance by the Company with any of the
terms or provisions hereof will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Entity, except (i) under the Exchange Act and the rules and regulations of the
NYSE, (ii) under the HSR Act, (iii) the PRC Approvals, (iv) as may be required
under Section 721 of the DPA and (v) where failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not reasonably be expected to,

 

18



--------------------------------------------------------------------------------

individually or in the aggregate, have a Company Material Adverse Effect and
would not prevent or materially delay the transactions contemplated by this
Agreement or any other Transaction Document to which the Company is a party.

3.5        Registration; General Solicitation; No Integration. Subject to, and
in reliance on, the representations, warranties and covenants made herein by
Investor, the offer and sale of the Convertible Preferred Stock pursuant to this
Agreement and any issuance of Underlying Shares is, or will be, as the case may
be, exempt from the registration and prospectus delivery requirements of the
Securities Act and the rules and regulations promulgated thereunder. Other than
with respect to Investor and its affiliates, neither the Company nor any other
Person or entity authorized by the Company to act on its behalf has (i) engaged
in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of the Shares or the Underlying Shares or (ii) directly or indirectly, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) of the Company or its affiliates
under circumstances that would require registration of the Shares or the
Underlying Shares under the Securities Act or cause the offering under this
Agreement to be integrated with any prior offering of securities of the Company
for purposes of the Securities Act.

3.6        Valid Issuance. Upon issuance, the Shares will be duly authorized for
issuance and sale to Investor pursuant to this Agreement and, when issued and
delivered by the Company pursuant to this Agreement against payment of the
Purchase Price, will be validly issued, fully paid, non-assessable and will be
delivered to Investor free and clear of all Liens (other than (i) Liens created
by Investor or any of its affiliates and (ii) transfer restrictions under
applicable securities Laws and the Transaction Documents). The issuance of the
Shares pursuant to this Agreement is not subject to preemptive or other similar
rights. The Underlying Shares shall be duly authorized and, when issued pursuant
to the terms of the Certificate of Designations, will be validly issued, fully
paid, and nonassessable, and will be free and clear of all Liens (other than
(i) Liens created by Investor or any of its affiliates and (ii) transfer
restrictions under applicable securities Laws and the Transaction Documents).
The issuance of the Underlying Shares will not be subject to preemptive or other
similar rights. The respective rights, preferences, privileges and restrictions
of the Shares and the Underlying Shares are as stated in the Company Charter
(including the Certificate of Designations) and the Stockholders Agreement. The
Underlying Shares to be issued upon any conversion of the Shares have been duly
reserved for such issuance.

3.7        SEC Documents; Financial Statements; Undisclosed Liabilities.

(a)    The Company has timely filed or furnished all reports, schedules, forms,
statements, registration statements, prospectuses and other documents required
to be filed or furnished by the Company with the SEC under the Securities Act or
the Exchange Act since January 1, 2016 (the “Company SEC Documents”). None of
the Subsidiaries of the Company is required to make any filings with the SEC.

(b)    As of its respective filing date, and, if amended, as of the date of the
last amendment prior to the date of this Agreement, each Company SEC Document
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as the case

 

19



--------------------------------------------------------------------------------

may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Company SEC Document and did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of the date hereof,
there are no material outstanding or unresolved comments in comment letters
received from the SEC with respect to any of the Company SEC Documents.

(c)    The consolidated financial statements of the Company included in the
Company SEC Documents (including, in each case, any notes or schedules thereto)
(the “Company Financial Statements”) fairly present, in all material respects,
the consolidated financial condition and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company and its
Subsidiaries (on a consolidated basis) as of the respective dates of and for the
periods referred to in the Company Financial Statements, and were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto), subject, in the case of any
interim unaudited Company Financial Statements, to normal year-end adjustments
and the absence of notes and other presentation items.

(d)    The Company has established and maintains disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 and paragraph
(e) of Rule 15d-15 under the Exchange Act) as required by Rules 13a-15 and
15d-15 under the Exchange Act. The Company’s disclosure controls and procedures
are designed to ensure that all information (both financial and non-financial)
required to be disclosed by the Company in the reports that it files or
furnishes under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the rules and forms of the SEC, and that
all such information is accumulated and communicated to the Company’s management
as appropriate to allow timely decisions regarding required disclosure and to
make the certifications required pursuant to Sections 302 and 906 of the
Sarbanes-Oxley Act. The Company’s management has completed an assessment of the
effectiveness of the Company’s disclosure controls and procedures and, to the
extent required by applicable Law, presented in any applicable Company SEC
Document that is a report on Form 10-K or Form 10-Q, or any amendment thereto,
its conclusions about the effectiveness of the disclosure controls and
procedures as of the end of the period covered by such report or amendment based
on such evaluation. Based on the Company’s management’s most recently completed
evaluation of the Company’s internal control over financial reporting, (i) the
Company had no significant deficiencies or material weaknesses in the design or
operation of its internal control over financial reporting that would reasonably
be expected to adversely affect the Company’s ability to record, process,
summarize and report financial information and (ii) the Company does not have
Knowledge of any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal control
over financial reporting. As of the date of this Agreement, to the Knowledge of
the Company, there is no reason that its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act, without qualification, when next due.

(e)    The Company and its Subsidiaries do not have any liabilities or
obligations of any nature (whether absolute or contingent, asserted or
unasserted, known or

 

20



--------------------------------------------------------------------------------

unknown, primary or secondary, direct or indirect, and whether or not accrued)
required by GAAP to be reflected or reserved on a consolidated balance sheet of
the Company (or the notes thereto) except (i) as disclosed, reflected or
reserved against in the most recent balance sheet included in the Company
Financial Statements or the notes thereto, (ii) for liabilities and obligations
incurred in the ordinary course of business since the date of the most recent
balance sheet included in the Company Financial Statements, (iii) for
liabilities and obligations arising out of or in connection with this Agreement
or the other Transaction Documents, the Transactions or disclosed in
Section 3.7(e) of the Company Disclosure Schedule and (iv) for liabilities and
obligations that, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Company Material Adverse Effect.

3.8      Absence of Certain Changes or Events. Since September 30, 2017 through
the date of this Agreement, except for the discussion and negotiation of this
Agreement and the Transactions, (a) there has not been any change, event,
development, condition or occurrence that, individually or in the aggregate, has
had or would reasonably be expected to have a Company Material Adverse Effect
and (b) neither the Company nor any of its Subsidiaries has taken any action
that, if taken during the period from the date of this Agreement to the Closing
Date, would require consent from Investor pursuant to Sections 5.1(b), (e) or
(f).

3.9      Listing and Maintenance Requirements. The Company Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to the Knowledge of the Company is
reasonably likely to, have the effect of, terminating the registration of the
Company Common Stock under the Exchange Act nor has the Company received as of
the date of this Agreement any notification that the SEC is contemplating
terminating such registration. The Company Common Stock is presently listed on
the NYSE and the Company has not received any written notice from the NYSE to
the effect that the Company is not in compliance with the maintenance
requirements of such exchange.

3.10      Information Supplied. None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in the Proxy
Statement will, at the date that the Proxy Statement or any amendment or
supplement thereto is mailed to holders of Company Common Stock and at the time
of the Company Meeting, contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances in which they are made, not misleading (except that no
representation or warranty is made by the Company to such portions thereof that
are supplied by or on behalf of Investor, in writing, for inclusion or
incorporation by reference therein). The Proxy Statement will comply as to form
in all material respects with the requirements of the Exchange Act and other
applicable Law.

3.11      Legal Proceedings. There are no Proceedings pending, or to the
Knowledge of the Company, threatened against, the Company or any of its
Subsidiaries or any of their respective assets or properties or any of the
officers or directors of the Company (in their capacities as such), except, in
each case, for those that, individually or in the aggregate, have not had, and
would not, if adversely determined, reasonably be expected to have, a Company
Material Adverse Effect. To the Knowledge of the Company, there are no
investigations by any Governmental Entity pending against the Company or any of
its Subsidiaries or any of their respective assets or properties or any of the
officers or directors of the Company (in their

 

21



--------------------------------------------------------------------------------

capacities as such), except, in each case, for those that, individually or in
the aggregate, have not had, and would not reasonably be expected to have, a
Company Material Adverse Effect. As of the date of this Agreement, there are no
Proceedings pending or, to the Knowledge of the Company, threatened against, the
Company or any of its Subsidiaries or any of their respective assets or
properties or any of the officers or directors of the Company (in their
capacities as such) that, if adversely determined, would reasonably be expected
to impair the ability of the Company to perform its obligations under the
Transaction Documents. Neither the Company nor any of its Subsidiaries nor any
of their respective assets or properties is or are subject to any Order, except
for those that, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Company Material Adverse Effect.

3.12      Compliance with Laws and Orders. The Company and its Subsidiaries are
in compliance and since January 1, 2017 have been in compliance with all Laws
and Orders applicable to the Company or any of its Subsidiaries or any assets or
properties owned or used by any of them, except (a) for such past noncompliance
as has been remedied and imposes no continuing obligations or costs on the
Company or its Subsidiaries and (b) where any non-compliance, individually or in
the aggregate, has not had and would not reasonably be expected to have, a
Company Material Adverse Effect. Neither the Company nor any of its Subsidiaries
has received any written communication since January 1, 2017 from a Governmental
Entity that alleges that the Company or any of its Subsidiaries is not in
compliance with any Law or Order, except where any non-compliance, individually
or in the aggregate, has not had and would not reasonably be expected to have, a
Company Material Adverse Effect.

3.13      Permits. The Company and each of its Subsidiaries have all required
governmental licenses, permits, certificates, approvals, orders, billing and
authorizations (“Permits”) necessary for the conduct of their business and the
use of their properties and assets, as presently conducted and used, and each of
the Permits is valid, subsisting and in full force and effect, except where the
failure to have or maintain such Permit, individually or in the aggregate, has
not had and would not reasonably be expected to have, a Company Material Adverse
Effect. The operation of the Company and its Subsidiaries as currently conducted
is not, and has not been since January 1, 2017, in violation of, nor is the
Company or its Subsidiaries in default or violation under, any Permit (except
for such past violation or default as has been remedied and imposes no
continuing obligations or costs on the Company or its Subsidiaries), and, to the
Knowledge of the Company, no event has occurred which, with notice or the lapse
of time or both, would constitute a default or violation of any term, condition
or provision of any Permit, except where such default or violation of such
Permit, individually or in the aggregate, has not had and would not reasonably
be expected to have, a Company Material Adverse Effect. There are no actions
pending or, to the Knowledge of the Company, threatened, that seek the
revocation, cancellation or modification of any Permit, except where such
revocation, cancellation or modification, individually or in the aggregate, has
not had and would not reasonably be expected to have, a Company Material Adverse
Effect.

3.14      Employee Benefit Plans.

(a)    “Company Benefit Plan” means each (i) “employee benefit plan” as defined
in Section 3(3) of ERISA, whether or not subject to ERISA, (ii) end of service
or severance, termination protection, retirement, pension, profit sharing,
deferred compensation,

 

22



--------------------------------------------------------------------------------

equity or equity-based, health or welfare, employment, independent contractor,
vacation, change in control, transaction, retention, bonus or other incentive,
fringe benefit or similar plan, agreement, arrangement, program or policy, or
(iii) other plan, Contract, policy or arrangement providing compensation or
benefits, in each case whether or not written, in the case of clauses (i)-(iii),
that is sponsored, maintained, administered, contributed to or entered into by
the Company or its Subsidiaries, for the benefit of any of its current or former
directors, officers, employees or individual independent contractors (each, a
“Service Provider”), or for which the Company or any of its Subsidiaries has any
direct or indirect liability. No Company Benefit Plan that is subject to Laws of
any jurisdiction other than the United States is a defined benefit pension plan.

(b)    Except as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect: (i) each
Company Benefit Plan has been administered in accordance with its terms and all
applicable Laws, including ERISA and the Code, (ii) no Proceeding has been
brought, or to the Knowledge of the Company is threatened, against or with
respect to any such Company Benefit Plan, including any audit or inquiry by the
IRS or United States Department of Labor (other than routine claims for
benefits) and (iii) respect to the Company Benefit Plans, no event has occurred
and, to the Knowledge of the Company, there exists no condition or set of
circumstances which could subject the Company or any of its Subsidiaries to any
Tax, lien, fine or penalty under ERISA or the Code.

(c)    Each Company Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has received or is the subject of a favorable
determination, opinion or advisory letter from the IRS regarding its
tax-qualified status, and to the Knowledge of the Company, no fact or event has
occurred since the date of such letter or letters from the IRS that could
reasonably be expected to adversely affect the qualified status of any such
Company Benefit Plan or the exempt status of any such trust.

(d)    Neither the Company nor any ERISA Affiliate maintains, contributes to, or
sponsors (or has in the past six years maintained, contributed to or sponsored),
or otherwise has any liability in respect of, a multiemployer plan as defined in
Section 3(37) of ERISA or plan subject to Title IV or Section 302 of ERISA or
Section 412 of the Code and no condition exists that presents a risk to the
Company or any ERISA Affiliate of incurring any liability in respect of any such
plan. No Company Benefit Plan provides post-employment health or welfare
benefits for any current or former director, officer, employee or individual
independent contractor of the Company or any of its Subsidiaries (or their
dependents), other than as required under Section 4980B of the Code and at the
participant’s sole expense.

(e)    No amount that could be received (whether in cash or property or the
vesting of property), as a result of the consummation of the transactions
contemplated by this Agreement (alone or in conjunction with any other event,
including any termination of employment), by any employee, officer, director or
other Person with respect to the Company or any of its Subsidiaries who is a
“disqualified individual” (as such term is defined in proposed Treasury
Regulation Section 1.280G-1) under any Company Benefit Plan would reasonably be
expected to be characterized as an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code). No Company Benefit Plan provides for the
gross-up or reimbursement of Taxes under Section 4999 or Section 409A of the
Code or otherwise.

 

23



--------------------------------------------------------------------------------

(f)    Neither the execution of this Agreement nor the consummation of the
Transactions (alone or in conjunction with any other event, including any
termination of employment) will (i) entitle any current or former Service
Provider to any additional material compensation or benefit (including any
bonus, retention or severance pay), (ii) accelerate the time of payment or
vesting or result in any material increase, payment or funding of compensation
or benefits under any of the Company Benefit Plans, or (iii) result in any
forgiveness of Indebtedness, trigger any funding obligations under any Company
Benefit Plan or limit or restrict the right of the Company or any of its
Subsidiaries to amend or terminate any Company Benefit Plan.

3.15        Employee and Labor Matters.

(a)    Neither the Company nor any of its Subsidiaries is a party to, or
otherwise bound by, any collective bargaining agreement or other Contract with a
Union. No employee of the Company or any of its Subsidiaries is represented by a
Union. To the Knowledge of the Company, there are no Union organizing activities
or demands of any Union for recognition or certification pending or threatened
against the Company or any of its Subsidiaries, and there have been no such
activities or demands for the past three (3) years. No petition has been filed
or proceedings instituted by an employee or group of employees of the Company or
any of its Subsidiaries with any labor relations board seeking recognition of a
bargaining representative. There is not presently, and for the past three
(3) years there has not been, any collective labor strike, dispute, lockout,
slowdown or stoppage pending or, to the Knowledge of the Company, threatened
against or affecting the Company or any Subsidiary.

(b)    The Company and its Subsidiaries are and have been in compliance with all
applicable Laws respecting employment and employment practices including,
without limitation, all Laws respecting terms and conditions of employment,
health and safety, wage payment, wages and hours, classification of employees
and independent contractors, child labor, immigration and work authorizations,
employment discrimination, harassment and retaliation, disability rights or
benefits, equal opportunity, plant closures and layoffs, affirmative action,
workers’ compensation, labor relations, social welfare obligations and
unemployment insurance, except for noncompliance as, individually or in the
aggregate, has not had and would not reasonably be expected to have, a Company
Material Adverse Effect.

(c)    To the Knowledge of the Company, no current executive, or other key
employee has given notice of termination of employment or otherwise disclosed
plans to terminate employment with the Company or any of its Subsidiaries within
the twelve (12) month period following the date hereof.

3.16        Environmental Matters.

(a)    Except as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, the Company
and each of its Subsidiaries (i) is in compliance with all, and is not subject
to any liability with respect to noncompliance with any, Environmental Laws,
(ii) has and holds, or has applied for, all Environmental Permits necessary for
the conduct of their business and the use of their properties

 

24



--------------------------------------------------------------------------------

and assets, as currently conducted and used, and (iii) is in compliance with
their respective Environmental Permits.

(b)    Except as has not had or would not reasonably be expected to result in
material liability for the Company or any of its Subsidiaries under
Environmental Laws: (i) there are no Environmental Claims pending nor, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries; and (ii) none of the Company or any of its Subsidiaries has
received any written notification of any allegation of actual or potential
responsibility for any Release or threatened Release regarding any Hazardous
Materials, the subject matter of which has not been resolved.

(c)    None of the Company or any of its Subsidiaries (i) has any material
unresolved obligations pursuant to any consent decree or consent order or is
otherwise subject to any material unresolved obligations pursuant to any
judgment, decree, or judicial or administrative order relating to compliance
with Environmental Laws, Environmental Permits or to the investigation,
sampling, monitoring, treatment, remediation, response, removal or cleanup of
Hazardous Materials and no Proceeding is pending or, to the Knowledge of the
Company, threatened with respect thereto, or (ii) is an indemnitor by contract
or otherwise in connection with any claim, demand, suit or action threatened or
asserted by any third-party for any material liability under any Environmental
Law or otherwise relating to any Hazardous Materials.

(d)    The Company and each of its Subsidiaries have not treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled,
released, or exposed any Person to, any Hazardous Materials, at any location or
owned or operated any property or facility contaminated by any Hazardous
Materials, in a manner so as to give rise to any current or future material
liabilities pursuant to any Environmental Laws.

3.17        Real Property; Title to Assets.

(a)    The Company or a Subsidiary of the Company has good and valid title in
fee simple to all real property and interests in real property owned by the
Company or any of its Subsidiaries (the “Company Owned Real Property”) free and
clear of all Liens (other than Permitted Liens) and has good and valid title to
the leasehold estates in all real property and interests in real property leased
by the Company or any of its Subsidiaries (the “Company Leased Real Property”
and, together with the Company Owned Real Property, the “Company Real
Property”), in each case, free and clear of all Liens (other than Permitted
Liens) except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect.

(b)    Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) the
Company Owned Real Property is in compliance with all existing Laws applicable
to such Company Owned Real Property, (ii) neither the Company nor any of its
Subsidiaries has received written notice of any Proceedings in eminent domain,
condemnation or other similar Proceedings that are pending, and to the Company’s
Knowledge there are no such Proceedings threatened, affecting any portion of the
Company Owned Real Property and (iii) the buildings, structures, fixtures,
equipment and machinery of the Company and each of its Subsidiaries are
sufficient in all material respects for

 

25



--------------------------------------------------------------------------------

the conduct of the business as currently conducted and are in all material
respects structurally sound, in good operating condition and repair (ordinary
wear and tear expected) and are adequate for the uses to which they are being
put.

(c)    The Company or a Subsidiary of the Company has good and valid title to,
or a valid and binding leasehold or other interest in, all tangible personal
property necessary for the conduct of the business of the Company and its
Subsidiaries, taken as a whole, as currently conducted, free and clear of all
Liens (other than Permitted Liens) except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

3.18      Tax Matters. Except as has not had or would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.

(a)    all Tax Returns that are required by applicable Law to be filed by or
with respect to any of the Company or its Subsidiaries have been timely filed
(taking into account any extension of time within which to file), and all such
Tax Returns are true, complete, and accurate;

(b)    each of the Company and its Subsidiaries has timely paid all Taxes due
and owing by it, including any Taxes required to be withheld from amounts owing
to, or collected from, any employee, creditor, or other third party (in each
case, whether or not shown on any Tax Return), other than Taxes that are being
contested in good faith in appropriate Proceedings and for which adequate
reserves have been established in accordance with GAAP on the financial
statements of the Company and its Subsidiaries;

(c)    no deficiencies for Taxes have been claimed, proposed or assessed by any
Governmental Entity in writing against the Company or any of its Subsidiaries
except for deficiencies which have been fully satisfied by payment, settled or
withdrawn or adequately reserved for in accordance with GAAP on the financial
statements of the Company and its Subsidiaries;

(d)    there are no audits, examinations, investigations or other Proceedings
ongoing or pending against or with respect to the Company or any of its
Subsidiaries with respect to any Taxes and no written notification has been
received by the Company or any of its Subsidiaries that such an audit or other
Proceeding has been proposed or, to the Knowledge of the Company, threatened;

(e)    neither the Company nor any of its Subsidiaries has constituted a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock intended to qualify
for tax-free treatment under Section 355(a) of the Code (or any similar
provision of state, local, or non-U.S. Law) in the two years prior to the date
of this Agreement;

(f)    neither the Company nor any of its Subsidiaries is a party to any Tax
allocation, sharing, indemnity, or reimbursement agreement or arrangement (other
than any customary Tax indemnification provisions in ordinary course commercial
agreements or arrangements, in each case, that are not primarily related to
Taxes);

 

26



--------------------------------------------------------------------------------

(g)    within the past six (6) years, neither the Company nor any of its
Subsidiaries have been a member of a consolidated tax group other than a group
of which the Company or one of its Subsidiaries has been the common parent;

(h)    the Company is not and never has been a “United States real property
holding corporation” within the meaning of Code Section 897(c)(2) of the Code
within the past five (5) years;

(i)    there are no Liens for Taxes upon any property or assets of the Company
or its Subsidiaries, except for Permitted Liens; and

(j)    neither the Company nor any of its Subsidiaries has entered into any
“listed transaction” as defined in Section 6707A(c)(1) of the Code and Treasury
Regulation Section 1.6011-4(b)(2).

3.19      Material Contracts. The Company has previously disclosed in the
Company SEC Documents true, correct and complete copies of each Contract or
agreement which is a “material contract” within the meaning of Item 601(b)(10)
of Regulation S-K to be performed in whole or in part after the date of this
Agreement and required to be disclosed under applicable Law prior to the date
hereto (each, a “Company Material Contract”). Except as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect: (i) to the Knowledge of the Company, each of the Company Material
Contracts is valid and binding on the Company and its Subsidiaries, as
applicable, and in full force and effect; (ii) the Company and each of its
Subsidiaries, as applicable, are in compliance with and have performed all
obligations required to be performed by them to date under each Company Material
Contracts; and (iii) as of the date hereof, neither the Company nor any of its
Subsidiaries has received notice of any material violation or default (or any
condition which with the passage of time or the giving of notice or both would
cause such a violation of or a default) by any party under any Company Material
Contracts nor, to the Company’s Knowledge, has such notice been threatened.

3.20      Intellectual Property.

(a)    Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect, the Company
and its Subsidiaries own or possess rights to use all Intellectual Property used
in or necessary for the conduct of their respective businesses as currently
conducted.

(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, neither the execution and
delivery of this Agreement by the Company, nor the performance of this Agreement
by the Company, will result in the loss, forfeiture, termination, or impairment
of, or give rise to a right of any Person to limit, terminate, or consent to the
continued use of, any rights of the Company or any of its Subsidiaries in any
Intellectual Property.

(c)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, all patents, registered
trademarks, and registered copyrights (including applications therefor) included
in the Company Owned Intellectual Property are subsisting and unexpired and, to
the Knowledge of the Company, valid

 

27



--------------------------------------------------------------------------------

and enforceable, and, to the Knowledge of the Company, all actions required to
keep such rights pending or in effect or to provide full available protection,
including payment of filing, examination, annuity and maintenance fees and
filing for renewals, statements of use and other similar actions, have been
taken. Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, none of the
Company Owned Intellectual Property is involved in any opposition, cancellation,
nullity, reissue, reexamination or other proceeding or action challenging the
validity, enforceability or ownership of such Company Owned Intellectual
Property. The Company owns the Company Owned Intellectual Property free and
clear of all Liens (other than Permitted Liens) except as has not had and would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

(d)    To the Knowledge of the Company, except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
neither the Company nor any of its Subsidiaries is infringing, misappropriating,
diluting, or otherwise violating the Intellectual Property rights of any Person,
or has entered into any agreement that impairs or restricts the use of any
Company Owned Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
neither the Company nor any of its Subsidiaries has received any charge,
complaint, claim, demand, or notice since January 1, 2017 (or earlier, if
presently not resolved) alleging any such infringement, misappropriation,
dilution, or violation (including any claim that the Company or any of its
Subsidiaries must license or refrain from using any Intellectual Property rights
of any Person). To the Knowledge of the Company, except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, no Person is infringing, misappropriating, diluting or
otherwise violating any Company Owned Intellectual Property. Neither the Company
nor any of its Subsidiaries has made or asserted any charge, complaint, claim,
demand or notice since January 1, 2017 (or earlier, if presently not resolved)
alleging any such infringement, misappropriation, dilution, or violation.

(e)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, all Company Owned
Intellectual Property that derives independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value from its disclosure or use has been maintained in
confidence in accordance with protection procedures that are adequate for
protection, and in accordance with procedures customarily used in the industry
to protect rights of like importance. Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
to the Knowledge of the Company, there has been no unauthorized use or
disclosure of any Company Intellectual Property. Except as, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect, all former and current officers, directors,
employees, personnel, consultants, advisors, agents, and independent contractors
of the Company and its Subsidiaries, and each of their predecessors, who have
contributed to or participated in the conception and development of Intellectual
Property for such entities have entered into valid and binding proprietary
rights agreements with the Company or one of its Subsidiaries or predecessors,
vesting ownership of such Intellectual Property in the Company or one of its
Subsidiaries.

 

28



--------------------------------------------------------------------------------

(f)    Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect, the IT Systems
operate in accordance with their documentation and functional specifications and
otherwise as required by the Company and its Subsidiaries and have not
materially malfunctioned or failed in the last three (3) years. To the Knowledge
of the Company, except as, individually or in the aggregate, has not had and
would not reasonably be expected to have a Company Material Adverse Effect,
there has been no breach of or unauthorized access to the IT Systems, which
resulted in the unauthorized access, modification, encryption, corruption,
disclosure, transfer, use, or misappropriation of, any information contained
therein.

(g)    Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect, all Handling
of Personal Information by the Company or any of its Subsidiaries is in
compliance with all Laws, Contracts and privacy policies applicable to the
Company or any Subsidiary or to any such Personal Information. The Company and
its Subsidiaries maintain written policies and procedures regarding Handling of
data and maintain administrative, technical and physical safeguards that are
reasonable and, in any event, in compliance with all applicable Laws and
Contracts, except as, individually or in the aggregate, has not had and would
not reasonably be expected to have, a Company Material Adverse Effect.

3.21      Broker’s Fees. Except for the financial advisors’ fees payable to
Goldman Sachs & Co. and Valuation Research Corporation, the Company’s financial
advisors, neither the Company nor any of its Subsidiaries nor any of their
respective officers, directors, employees or agents on behalf of the Company or
such Subsidiaries has employed any financial advisor, broker or finder or
incurred any liability for any financial advisory fees, broker’s fees,
commissions or finder’s fees in connection with any of the Transactions.

3.22      Opinion of Financial Advisor. Valuation Research Corporation, the
Company’s financial advisor, has delivered to the Board its opinion in writing
or orally, in which case, such opinion will be subsequently confirmed in
writing, to the effect that, as of the date thereof and based upon and subject
to the factors and assumptions set forth therein, the Conversion Price for the
Shares to be issued in the Transactions is fair from a financial point of view
to the Company.

3.23      Investment Company Act. Neither the Company nor any of its
Subsidiaries is, and immediately following receipt of the Purchase Price will
not be, an investment company within the meaning of the Investment Company Act
of 1940, as amended, or, directly or indirectly, controlled by or acting on
behalf of any Person which is an investment company, within the meaning of said
Act.

3.24      No State Takeover Statutes. The Company has taken all necessary action
so that, assuming compliance by Investor with its respective obligations
hereunder and the accuracy of the representations and warranties made by
Investor herein, no state or foreign “fair price,” “moratorium,” “control share
acquisition,” “business combination” or other similar anti-takeover statute,
regulation or similar Laws would (i) prohibit or restrict the Company’s ability
to perform its obligations under this Agreement or to consummate the
Transactions (including the issuance and sale of the Shares and the Underlying
Shares to Investor), (ii) have the effect of invalidating

 

29



--------------------------------------------------------------------------------

or voiding this Agreement, or (iii) subject Investor to any impediment or
condition in connection with the exercise of any of its rights under this
Agreement.

3.25      Insurance. The Company and each Subsidiary of the Company is insured
by reputable institutions with policies in such amounts and with such
deductibles and covering such risks as the Company reasonably believes are
generally deemed adequate and customary for its industry. The Company has no
reason to believe that it or any of its Subsidiaries will not be able (a) to
renew its existing insurance coverage as and when such policies expire or (b) to
obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not have a Company Material Adverse Effect. To the Knowledge of the Company,
nether the Company nor any of its Subsidiaries has been denied any insurance
coverage for which it has applied, except as would not have, and would not
reasonably be expected to have, a Company Material Adverse Effect. Without
limiting the generality of the foregoing, the Company carries director and
officer insurance with customary coverage limits for a Company of its size.

3.26      Foreign Corrupt Practices Act. Except as has not had and would not
reasonably be expected to, individually or in the aggregate, have a Company
Material Adverse Effect, neither the Company nor any of its Subsidiaries nor, to
the Company’s Knowledge, any director, officer, agent, employee or other person
acting on behalf of the Company or any of its Subsidiaries has during the past
three (3) years, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee.

3.27      OFAC. Except as has not had and would not reasonably be expected to,
individually or in the aggregate, have a Company Material Adverse Effect,
neither the Company nor any of its Subsidiaries nor, to the Knowledge of the
Company, any director, officer, or employee acting on behalf of the Company or
any of its Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds
herefrom, or lend, contribute or otherwise make available such proceeds to any
Subsidiary or any joint venture partner or other person or entity, for the
purpose of financing the activities of or business with any person, or in any
country or territory, that currently is subject to any U.S. sanctions
administered by OFAC or in any other manner that will result in a violation by
any person (including any person participating in the transaction whether as
underwriter, advisor, investor or otherwise) of U.S. sanctions administered by
OFAC.

3.28      Related-Party Transactions. Except as set forth in the Company SEC
Documents, there are no Contracts involving the Company or any of its
Subsidiaries or any other Person of

 

30



--------------------------------------------------------------------------------

the type required to be disclosed in the Company SEC Documents pursuant to Item
404 of Regulation S-K.

3.29        No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article 3, none of
the Company, any of its affiliates or any other Person on behalf of the Company
makes any express or implied representation or warranty with respect to the
Shares or the Company, its Subsidiaries or their respective businesses or with
respect to any other information provided, or made available, to Investor or its
affiliates or Representatives in connection with the transactions contemplated
hereby, including the accuracy or completeness thereof. Without limiting the
foregoing, neither the Company nor any other Person will have or be subject to
any liability or other obligation to Investor or its affiliates or
Representatives or any other Person resulting from Investor’s or its affiliates’
or Representatives’ use of any information, documents, projections, forecasts or
other material made available to Investor or its affiliates or Representatives,
including any information made available in the electronic data room maintained
by the Company for purposes of the transactions contemplated by this Agreement,
teaser, marketing material, confidential information memorandum, management
presentations, functional “break-out” discussions, responses to questions
submitted on behalf of Investor or its affiliates or Representatives or in any
other form in connection with the transactions contemplated by this Agreement,
unless and to the extent any such information is expressly included in a
representation or warranty contained in this Article 3.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor hereby represents and warrants to the Company as follows:

4.1        Corporate Organization. Investor is a corporation duly organized,
validly existing and, to the extent applicable, in good standing under the laws
of the People’s Republic of China and has the requisite corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is being conducted on the date hereof. Investor is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except for those licenses or qualifications where the absence of which would not
prevent or materially delay the transactions contemplated by this Agreement or
any other Transaction Document to which Investor is a party.

4.2        Authority, Execution and Delivery; Enforceability. Investor has all
necessary power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is party, to perform and comply with
each of its obligations hereunder and thereunder and to consummate the
Transactions. The execution and delivery by Investor of this Agreement and the
other Transaction Documents to which it is party, the performance and compliance
by Investor with each of its obligations herein and therein and the consummation
by Investor of the Transactions have been duly authorized by all necessary
corporate action on the part of Investor and no other corporate proceedings on
the part of Investor and no stockholder votes are necessary to authorize this
Agreement, the other Transaction Documents to which it is party or the
consummation by Investor of the Transactions. Investor has duly and validly
executed and delivered this Agreement, and the other Transaction Documents to
which it is party will be duly

 

31



--------------------------------------------------------------------------------

executed and delivered by Investor and, assuming the due authorization,
execution and delivery by the Company of this Agreement and the other
Transaction Documents, this Agreement and the other Transaction Documents to
which Investor is party constitutes or will constitute Investor’s legal, valid
and binding obligation, enforceable against Investor in accordance with its
terms, except as limited by Laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

4.3        No Conflicts.

(a)    The execution and delivery of this Agreement or the other Transaction
Documents by Investor does not and will not, and the performance by Investor of
this Agreement and the other Transaction Documents to which it is party will
not, (i) conflict with or violate any provision of the organizational documents
of Investor, (ii) assuming that all consents, approvals, authorizations and
permits described in Section 4.3(b) have been obtained and all filings and
notifications described in Section 4.3(b) have been made and any waiting periods
thereunder have terminated or expired, conflict with or violate any Law
applicable to Investor or Investor’s affiliates, or by which any property or
asset of Investor is bound or affected or (iii) require any consent or approval
under, result in any breach of or any loss of any benefit under, constitute a
change of control or default (or an event which with notice or lapse of time or
both would become a default) under or give to others any right of termination,
vesting, amendment, acceleration or cancellation of, or result in the creation
of a Lien on any property or asset of Investor, pursuant to, any Contract or
Permit to which Investor is a party, except, with respect to clauses (ii) and
(iii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not reasonably be expected, individually or in the
aggregate, to prevent or materially delay the transactions contemplated by this
Agreement or any other Transaction Document to which Investor is a party.

(b)    Assuming the accuracy of the representations and warranties of the
Company in Section 3.4, the execution and delivery by Investor of this Agreement
and the other Transaction Documents to which it is party does not and will not,
and the consummation by Investor of the Transactions and compliance by Investor
with any of the terms or provisions hereof will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except (i) under the Exchange Act and the rules and
regulations of the NYSE, (ii) under the HSR Act, (iii) the PRC Approvals,
(iv) as may be required under Section 721 of the DPA and (v) where failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications would not reasonably be expected, individually or in
the aggregate, to prevent or materially delay the transactions contemplated by
this Agreement or any other Transaction Document to which Investor or any of its
affiliates is a party.

4.4        Litigation. There is no Proceeding pending, or, to the Knowledge of
Investor, threatened that, individually or in the aggregate, would reasonably be
expected to prevent or materially delay the transactions contemplated by this
Agreement or any other Transaction Document to which Investor is a party, and
Investor is not subject to any outstanding Order that, individually or in the
aggregate, would reasonably be expected to prevent or materially delay the
transactions contemplated by this Agreement or any other Transaction Document to
which Investor is a party.

 

32



--------------------------------------------------------------------------------

4.5        Financing. Investor has delivered to the Company evidence
satisfactory to the Company of cash and cash equivalents on deposit with an
authorized branch of a major international bank sufficient to fund the full
Purchase Price. Neither Investor nor any of its affiliates has entered into any
agreement, side letter or other understanding or arrangement relating to the
financing of the Purchase Price. Investor understands and acknowledges that
under the terms of this Agreement, Investor’s obligation to consummate the
Transactions is not in any way contingent upon or otherwise subject to
Investor’s consummation of any financing arrangements, Investor’s obtaining of
any financing or the availability, grant provision or extension of any financing
to Investor.

4.6        Proxy Statement; Other Information. None of the information supplied
or to be supplied by Investor in writing for inclusion or incorporation by
reference in the Proxy Statement will, at the date that the Proxy Statement or
any amendment or supplement thereto is mailed to holders of Company Common Stock
and at the time of the Company Meeting, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading
(except that no representation or warranty is made by Investor to such portions
thereof that relate expressly to the Company or any of its Subsidiaries or to
statements made therein based on information supplied by or on behalf of Company
for inclusion or incorporation by reference therein).

4.7        Ownership of Company Common Stock. None of Investor nor any of its
affiliates beneficially owns any Company Common Stock. Investor is not, nor at
any time during the last three years has it been, an “interested stockholder” of
the Company as defined in Section 203 of the General Corporation Law of the
State of Delaware (the “DGCL”) (other than as contemplated by this Agreement).

4.8        Securities Act Representations. Investor is an accredited investor
(as defined in Rule 501 of the Securities Act) and is aware that the issuance
and sale of the Shares is being made in reliance on a private placement
exemption from registration under the Securities Act. Investor is acquiring the
Shares for its own account, and not with a view toward, or for sale in
connection with, any distribution thereof in violation of any federal or state
securities or “blue sky” Law, or with any present intention of distributing or
selling the Shares in violation of the Securities Act. Investor has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Shares and is
capable of bearing the economic risks of such investment. Neither Investor nor
any of its affiliates is acting in concert, and neither Investor nor any of its
affiliates has any agreement or understanding, with any Person that is not an
affiliate of Investor, and is not otherwise a member of a “group” (as such term
is defined in Section 13(d)(3) of the Exchange Act), with respect to the Company
or its Equity Interests.

4.9        Anti-Money Laundering, Anti-Terrorism and Similar Laws.

(a)    None of Investor or any of its affiliates, or, to Investor’s knowledge,
after reasonable review of publicly available information, any of Investor’s
beneficial owners is included on a Government List or is owned in any amount or
controlled by any Person on a Government List, as amended from time to time.

 

33



--------------------------------------------------------------------------------

(b)    None of Investor or any of its affiliates, or, to Investor’s knowledge,
after reasonable review of publicly available information, any of Investor’s
beneficial owners is acting, directly or indirectly, on behalf of terrorists,
terrorist organizations or narcotics traffickers, including those Persons or
entities that appear on any Government List, as amended from time to time.

(c)    None of the funds to be used to purchase the Shares or in connection with
the Transactions shall be knowingly derived from any activities that contravene
any applicable Laws concerning money laundering, terrorism, narcotics
trafficking, or bribery, or from any Person, entity, country, or territory on a
Government List.

4.10      Brokers. Except for the financial advisors’ fees payable to Morgan
Stanley & Co. LLC, Investor’s financial advisor, neither Investor nor any of its
affiliates nor any of their respective officers or directors on behalf of
Investor or such affiliate has employed any financial advisor, broker or finder
or incurred any liability for any financial advisory, broker’s fees, commissions
or finder’s fees in connection with any of the Transactions.

4.11      Guarantee. Concurrently with the execution of this Agreement, the
Guarantor has delivered to the Company the Guarantee dated as of the date
hereof. The Guarantee is in full force and effect and is a valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as limited by Laws affecting the enforcement of
creditors’ rights generally, by general equitable principles or by the
discretion of any Governmental Entity before which any Proceeding seeking
enforcement may be brought (regardless of whether enforcement is sought in a
proceeding at law or in equity). No event has occurred which, with or without
notice, lapse of time or both, would constitute a default on the part of
Guarantor under the Guarantee.

4.12      No Other Representations and Warranties; Non-Reliance. Investor has
conducted its own independent review and analysis of the business, operations,
assets, Intellectual Property, technology, liabilities, results of operations,
financial condition and prospects of the Company and Investor acknowledges that
it and its Representatives have received access to such books and records,
facilities, equipment, contracts and other assets of the Company that it and its
Representatives have requested to review, and that it and its Representatives
have had full opportunity to meet with the management of the Company and to
discuss the business and assets of the Company. Investor acknowledges that
neither the Company nor any Person on behalf of the Company makes, and Investor
has not relied upon, any express or implied representation or warranty with
respect to the Shares or the Company or any of its Subsidiaries or with respect
to any other information provided to Investor in connection with the
Transactions including the accuracy or completeness thereof other than the
representations and warranties contained in Article 3. Investor acknowledges and
agrees that neither the Company nor any other Person will have or be subject to
any liability or other obligation to Investor or its affiliates or

 

34



--------------------------------------------------------------------------------

Representatives or any other Person resulting from Investor’s or its affiliates’
or Representatives’ use of any information, documents, projections, forecasts or
other material made available to Investor or its affiliates or Representatives,
including any information made available in the electronic data room maintained
by the Company for purposes of the transactions contemplated by this Agreement,
teaser, marketing material, confidential information memorandum, management
presentations, functional “break-out” discussions, responses to questions
submitted on behalf of Investor or its affiliates or Representatives or in any
other form in connection with the transactions contemplated by this Agreement,
unless and to the extent any such information is expressly included in a
representation or warranty contained in Article 3.

ARTICLE 5

COVENANTS; ADDITIONAL AGREEMENTS

5.1        Conduct of Business by the Company Pending the Closing. The Company
agrees that, between the date of this Agreement and the earlier of the Closing
and the termination of this Agreement in accordance with Article 7, except as
set forth in Section 5.1 of the Company Disclosure Schedule or as otherwise
contemplated by this Agreement or with the prior written consent of Investor
(not to be unreasonably withheld, conditioned or delayed), the Company will, and
will cause each of its Subsidiaries to, use commercially reasonable efforts to
(i) conduct its operations in the ordinary course of business in a manner
consistent with past practice, and (ii) preserve the goodwill and current
relationships with customers, suppliers and other Persons with which the Company
or any of its Subsidiaries has business relations. Without limiting the
foregoing, except as set forth in Section 5.1 of the Company Disclosure Schedule
or as otherwise contemplated by this Agreement or with the prior written consent
of Investor (not to be unreasonably withheld, conditioned or delayed), the
Company shall not, and shall not permit any of its Subsidiaries to, between the
date of this Agreement and the earlier of the Closing and the termination of
this Agreement in accordance with Article 7, take any of the following actions
without the prior written consent of Investor (not to be unreasonably withheld,
conditioned or delayed):

(a)    (i) change or amend the certificate of incorporation, bylaws or other
organizational documents of the Company or any of its Subsidiaries, except as
otherwise required by Law; or (ii) authorize for issuance, issue, grant, sell,
deliver, dispose of, pledge or otherwise encumber any Equity Interests of the
Company or any of its Subsidiaries, except for issuances of shares of Company
Common Stock upon the exercise of existing Company Options or the issuance of
incentive equity awards under Company Incentive Plans as in effect on the date
hereof in the ordinary course of business, consistent with past practice;

(b)    except as required by the terms of any Company Incentive Plans as in
effect on the date hereof, purchase, repurchase or redeem any Equity Interest of
the Company;

(c)     (i) appoint or remove any member of the Board, otherwise than in
accordance with the Company’s organizational documents or (ii) increase or
decrease the size of the Board;

(d)    make or declare any dividend or distribution to the stockholders of the
Company;

 

35



--------------------------------------------------------------------------------

(e)    sell, assign, transfer, convey, lease or otherwise dispose of any
material assets or properties, except pursuant to existing Contracts or for
sales of products in the ordinary course of business consistent with past
practice;

(f)    make any material loans or material advances of money to any Person
(other than the Company and its Subsidiaries), except for (i) loans made
pursuant to Company Benefit Plans, (ii) advances to employees or officers of the
Company or any of its Subsidiaries for expenses incurred in the ordinary course
of business consistent with past practice or (iii) trade credit extended to
customers, franchisees and other business counterparties in the ordinary course
of business consistent with past practice;

(g)    except as required by the terms of any Company Benefit Plan as in effect
on the date hereof, pay or enter into any agreement to pay any
transaction-related, retention, or severance compensation or benefits to any
director, officer or key employee of the Company or any of its Subsidiaries;

(h)    merge or consolidate the Company or any of its Subsidiaries with any
Person or adopt a plan of complete or partial liquidation or resolutions
providing for a complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of the Company or any of its
Subsidiaries, except with respect to any wholly-owned Subsidiary of the Company;

(i)    commence any bankruptcy or receivership proceeding;

(j)    acquire (including by merger, consolidation, or acquisition of stock or
assets) any Person or assets, other than (i) acquisitions of inventory, raw
materials and other property in the ordinary course of business consistent with
past practice and (ii) any other acquisitions with a purchase price of less than
$25 million, including the assumption of Indebtedness and liabilities outside of
the ordinary course of business;

(k)    incur any Indebtedness or assume, guarantee or endorse, or otherwise as
an accommodation become responsible for (whether directly, contingently or
otherwise), the Indebtedness of any Person, except (i) for Indebtedness under
the Credit Agreement Refinancing Documentation, (ii) for borrowings and/or
letters of credit issued under the Credit Agreement in the ordinary course of
business, (iii) issuances of commercial paper for working capital and general
corporate purposes in the ordinary course of business or consistent with past
practice or industry standards, and (iv) Indebtedness not to exceed $25 million
in any single transaction or series of related transactions; or

(l)    authorize or enter into any Contract or otherwise make any commitment to
do any of the foregoing.

5.2        Access to Information; Confidentiality.

(a)    From the date of this Agreement to the earlier of the Closing and the
termination of this Agreement in accordance with Article 7, the Company shall:
(i) upon reasonable notice to the Company and during normal business hours in
such a manner as not to interfere unreasonably with the business conducted by
the Company, (A) afford to Investor and

 

36



--------------------------------------------------------------------------------

its Representatives reasonable access to its officers, properties, offices and
other facilities and to all of its books and records and (B) afford Investor and
its Representatives with the opportunity to consult with its officers from time
to time as Investor may reasonably request regarding the affairs, finances and
accounts of the Company and its Subsidiaries, and (ii) provide audited annual
and unaudited quarterly financial statements to Investor; provided, however,
that the Company shall not be required to afford such access or furnish such
information to the extent that the Company believes that doing so would:
(A) result in the loss of attorney-client privilege (but the Company shall use
its reasonable efforts to allow for such access or disclosure in a manner that
does not result in a loss of attorney-client privilege), (B) result in the
disclosure of any trade secrets of third parties or violate any obligations of
the Company with respect to confidentiality to any Third Party or otherwise
breach, contravene or violate any then effective Contract to which the Company
is a party or (C) breach, contravene or violate any applicable Law (including
Competition Laws).

(b)    The Confidentiality Agreement, dated July 18, 2017, by and between the
General Nutrition Centers, Inc., a Subsidiary of the Company, and CITIC Capital
Partners Management Limited, an affiliate of Investor (the “Confidentiality
Agreement”), shall apply with respect to information furnished under this
Section 5.2 by the Company, its Subsidiaries and their Representatives. Prior to
the Closing, Investor shall not, and shall cause their respective
Representatives not to, contact or otherwise communicate with the employees
(other than members of the Company’s senior leadership team), customers,
suppliers, distributors, franchisees or lenders of the Company or its
Subsidiaries, or, except as required pursuant to Section 5.5, any Governmental
Entity, regarding the business of the Company, this Agreement or the
Transactions without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed.

5.3        No Solicitation.

(a)    Except as expressly permitted by this Section 5.3, from and after the
date hereof until the Closing, or, if earlier, the termination of this Agreement
in accordance with Article 7, (i) the Company shall not, and shall cause its
Subsidiaries not to, and shall instruct its Representatives not to on behalf of
the Company, initiate, solicit or intentionally encourage the submission of any
Acquisition Proposal or engage in any discussions or negotiations with respect
thereto or in connection with any Acquisition Proposal or proposal reasonably
likely to lead to an Acquisition Proposal, disclose or furnish non-public
information or afford access to its properties, books or records to any Third
Party (other than informing any Third Party of the existence of the provisions
contained in this Section 5.3); provided, that, prior to the receipt of the
Company Stockholder Approval, the Company may ascertain facts from any Person
making an Acquisition Proposal for the purpose of the Board informing itself
about such Acquisition Proposal and the Third Party making it; and (ii) neither
the Board nor any committee thereof shall (A) approve or recommend, or publicly
propose to approve or recommend, any Acquisition Proposal, (B) withdraw, change
or qualify, in a manner adverse to Investor, the Board Recommendation,
(C) approve or cause the Company to enter into any stock purchase agreement,
merger agreement, letter of intent or other similar agreement relating to any
Acquisition Proposal (other than an Acceptable Confidentiality Agreement), or
(D) resolve or agree to do any of the foregoing (any action set forth in the
foregoing clauses (A), (B), (C) or (D) of this sentence (to the extent related
to the foregoing clauses (A) or (B) of this sentence), a

 

37



--------------------------------------------------------------------------------

“Change of Board Recommendation”). The Company shall promptly cease and cause to
be terminated any discussion or negotiation with any Persons conducted prior to
the date hereof by the Company, its Subsidiaries or any of their Representatives
with respect to any Acquisition Proposal and direct such Persons to return or
destroy any non-public information furnished to such party in connection with
its evaluation of an Acquisition Proposal.

(b)    Notwithstanding anything to the contrary contained in Section 5.3(a), if
at any time following the date hereof and prior to the receipt of the Company
Stockholder Approval (i) the Company has received a bona fide written
Acquisition Proposal from a Third Party and (ii) the Board (or a duly authorized
committee thereof) determines in good faith, after consultation with its
financial advisor and outside counsel, based on information then available, that
such Acquisition Proposal constitutes or would reasonably be expected to lead to
a Superior Majority Proposal or a Superior Minority Proposal, then the Company
may (A) furnish information with respect to the Company and its Subsidiaries to
the Third Party making such Acquisition Proposal, its Representatives and
potential sources of financing pursuant to one or more Acceptable
Confidentiality Agreements and (B) participate in discussions or negotiations
with the Third Party making such Acquisition Proposal regarding such Acquisition
Proposal; provided, however, that any material non-public information concerning
the Company or its Subsidiaries provided or made available to any Third Party
shall, to the extent not previously provided or made available to Investor, be
provided or made available to Investor as promptly as reasonably practicable
(and in no event later than 24 hours) after it is provided or made available to
such Third Party, except to the extent providing Investor with such information
would violate any applicable Law.

(c)    From and after the date hereof until the receipt of the Company
Stockholder Approval, or, if earlier, the termination of this Agreement in
accordance with Article 7, the Company shall promptly (and in any event within
24 hours) notify Investor in writing (including by email) in the event that the
Company receives an Acquisition Proposal or any request for non-public
information relating to the Company or any of its Subsidiaries other than
requests for information in the ordinary course of business or, in the good
faith judgment of the Board, unrelated to an Acquisition Proposal. The Company
shall promptly (and in any event within 24 hours) notify Investor in writing of
the identity of the Third Party and provide to Investor a copy of such
Acquisition Proposal (or, where no such copy is available, a reasonable
description of such Acquisition Proposal). The Company shall promptly (and in
any event within 24 hours) notify Investor in writing of any decision of the
Board as to whether to enter into discussions or negotiations with any Third
Parties concerning any Acquisition Proposal or to disclose or furnish non-public
information with respect to the Company or any of its Subsidiaries to any
Person.

(d)    Notwithstanding anything to the contrary contained in Section 5.3(a), if
the Company has received a bona fide written Acquisition Proposal that the Board
(or any duly authorized committee thereof) determines, after consultation with
its financial advisors and outside counsel, constitutes a Superior Proposal and
that failure to take such action would reasonably be expected to be inconsistent
with the fiduciary duties of the Company’s directors, the Board may at any time
prior to the receipt of the Company Stockholder Approval, (i) effect a Change of
Board Recommendation with respect to such Superior Proposal or fail to include
the Board Recommendation in the Proxy Statement or (ii) solely in the case of a
Superior Majority

 

38



--------------------------------------------------------------------------------

Proposal, terminate this Agreement to enter into a definitive agreement with
respect to such Superior Majority Proposal, in either case subject to the
requirements of this Section 5.3(d), provided that the Company shall not
terminate this Agreement pursuant to clause (ii) and any purported termination
shall be void and of no force or effect unless the Company, in advance of or
concurrently with such termination, pays the Company Termination Fee and
promptly thereafter enters into a definitive agreement with respect to such
Superior Majority Proposal. The Company shall not be entitled to effect a Change
of Board Recommendation pursuant to this Section 5.3(d) or terminate this
Agreement pursuant to this Section 5.3(d) and Section 7.1(f) unless the Company
shall have provided to Investor at least five (5) Business Days’ prior written
notice (the “Notice Period”) of the Company’s intention to take such action,
which notice shall specify the material terms and conditions of such Acquisition
Proposal (which shall be required to include the identity of the Third Party
making such Acquisition Proposal), and shall have provided to Investor a copy of
the available proposed transaction agreement to be entered into in respect of
such Acquisition Proposal, and:

(i)    during the Notice Period, if requested by Investor, the Company shall
have, and shall have caused its legal and financial advisors to have, engaged in
good faith negotiations with Investor regarding any amendment to this Agreement
proposed in writing by Investor and intended to cause the relevant proposal to
no longer constitute a Superior Proposal; and

(ii)    the Board shall have considered any adjustments and/or proposed
amendments to this Agreement (including a change to the price terms hereof) and
the other agreements contemplated hereby that may be irrevocably offered in
writing by Investor (the “Proposed Changed Terms”) no later than 11:59 a.m., New
York City time, on the last day of the Notice Period and shall have determined
in good faith that the Superior Proposal would continue to constitute a Superior
Proposal if such Proposed Changed Terms were to be given effect.

In the event of any material revisions to such Superior Proposal offered in
writing by the party making such Superior Proposal, the Company shall be
required to deliver a new written notice to Investor and to again comply with
the requirements of this Section 5.3(d) with respect to such new written notice,
except that the Notice Period shall be three (3) Business Days with respect to
any such revised Superior Proposal, but no such new written notice shall shorten
the original Notice Period.

(e)    Notwithstanding anything to the contrary contained in Section 5.3(a), the
Board (or a duly authorized committee thereof) may at any time prior to the
receipt of the Company Stockholder Approval effect a Change of Board
Recommendation if (i) the Board (or a duly authorized committee thereof)
determines that an Intervening Event has occurred and is continuing and (ii) the
Board (or a duly authorized committee thereof) determines, after consultation
with its legal advisor, that the failure to effect a Change of Board
Recommendation in response to such Intervening Event would reasonably be
expected to be inconsistent with its fiduciary duties to the stockholders of the
Company. The Company shall not be entitled to effect a Change of Board
Recommendation pursuant to this Section 5.3(e) unless the Company shall have
provided to Investor written notice within the Notice Period of the Company’s
intention to take such action, which notice shall specify the material reasons
for such Change of Board Recommendation, and, during the Notice Period, if
requested by Investor, the Company shall

 

39



--------------------------------------------------------------------------------

have, and shall have caused its legal and financial advisors to have, engaged in
good faith negotiations with Investor regarding any amendment to this Agreement
proposed in writing by Investor, and the Board shall have considered the
Proposed Changed Terms offered in writing by Investor no later than 11:59 a.m.,
New York City time, on the last day of the Notice Period and shall have
determined in good faith that the Intervening Event would continue to constitute
an Intervening Event and that failure to make a Change of Board Recommendation
would reasonably be expected to be inconsistent with the fiduciary duties of the
Company’s directors if such Proposed Changed Terms were to be given effect.

(f)    Nothing contained in this Section 5.3 shall prohibit the Company or the
Board (or a committee thereof) from (i) disclosing to the stockholders of the
Company a position contemplated by Rule 14e-2(a), Rule 14d-9 and Item 1012(a) of
Regulation M-A promulgated under the Exchange Act, (ii) the accurate disclosure
of factual information regarding the business, financial condition or results of
operations of the Company; or (iii) the accurate disclosure of the fact that an
Acquisition Proposal has been made, the identity of the party making such
Acquisition Proposal, the material terms of such Acquisition Proposal and/or the
operation of this Agreement with respect thereto; provided that nothing in this
Section 5.3(f) shall alter the consequences of a Change of Board Recommendation.
The issuance by the Company or the Board of a “stop, look and listen” statement
pending disclosure of its position, as contemplated by Rules 14d-9 and 14e-2(a)
promulgated under the Exchange Act, shall not in and of itself constitute a
Change of Board Recommendation.

(g)    For purposes of this Agreement:

(i)    “Acquisition Proposal” means any offer or proposal from a Third Party
concerning (A) a merger, consolidation or other business combination transaction
involving the Company, (B) a sale, lease or other disposition by merger,
consolidation, business combination, share exchange, joint venture or otherwise,
of assets of the Company (including Equity Interests of any Subsidiary of the
Company) or its Subsidiaries for consideration, representing 25% or more of the
consolidated assets of the Company and its Subsidiaries, based on their fair
market value as determined in good faith by the Board (or any duly authorized
committee thereof), (C) an issuance (including by way of merger, consolidation,
business combination or share exchange) of Equity Interests representing 25% or
more of the voting power of the Company, or (D) any combination of the foregoing
(in each case, other than the Transactions).

(ii)    “Superior Majority Proposal” means a bona fide written Acquisition
Proposal (except the references therein to “25%” shall be replaced by “50.01%”)
that the Board (or a duly authorized committee thereof) determines in good
faith, after consultation with its financial advisor and outside counsel, taking
into account such factors as the Board (or any duly authorized committee
thereof) considers in good faith to be appropriate (including the
conditionality, timing and likelihood of consummation of such proposal), is more
favorable from a financial point of view to the Company and its stockholders
than the Transactions.

(iii)    “Superior Minority Proposal” means a bona fide written Acquisition
Proposal (except the references therein to “25% or more” shall be replaced by
“between 40% and 50.01%”) that the Board (or a duly authorized committee
thereof) determines

 

40



--------------------------------------------------------------------------------

in good faith, after consultation with its financial advisor and outside
counsel, taking into account such factors as the Board (or any duly authorized
committee thereof) considers in good faith to be appropriate (including the
conditionality, timing and likelihood of consummation of such proposal), is more
favorable from a financial point of view to the Company and its stockholders
than the Transactions.

(iv)    “Superior Proposal” means a Superior Majority Proposal or a Superior
Minority Proposal, as applicable.

(v)    “Intervening Event” means any event, circumstance, change, effect,
development, state of facts, condition or occurrence (including any acceleration
or deceleration of existing changes or developments) that is material to the
Company and its Subsidiaries that (A) was not known or reasonably foreseeable
(or, if known, the consequences of which were not known or reasonably
foreseeable) to the Board as of or prior to the date of this Agreement, and
(B) does not involve an Acquisition Proposal.

(h)    From the date of this Agreement until December 31, 2018 or the earlier
termination of this Agreement (other than as a result of a Superior Minority
Proposal that is not accompanied by a Competing China JV Proposal), the Company
shall not, and shall cause its Subsidiaries not to, and shall instruct its
Representatives not to on behalf of the Company, (x) initiate, solicit or
intentionally encourage the submission of any proposal for, or engage in any
discussions or negotiations with respect to or in connection with any joint
venture involving, or acquisition of, the Company’s business in the PRC (a
“Competing China JV Proposal”), (y) disclose or furnish non-public information
or afford access to its properties, books or records to any Third Party in
connection with a Competing China JV Proposal (other than informing any Third
Party of the existence of the provisions contained in this Section 5.3) or
(z) enter into any definitive agreement, letter of intent or similar agreement
related to a Competing China JV Proposal; provided, that the foregoing shall not
apply to any such discussions or negotiations with or to such disclosure of
non-public information or such access provided to a Third Party in the event
that (i) the Company receives an Acquisition Proposal from such Third Party that
contains or is conditioned upon a Competing China JV Proposal and (ii) the Board
(or a duly authorized committee thereof) determines in accordance with
Section 5.3(b) to enter into discussions or negotiations with such Third Party
or to disclose non-public information to such Third Party in response to such
Acquisition Proposal. The Company shall promptly cease and cause to be
terminated any discussion or negotiation with any Persons conducted prior to the
date hereof by the Company, its Subsidiaries or any of their Representatives
with respect to any Competing China JV Proposal and direct such Persons to
return or destroy any non-public information furnished to such party in
connection with its evaluation of a Competing China JV Proposal.

5.4        SEC Filings; Other Proceedings.

(a)    As promptly as reasonably practicable, but no later than fifteen
(15) Business Days after the date hereof, the Company shall prepare and file the
Proxy Statement with the SEC, which shall, subject to Section 5.3, include the
Board Recommendation. Investor and its counsel shall be given a reasonable
opportunity to review the Proxy Statement before it is filed with the SEC, and
the Company shall give due consideration to any reasonable additions,

 

41



--------------------------------------------------------------------------------

deletions or changes suggested thereto by Investor or its counsel. The Company
shall use its commercially reasonable efforts to respond as promptly as
reasonably practicable to comments by the SEC staff in respect of the Proxy
Statement and to cause the definitive Proxy Statement to be mailed to the
Company’s stockholders as of the record date established for the Company Meeting
as promptly as practicable after the date of this Agreement, and in no event
more than (i) fifteen (15) Business Days after the date on which the SEC
confirms that it has no further comments on the Proxy Statement or (ii) fifteen
(15) Business Days after the filing of the preliminary Proxy Statement if the
SEC has provided no comments to such Proxy Statement. The Company shall provide
Investor and its counsel with copies of any written comments, and shall provide
them a summary of any oral comments, that the Company or its counsel receive
from the SEC or its staff with respect to the Proxy Statement as promptly as
practicable after receipt of such comments, and any written or oral responses
thereto. Investor and its counsel shall be given a reasonable opportunity to
review any such responses and the Company shall give due consideration to the
reasonable additions, deletions or changes suggested thereto by Investor and its
counsel. Investor shall furnish all information that is customarily included in
a proxy statement prepared in connection with transactions of the type
contemplated by this Agreement concerning themselves and their affiliates as
promptly as practicable after the date hereof.

(b)    Subject to the other provisions of this Agreement, the Company shall
(i) take all action necessary in accordance with the DGCL, the NYSE, the Company
Charter, and the Company Bylaws to duly call, give notice of, convene and hold a
meeting of its stockholders promptly following the mailing of the Proxy
Statement for the purpose of obtaining the Company Stockholder Approval (the
“Company Meeting”), with the record date to be selected after reasonable
consultation with Investor and meeting date of the Company Meeting to be not
more than thirty (30) days after the mailing of the Proxy Statement, and
(ii) subject to a Change of Board Recommendation in accordance with Section 5.3,
shall include the Board Recommendation in the Proxy Statement and use its
commercially reasonable efforts to solicit from its stockholders proxies in
favor of the adoption of this Agreement. The Company may also postpone or
adjourn the Company Meeting from time to time (A) with the consent of Investor,
(B) if a quorum has not been established, (C) to allow reasonable additional
time for the filing and mailing of any supplemental or amended disclosure which
the Board has determined in good faith, after consultation with its outside
legal advisors and Investor, is necessary under applicable Law and for such
supplemental or amended disclosure to be disseminated and reviewed by the
Company’s stockholders prior to the Company Meeting, (D) to allow, subject to
the consent of Investor (not to be unreasonably withheld, conditioned or
delayed), reasonable additional time (but not more than ten (10) Business Days)
to solicit additional proxies if necessary in order to obtain the Company
Stockholder Approval or (E) if required by applicable Law.

5.5        Appropriate Proceeding; Consents; Filings.

(a)    Subject to the terms and conditions of this Agreement, including
Section 5.6 with respect to the CFIUS Clearance, Investor and Company shall use
their reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary or desirable under applicable Law
to consummate the Transactions by the Outside Date, including (i) preparing and
filing as promptly as practicable with any Governmental Entity

 

42



--------------------------------------------------------------------------------

or other third party all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents and (ii) obtaining and maintaining all approvals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Entity or other third party that are necessary to
consummate the Transactions, including the CFIUS Clearance and PRC Approvals.

(b)    In furtherance and not in limitation of the foregoing, each of Investor
and Company shall make (i) the filing of a Notification and Report Form pursuant
to the HSR Act as promptly as practicable after the date hereof and in any event
within twenty (20) Business Days after the date hereof and (ii) any other
required filings pursuant to applicable Competition Laws as promptly as
practicable after the date hereof and in any event within twenty (20) Business
Days after the date hereof. Each of Investor and Company shall supply as
promptly as practicable any additional information and documentary material that
may be requested pursuant to the HSR Act and any other applicable Competition
Laws and shall take all other actions necessary or desirable to cause the
expiration or termination of the applicable waiting periods under the HSR Act
and any other Competition Laws as soon as practicable and in any event prior to
the Outside Date. Each party shall promptly inform the other party of any oral
communication with, and provide copies of written communications with, any
Governmental Entity regarding any such filings or any such transaction. No party
shall independently participate in any formal meeting with any Governmental
Entity in respect of any such filings, investigation, or other inquiry without
giving the other party prior notice of the meeting and, to the extent permitted
by such Governmental Entity, the opportunity to attend and/or participate.
Subject to applicable Law, the parties will consult and cooperate with one
another in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any party relating to proceedings under the HSR Act or any other Competition
Laws.

(c)    If any objections are asserted or concerns expressed with respect to the
Transactions from any Governmental Entity (including under the HSR Act or any
other applicable Competition Law) or if any Proceeding is instituted or
threatened by any Governmental Entity or any private party challenging any of
the transactions contemplated by this Agreement or any other Transaction
Document as violative of any applicable Law (including the HSR Act or any other
Competition Law), each party shall, and shall cause its Subsidiaries to, use
reasonable best efforts to take any and all actions necessary to obtain
consents, clearances or approvals required from any such Governmental Entity
(including under the HSR Act or any other applicable Competition Law), and to
enable all waiting periods under the HSR Act or any other Competition Law to
expire, in each case, to cause the Transactions to occur prior to the Outside
Date.

(d)    Notwithstanding anything to the contrary in this Agreement, in connection
with the receipt of any necessary approvals or clearances of a Governmental
Entity (including under the HSR Act or any other applicable Competition Law),
none of the Company, Investor, or any of their respective Subsidiaries or
affiliates, shall be required to sell, hold separate or otherwise dispose of or
conduct their business in a specified manner, or agree to sell, hold separate or
otherwise dispose of or conduct their businesses in a specified manner, or enter
into or agree to enter into a voting trust arrangement, proxy arrangement, “hold
separate” agreement or arrangement or similar agreement or arrangement with
respect to the assets, operations or

 

43



--------------------------------------------------------------------------------

conduct of their business in a specified manner, or permit the sale, holding
separate or other disposition of, any assets of the Company, Investor, their
respective Subsidiaries or their respective affiliates.

(e)    Nothing contained in this Agreement shall give Investor, directly or
indirectly, the right to control or direct the operations of the Company prior
to the Closing. Prior to the Closing, the Company shall exercise, consistent
with the terms and conditions of this Agreement, complete unilateral control and
supervision over its business operations.

5.6        CFIUS.

(a)    Each of Investor and the Company shall use its reasonable best efforts to
obtain the CFIUS Clearance as promptly as practicable. Without limiting the
foregoing, as promptly as practicable after the execution of this Agreement,
Investor and the Company shall prepare, prefile a draft joint voluntary notice,
and then as soon as reasonably practicable thereafter, file with CFIUS a joint
voluntary notice pursuant to Section 721 of the DPA with respect to the
Transactions. Each party to this Agreement shall provide CFIUS with any
additional or supplemental information requested by CFIUS or its constituent
agencies during the CFIUS review process as promptly as practicable, and in all
cases within the amount of time allowed by CFIUS.

(b)    Without limiting the generality of Investor’s obligations under
Section 5.6(a), Investor and the Company shall take, or cause to be taken, all
actions that are customarily undertaken or reasonably achieved to obtain CFIUS
Clearance so as to enable the Closing to occur as promptly as practicable,
including promptly making any pre-notification and notification filings required
in connection with CFIUS Clearance, and providing any information requested by
CFIUS or any other agency or branch of the United States government in
connection with their review of the transactions contemplated by this Agreement.
Such efforts also shall include, to the extent necessary to obtain CFIUS
Clearance, the execution of mitigation agreements containing terms customarily
included in such mitigation agreements, provided however that no party shall be
required to enter into any agreement that materially interferes with the
Investor’s ability to exercise any and all rights accorded to it pursuant to the
terms of this Agreement in any material respect. With respect to any mitigation,
the Investor and the Company shall be entitled to a reasonable period of time to
engage in discussions and negotiations with CFIUS and between themselves on the
nature and scope of such measures, to ensure that any agreed upon measures are
reasonable without any adverse material effect on the Investor, the Company or
its Subsidiaries. Notwithstanding the foregoing, except as set forth on Schedule
5.6(b) hereto, Investor shall not be required to enter into any agreement,
consent decree or other commitment to sell the Shares or delete any data
belonging to the Company, and the Company shall not be required to sell or
divest material assets of the Company or its Subsidiaries to a third party as a
condition to receiving the CFIUS Clearance.

(c)    Each of Investor and the Company shall promptly furnish to the other
copies of any notices or written communications received by such party or any of
its affiliates from CFIUS or any of its constituent agencies with respect to the
transactions contemplated by this Agreement, unless otherwise prohibited by
CFIUS or applicable Laws, and each of Investor and the Company shall permit the
other’s counsel to have an opportunity to review in advance,

 

44



--------------------------------------------------------------------------------

and such party shall consider in good faith the views of such counsel in
connection with, any proposed communications by such party or its affiliates to
CFIUS concerning the transactions contemplated by this Agreement.
Notwithstanding the foregoing, each of Investor and the Company may, as either
party deems advisable and necessary, reasonably designate any competitively
sensitive materials or information provided to the other party under this
Section 5.6(c) as “outside counsel only.” Such materials and the information
contained therein shall be given only to the outside legal counsel of the other
party, and such party shall cause such outside counsel not to disclose such
materials or information to any employees, officers, directors or other
representatives of the Company, unless express written permission is obtained in
advance from the party providing such materials and information.

5.7        Ownership and Control of Investor. Investor shall provide the Company
a complete and accurate schedule no later than ten (10) Business Days after the
date hereof that identifies:

(a)    all individuals and entities that, to the knowledge of Investor, hold,
own, or control equity or voting interests in Investor of five percent or
greater (whether directly or indirectly);

(b)    all individuals and entities that are affiliated with any foreign
government or may be “foreign government controlled” under Section 721 of the
DPA, regardless of the magnitude of their ownership interests in Investor; and

(c)    any foreign government or Person controlled by or acting on behalf of a
foreign government that (i) holds, owns, or controls ownership interests,
including convertible voting interests in Investor; (ii) has the right or power
to appoint any of the principal officers or members of the board of directors
(or equivalent body) of Investor; (iii) holds any contingent interest in
Investor; or (iv) has any other affirmative or negative rights or powers that
reasonably could be deemed relevant to the evaluation by CFIUS of the
transactions contemplated by this Agreement or the other Transaction Documents.

5.8        PRC Approvals. As promptly as reasonably practicable following the
date of this Agreement, and in furtherance of Investor’s obligations under
Section 5.5, Investor shall:

(a)    make all appropriate filings required in connection with the PRC
Approvals as promptly as practicable within the applicable period required by
applicable Law, and supply as promptly as practicable any additional information
and documentary material that may be requested pursuant to applicable Law in
connection with the PRC Approvals; and

(b)    to the extent permitted by applicable Law, promptly inform the Company of
any oral communication with, and provide copies of written communications with,
any Governmental Entity regarding the PRC Approvals and share with the Company
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of Investor relating to the PRC
Approvals;

provided, that in each case above, the Company shall reasonably cooperate with
Investor to provide the information and documents required for obtaining the PRC
Approvals and shall assist Investor in promptly responding to any requests for
information and/or

 

45



--------------------------------------------------------------------------------

documents from any Governmental Entity in connection with making such
applications and/or filings to obtain the PRC Approvals.

5.9        Certain Notices. From and after the date of this Agreement until the
earlier of the Closing or the termination of this Agreement in accordance with
Article 7, unless prohibited by applicable Law, each party shall give prompt
notice to the other party if any of the following occur: (a) receipt of any
notice or other communication in writing from any Person alleging that the
consent or approval of such Person is or may be required in connection with the
Transactions; (b) receipt of any notice or other communication from any
Governmental Entity in connection with the Transactions; or (c) such party
becoming aware of the occurrence of an event that would reasonably be expected
to prevent or delay beyond the Outside Date the consummation of the Transactions
or that would reasonably be expected to result in any of the conditions to the
Closing set forth in Article 6 not being satisfied. Any such notice pursuant to
this Section 5.9 shall not affect any representation, warranty, covenant or
agreement contained in this Agreement and any failure to make such notice (in
and of itself) shall not be taken into account in determining whether the
conditions set forth in Article 6 have been satisfied or give rise to any right
of termination set forth in Article 7.

5.10      Public Announcements. So long as this Agreement is in effect,
Investor, on the one hand, and the Company, on the other, shall not issue any
press release or make any public statement with respect to the Transactions or
this Agreement without the prior written consent of the other party (which
consent shall not be unreasonably withheld, conditioned or delayed), except
(a) as may be required by applicable Law or the rules or regulations of any
applicable Governmental Entity to which the relevant party is subject, in which
case the party required to make the release or announcement shall use its
commercially reasonable efforts to allow each other party reasonable time to
comment on such release or announcement in advance of such issuance, (b) any
public statement in response to questions from the press, analysts, investors or
those attending industry conferences, internal announcements to employees and or
disclosures in Company SEC Documents, so long as such statements are consistent
with previous press releases, public disclosures or public statements made
jointly by the parties (or individually, if approved by the other party), or
(c) with respect to any press release or other public statement by the Company
permitted by Section 5.3. The Company shall file a current report on Form 8-K
with the SEC attaching the joint press release announcing this Agreement and
copy of this Agreement and the other Transaction Documents as exhibits.

5.11        Debt Refinancing Undertakings.

(a)    The Company shall use reasonable best efforts to obtain the Debt
Refinancing and shall keep Investor reasonably informed of any material
developments in respect of the Company’s efforts to arrange the Debt
Refinancing. Without limiting the generality of the foregoing, the Company shall
give Investor prompt notice (A) of any material breach or default by any
financing source under the Credit Agreement Refinancing Documentation of which
the Company obtains Knowledge, and (B) of the receipt or delivery of any written
notice or other written communication, in each case from any Person with respect
to (x) any breach, default, termination or repudiation by any financing source
under the Credit Agreement Refinancing Documentation of its material commitments
or obligations thereunder or (y) any material dispute or disagreement between
the Company, on the one hand, and any

 

46



--------------------------------------------------------------------------------

financing source, on the other hand, with respect to the obligation to fund
and/or make available the Credit Agreement Refinancing.

(b)    The Company and Investor shall use commercially reasonable efforts to
identify alternative financing arrangements for the Company’s Indebtedness,
including (x) the refinancing of the Indebtedness under the Credit Agreement
Refinancing Documents and (y) the repayment, discharge, prepayment, refinancing,
conversion, redemption or repurchase of the Convertible Notes, in whole or in
part.

5.12      China Joint Venture. The Company, Investor and their respective
affiliates shall, until the earlier of the Closing and the termination of this
Agreement pursuant to Article 7, use their respective reasonable best efforts to
negotiate in good faith definitive documentation with respect to a commercial
joint venture in China on the terms and conditions set forth in the term sheet
attached as Exhibit E hereto (the “China JV”), to be entered into at or prior to
the Closing.

5.13      Takeover Statutes. If any state takeover Law or state Law that
purports to limit or restrict business combinations or the ability to acquire or
vote the Shares or the Underlying Shares (including any “control share
acquisition,” “fair price,” “business combination” or other similar takeover
Law) becomes or is deemed to be applicable to the Company, Investor or the
Transactions, then the Company and the Board shall take all action reasonably
available to it to render such Law inapplicable to the foregoing.

5.14      Reservation of Common Stock. At any time that any Convertible
Preferred Stock is outstanding, the Company shall from time to time take all
lawful action within its control to cause the authorized capital stock of the
Corporation to include a sufficient number of authorized but unissued shares of
Company Common Stock to satisfy the conversion requirements of all shares of
Convertible Preferred Stock then outstanding (including any Company Common Stock
issuable on account of dividends on the Convertible Preferred Stock). All shares
of Company Common Stock delivered upon conversion of the Convertible Preferred
Stock shall be newly issued shares or shares held in treasury by the Company,
shall have been duly authorized and validly issued and shall be fully paid and
nonassessable, and free of any Lien (other than (i) Liens created by Investor or
any of its affiliates and (ii) transfer restrictions under applicable securities
Laws and the Transaction Documents).

5.15      Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares or the Underlying Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares or the
Underlying Shares to Investor.

5.16      Listing. The Company shall submit an application to the NYSE for the
listing of the Underlying Shares and use its reasonable best efforts to cause
the Underlying Shares to be approved for listing on the NYSE and Investor shall
reasonably cooperate with the Company with respect to such listing.

5.17      Securities Laws. Investor acknowledges and agrees that:

 

47



--------------------------------------------------------------------------------

(a)    as of the Closing Date, the Shares have not been registered under the
Securities Act or the securities laws of any state and that they may be sold or
otherwise disposed of only in one or more transactions registered under the
Securities Act and, where applicable, such laws, or as to which an exemption
from the registration requirements of the Securities Act and, where applicable,
such laws, is available;

(b)    except as provided in the Registration Rights Agreement with respect to
the Shares, Investor has no right to require the Company or any of its
Subsidiaries to register the Shares;

(c)    the Company Common Stock is listed on the NYSE and the Company is
required to file reports containing certain business and financial information
with the SEC and may be required to file a copy of this Agreement and the other
Transaction Documents with the SEC, pursuant to the reporting requirements of
the Exchange Act and that it is able to obtain copies of such reports; and

(d)    the certificates or book-entry position representing the Shares will bear
or reflect, as applicable, legends substantially similar to the following:

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(I) PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR (III) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN EACH OF
CASES (I) THROUGH (III) IN ACCORDANCE WITH THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM SUCH HOLDER OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE
DELIVERY OF A WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER
INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.”

Additionally, for so long as a holder of Shares is subject to any transfer
restrictions set forth in the Stockholders Agreement or the other Transaction
Documents, the certificates or book-entry position representing such holder’s
Shares will bear or reflect a legend substantially similar to the following:

 

48



--------------------------------------------------------------------------------

“THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN A
STOCKHOLDERS AGREEMENT, DATED FEBRUARY 13, 2018 (AS IT MAY BE AMENDED FROM TIME
TO TIME), BY AND AMONG THE COMPANY AND CERTAIN OTHER PARTIES THERETO, COPIES OF
WHICH ARE PUBLICLY FILED OR ON FILE WITH THE SECRETARY OF THE ISSUER.”

5.18      Board of Directors.

(a)    The Board shall take all necessary action to increase the number of
directors on the Board to eleven (11), to be effective as of the Closing. As of
the Closing and subject to the qualifications and procedures set forth in this
Section 5.18, the Board shall be comprised of (i) the Company’s chief executive
officer, (ii) five (5) individuals who meet the Designee Qualifications
designated by Investor (the “Investor Designees”), at least two (2) of whom must
be Independent Investor Designees, and (iii) five (5) individuals who are
independent Directors immediately prior to Closing and are designated by the
independent Directors prior to the Closing (the “Company Designees”).

(b)    As promptly as practicable and, in any event, no later than thirty
(30) Business Days prior to the anticipated Closing Date, each of the Company
and Investor shall identify its designees to the Board by written notice to the
other party. The Board shall use its best efforts to cause each individual
designated by the Company or Investor, as applicable, in accordance with this
Section 5.18, who meets the Designee Qualifications as determined in accordance
with this Section 5.18, to be appointed to the Board, effective as of the
Closing.

(c)    Each Investor Designee and Company Designee shall, as determined by the
Nominating and Corporate Governance Committee, acting reasonably and in good
faith and in a manner consistent with the fiduciary duties of each director, the
rules of the NYSE and applicable Law, at the time of his or her appointment as a
Director:

(i)    meet and comply in all material respects with any and all policies,
procedures, processes, codes, rules, standards and guidelines of the Company
applicable to all non-employee Board members, including the Company’s code of
business conduct and ethics, securities trading policies and corporate
governance guidelines;

(ii)    meet and comply in all material respects with any and all applicable
qualifications, standards and other requirements for service as a Director as
set forth in the NYSE’s rules;

(iii)    not be involved, during the ten (10) year period prior to his or her
nomination or appointment as a Director, in any of the events enumerated in
Item 2(d) or Item 2(e) of Schedule 13D under the Exchange Act or Item 401(f) of
Regulation S-K;

(iv)    not be subject to any Order of any Governmental Entity prohibiting
service as a director of any public company;

 

49



--------------------------------------------------------------------------------

(v)    not be an employee, officer, or director of, or consultant to, or be
receiving any compensation or benefits from, any Restricted Entity (unless
otherwise agreed to by the Nominating and Corporate Governance Committee);

(vi)    have demonstrated, in all material respects, good judgment, character
and integrity in his or her personal and professional dealings and have relevant
financial, investment, management, international business and/or other business
experience, qualification and background for purposes of serving as a Director;

(vii)    have demonstrated proficiency and financial literacy in the English
language for purposes of serving as a Director, including with respect to the
reading, comprehension and analysis of English language materials (including
financial materials) furnished in advance of and in connection with meetings of
the Board (and committees thereof) and the ability to participate on a
conversant basis in the English language meetings of the Board (and committees
thereof) and the topics covered therein, including financial discussions; and

(viii)    if such Investor Designee is an Independent Investor Designee, meet
the criteria set forth in the definition of “Independent Investor Designee” in
Section 1.1 (the requirements set forth in this Section 5.18(c), Section 5.18(d)
and Section 5.18(e) being referred to, collectively, as the “Designee
Qualifications”).

(d)    As a condition to an Investor Designee’s appointment or subsequent
nomination for election as a Director, such Investor Designee shall have
executed and delivered to the Company a Director Confidentiality Agreement in
the same form required from the Company Designees.

(e)    Each Investor Designee, as a condition to his or her appointment to the
Board pursuant to this Section 5.18, must be willing to be interviewed by the
Nominating and Corporate Governance Committee on the same basis as any other new
candidate for appointment or election to the Board and must be reasonably
satisfactory to the Nominating and Corporate Governance Committee acting in good
faith. Investor, in its capacity as a stockholder of the Company on behalf of
itself and other members of the Investor Group, and each Investor Designee,
shall deliver such questionnaires and otherwise provide such information as are
reasonably requested by the Company in connection with assessing qualification,
independence and other criteria applicable to Directors, or required to be or
customarily provided by directors, candidates for director, and their affiliates
and representatives for inclusion in a proxy statement or other filing required
by applicable Law and the rules of the NYSE, in each case to substantially the
same extent requested or required of other candidates for appointment or
election to the Board after the date hereof.

(f)    The Company shall use commercially reasonable efforts to cause any member
of the Board prior to Closing that is not a Company Designee or the CEO to
resign from the Board effective as of the Closing, in each case in accordance
with the Company Bylaws and Company Charter.

5.19      Certificate of Designation and Company Bylaws. Prior to the Closing,
the Board shall take all necessary action to cause (a) the Certificate of
Designations to be adopted and filed

 

50



--------------------------------------------------------------------------------

with the Secretary of State of the state of Delaware and (b) the Company Bylaws
to be amended and restated as set forth in Exhibit F hereto.

5.20      Certain Adjustments. If any occurrence since the date hereof until the
Closing would have resulted in an adjustment to the Conversion Price (as defined
in the Certificate of Designations) pursuant to the Certificate of Designations
if the Convertible Preferred Stock had been issued and outstanding since the
date hereof, the Company shall adjust the Conversion Price, effective as of the
Closing, in the same manner as would have been required by the Certificate of
Designations if the Convertible Preferred Stock had been issued and outstanding
since the date hereof.

5.21      Escrow Agreement. The Company and Investor shall, and Investor shall
direct Guarantor to, use reasonable best efforts to promptly, but not later than
fifteen (15) Business Days after the date hereof, negotiate and execute an
escrow agreement (together with any exhibits and as amended from time to time,
the “Escrow Agreement”) with JPMorgan Chase Bank, N.A., Hong Kong Branch (or
another internationally recognized bank with a branch in Hong Kong reasonably
acceptable to the Company and Guarantor) as the escrow agent (the “Escrow
Agent”) in a form customary for escrow arrangements of this type and reasonably
acceptable to the Company, Investor and Guarantor, pursuant to which
(i) Guarantor shall deposit within fifteen (15) Business Days after the date
hereof an amount in cash equal to the Investor Termination Fee into the escrow
account set up pursuant to the Escrow Agreement, and (ii) Investor and the
Company are authorized to release the Investor Termination Fee from the escrow
account pursuant to a Joint Release Notice; provided, that either party may
extend such fifteen (15) Business Day period by up to an additional five
(5) Business Days with the prior written consent of the other party (not to be
unreasonably withheld, conditioned or delayed).

5.22      Subsidiary Assignment. Prior to Closing, Investor shall assign this
Agreement to Harbin Pharmaceutical Group Co., Ltd (SHA: 600664) (“Investor
Sub”), and shall take all appropriate action to cause Investor Sub to accept and
assume this Agreement, subject to any required regulatory approvals related to
such assignment or the approval of such assignment by Investor Sub’s
shareholders; provided that such assignment shall not impede or delay the
consummation of the Transactions or otherwise impede the rights of the Company
under this Agreement. Notwithstanding the foregoing, Investor irrevocably and
unconditionally guarantees the full performance of all obligations of Investor
Sub under this Agreement.

5.23      Letter of Credit. As promptly as reasonably practicable following the
date hereof, Investor shall cause a letter of credit from a reputable
international bank in an amount equal to the Purchase Price to be issued in
favor of the Company (the “Letter of Credit”), in a form reasonably acceptable
to the Company and the Investor, pursuant to which the Company will have the
right to draw down the full amount of the Letter of Credit, if (a) all of the
conditions set forth in Sections 6.1 and 6.3 (other than conditions that by
their nature can only be satisfied on the Closing Date) have been satisfied,
(b) the Company has confirmed in writing that it is prepared to consummate the
Closing, and (c) Investor fails to consummate the Closing within five
(5) Business Days following delivery of such written confirmation by the Company
to Investor.

 

51



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS TO CLOSING

6.1        Conditions to Obligations of Each Party Under This Agreement. The
respective obligations of each party to consummate the Transactions shall be
subject to the satisfaction (or waiver, if permissible under Law) at or prior to
the Closing of each of the following conditions:

(a)    The Company Stockholder Approval shall have been obtained.

(b)    No order, decree or judgment of any Governmental Entity having competent
jurisdiction shall have been issued that prohibits or makes illegal the
Transactions or the Credit Agreement Refinancing.

(c)    (i) Any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated, (ii) the
PRC Approvals shall have been obtained, other than such PRC Approvals as
Investor shall have determined to waive and (iii) the CFIUS Clearance shall have
been obtained.

(d)    The Company and Investor have entered into, or will enter into as of the
Closing, the China JV.

6.2        Conditions to Obligations of the Company Under This Agreement. The
obligation of the Company to effect the Transactions is further subject to the
fulfillment (or waiver by the Company) of the following conditions:

(a)    Each representation and warranty of Investor contained in this Agreement,
without giving effect to any qualifications as to materiality or material
adverse effect or other similar qualifications contained therein, shall be true
and correct at and as of the date hereof and as of the Closing Date as though
made on the Closing Date, except for representations and warranties that relate
to a specific date or time (which need only be true and correct as of such date
or time), and except as has not had and would not reasonably be expected to
have, individually or in the aggregate with all other failures to be true or
correct, a material adverse effect on the ability of Investor or its affiliates
to perform its obligations hereunder or under any of the Transaction Documents.

(b)    Investor shall have performed or complied in all material respects with
all covenants and agreements required to be performed or complied with by it
under this Agreement at or prior to the Closing Date.

(c)    Investor shall have delivered to the Company a certificate, dated the
Closing Date and signed by an executive officer of Investor, certifying to the
effect that the conditions set forth in Sections 6.2(a) and 6.2(b) have been
satisfied.

(d)    Investor shall have delivered to the Company executed copies of the
Registration Rights Agreement and the Stockholders Agreement.

 

52



--------------------------------------------------------------------------------

6.3        Conditions to Obligations of Investor Under This Agreement. The
obligations of Investor to effect the Transactions are further subject to the
fulfillment (or waiver by Investor) of the following conditions:

(a)    (i) Each representation and warranty of the Company set forth in
Section 3.1, Section 3.3, Section 3.6 and Section 3.21 shall be true and correct
at and as of the date hereof and as of the Closing Date as though made on the
Closing Date, except for representations and warranties that relate to a
specific date or time (which need only be true and correct in all material
respects as of such date or time), (ii) the representations and warranties of
the Company set forth in Section 3.2(a) shall be true in all but de minimis
respects as of the date hereof and as of the Closing Date as though made on the
Closing Date, and (iii) each other representation and warranty of the Company
set forth in Article 3, without giving effect to any qualifications as to
materiality or Company Material Adverse Effect contained therein, shall be true
and correct at and as of the date hereof and as of the Closing Date as though
made on the Closing Date, except for representations and warranties that relate
to a specific date or time (which need only be true and correct as of such date
or time), except as has not had and would not reasonably be expected to have,
individually or in the aggregate with all other failures to be true or correct,
a Company Material Adverse Effect.

(b)    The Company shall have performed and complied in all material respects
with all covenants and agreements required to be performed or complied with by
it under this Agreement at or prior to the Closing Date.

(c)    The Company shall have delivered to Investor a certificate, dated the
Closing Date and signed by an executive officer of the Company, certifying to
the effect that the conditions set forth in Sections 6.3(a) and 6.3(b) have been
satisfied.

(d)    The Company shall have completed the Credit Agreement Refinancing.

(e)    The Company shall have delivered to Investor a good standing certificate
of the Company.

(f)    Each member of the Board that is not a Company Designee or the CEO shall
have resigned from the Board effective as of the Closing.

(g)    The Board shall have caused each individual designated by the Company or
Investor, as applicable, in accordance with Section 5.18 to be appointed to the
Board, effective as of the Closing.

(h)    The Company shall have filed the Certificate of Designations and Company
Bylaws with the Secretary of State of the State of Delaware and delivered to
Investor a copy of the Company Charter and Company Bylaws, certified by the
Secretary of the Company.

(i)    The Company shall have made any required filings and submitted any
required certifications regarding the issuance or listing of additional shares
with the NYSE.

 

53



--------------------------------------------------------------------------------

(j)    The Company shall have delivered to Investor executed copies of the
Registration Rights Agreement and the Stockholders Agreement.

ARTICLE 7

TERMINATION, AMENDMENT AND WAIVER

7.1    Termination. This Agreement may be terminated, and the Transactions may
be abandoned, by action taken or authorized by the board of directors of the
terminating party or parties (whether before or, subject to the terms hereof,
after obtaining Company Stockholder Approval):

(a)    By mutual written consent of Investor and the Company, by action of their
respective boards of directors, at any time prior to the Closing;

(b)    By either the Company or Investor, if the Company Stockholder Approval
shall not have been obtained upon a vote taken at the Company Meeting duly
convened therefor or any adjournment or postponement thereof;

(c)    By either the Company or Investor, if any court of competent jurisdiction
or other Governmental Entity of competent jurisdiction shall have issued an
Order or taken any other action, in each case, permanently restraining,
enjoining or otherwise prohibiting, prior to the Closing, the consummation of
the Transactions, and such Order or other action shall have become final and
non-appealable, provided that the right to terminate this Agreement pursuant to
this Section 7.1(c) shall be available only if the party seeking to terminate
this Agreement shall have complied with its obligations under Section 5.5 before
asserting the right to terminate under this Section 7.1(c); provided, further,
that this right of termination shall not be available to any party whose failure
to comply with its obligations under this Agreement has been the primary cause
of or resulted in such Order or action;

(d)    By either the Company or Investor if (i) the Closing shall not have
occurred on or before November 13, 2018 (the “Outside Date”); provided that if
on the Outside Date all the conditions to Closing contained in Article 6 have
been satisfied (other than conditions that by their nature can only be satisfied
at the Closing) other than (x) the conditions set forth in Section 6.1(c) or
(y) the condition set forth in Section 6.1(b) to the extent relating to any
Competition Law, the PRC Approvals or CFIUS, then Company or Investor may, by
written notice to the other party, extend the Outside Date by an additional
three (3) month period, and all references to the term “Outside Date” shall be
deemed to mean the Outside Date as so extended; provided, further, that the
right to terminate this Agreement under this Section 7.1(d) shall not be
available to any party hereto whose material breach of any of its obligations
under this Agreement has been the primary cause of, or resulted in, the failure
of the Closing to have occurred;

(e)    By Investor, at any time prior to the receipt of the Company Stockholder
Approval, if (i) the Board shall have effected a Change of Board Recommendation,
whether or not in compliance with Section 5.3 (it being understood and agreed
that any written notice of the Company’s intention to make a Change of Board
Recommendation prior to effecting such

 

54



--------------------------------------------------------------------------------

Change of Board Recommendation in accordance with Section 5.3(d) or
Section 5.3(e) shall not result in Investor having any termination rights
pursuant to this Section 7.1(e)) or the Company shall have failed to include the
Board Recommendation in the Proxy Statement, or (ii) the Company shall have
entered into a merger agreement, stock purchase agreement, letter of intent or
other similar agreement relating to an Acquisition Proposal; provided, that
Investor’s right to terminate this Agreement pursuant to this Section 7.1(e)
shall expire at 5:00 p.m. (New York City time) on the tenth (10th) calendar day
following the date on which the event first permitting such termination
occurred;

(f)    By the Company, at any time prior to the receipt of the Company
Stockholder Approval, if the Board determines to accept a Superior Majority
Proposal, but only if the Company shall have complied in all material respects
with its obligations under Section 5.3 with respect to such Superior Majority
Proposal; provided, however, that the Company shall, prior to or concurrently
with such termination, pay the Company Termination Fee to or for the account of
Investor pursuant to Section 7.3;

(g)    By Investor, at any time prior to the Closing, if: (i) there has been a
breach by the Company of the Company’s representations, warranties or covenants
contained in this Agreement, in either case, such that any condition to the
Transactions contained in Sections 6.3(a) or 6.3(b) is not reasonably capable of
being satisfied while such breach is continuing, (ii) Investor shall have
delivered to the Company written notice of such breach and (iii) such breach is
not capable of cure in a manner sufficient to allow satisfaction of the
conditions in Sections 6.3(a) and 6.3(b) prior to the Outside Date or at least
30 days shall have elapsed since the date of delivery of such written notice to
the Company and such breach shall not have been cured in all material respects;
provided, however, that Investor shall not be permitted to terminate this
Agreement pursuant to this Section 7.1(g) if there has been any material breach
by Investor of Investor’s material representations, warranties or covenants
contained in this Agreement, and such breach shall not have been cured in all
material respects; or

(h)    By the Company, at any time prior to the Closing, if: (i) there has been
a breach by Investor of any of Investor’s representations, warranties or
covenants contained in this Agreement, in either case, such that any condition
to the Transactions contained in Section 6.2(a) or 6.2(b) is not reasonably
capable of being satisfied while such breach is continuing, (ii) the Company
shall have delivered to Investor written notice of such breach and (iii) either
such breach is not capable of cure in a manner sufficient to allow satisfaction
of the conditions in Sections 6.2(a) and 6.2(b) prior to the Outside Date or at
least 30 days shall have elapsed since the date of delivery of such written
notice to Investor and such breach shall not have been cured in all material
respects; provided, however, that the Company shall not be permitted to
terminate this Agreement pursuant to this Section 7.1(h) if there has been any
material breach by the Company of the Company’s material representations,
warranties or covenants contained in this Agreement, and such or breach shall
not have been cured in all material respects.

(i)    By the Company, if (i) all of the conditions set forth in Sections 6.1
and 6.3 (other than conditions that by their nature can only be satisfied on the
Closing Date) have been satisfied, (ii) the Company has confirmed in writing
that it is prepared to consummate the Closing, and (iii) Investor fails to
consummate the Closing within five (5) Business Days following delivery of such
written confirmation by the Company to Investor.

 

55



--------------------------------------------------------------------------------

7.2        Effect of Termination. In the event of termination of this Agreement
by either the Company or Investor as provided in Section 7.1, written notice
thereof shall be given to the other party or parties, specifying the provisions
hereof pursuant to which such termination is made and the basis therefor
described in reasonable detail, and this Agreement shall forthwith become void
and have no further force and effect (other than Sections 7.2, 7.3, 7.4 and
7.4(d) and Article 8, each of which shall survive termination of this
Agreement), and, subject to the foregoing, there shall be no liability or
obligation on the part of Investor or the Company or their respective
Subsidiaries, officers, directors, Representatives or affiliates, whether
arising before or after such termination, based on, arising out of or relating
to this Agreement or the negotiation, execution, performance or subject matter
hereof (whether in contract, tort or otherwise, or whether at law (including at
common law or by statute) or in equity); provided, that, subject to Section 7.3
(including the limitations on liability contained therein), nothing herein shall
relieve any party from liabilities or damages incurred or suffered as a result
of a willful and material breach of, or any willful and material failure to
perform any obligation under, any covenant or agreement contained in this
Agreement. For the avoidance of doubt, the Confidentiality Agreement shall
continue in full force and effect in accordance with its terms.

7.3        Company Termination Fee.

(a)    The parties hereto agree that if this Agreement is terminated by Investor
pursuant to Section 7.1(e) or the Company pursuant to Section 7.1(f), then the
Company shall pay to Investor prior to or concurrently with such termination, in
the case of a termination by the Company, or within two (2) Business Days
thereafter, in the case of a termination by Investor, the Company Termination
Fee; provided, that if (i) this Agreement is terminated by Investor pursuant to
Section 7.1(e) and (ii) prior to such termination, the Board shall have effected
a Change of Board Recommendation with respect to a Superior Minority Proposal,
then the Company shall pay to Investor, in lieu of the Company Termination Fee,
within two (2) Business Days after such termination, the Minority Transaction
Termination Fee. The “Company Termination Fee” means $10,000,000. The Minority
Transaction Termination Fee means $18,000,000.

(b)    The parties hereto agree that if (x) this Agreement is terminated by the
Company or Investor pursuant to Section 7.1(b) as a result of the failure to
obtain the Company Stockholder Approval (y) after the date hereof and prior to
the date of the Company Meeting, an Acquisition Proposal has been publicly
announced and not withdrawn and (z) the Company enters into a definitive
agreement with respect to any Acquisition Proposal within nine (9) months after
such termination and the transaction contemplated by such definitive agreement
is consummated at any time, then the Company shall pay the Company Termination
Fee to Investor prior to or concurrently with the consummation of such
transaction. For purposes of this Section 7.3(b), the term “Acquisition
Proposal” shall have the meaning assigned to such term in Section 5.3(g)(i),
except that the references to “25%” shall be deemed to be references to “40%”.

(c)    The parties hereto agree that if this Agreement is terminated pursuant to
Section 7.1(b) and prior to such termination the Board shall have effected a
Change of Board Recommendation with respect to a Superior Minority Proposal,
then the Company shall pay to Investor the reasonable documented out-of-pocket
costs, fees and expenses incurred by Investor in connection with the negotiation
and documentation of this Agreement and the transactions

 

56



--------------------------------------------------------------------------------

contemplated hereby, such amount not to exceed $3,000,000 in the aggregate. In
the event the foregoing payment is paid to Investor and the Company Termination
Fee thereafter becomes payable pursuant to Section 7.3(b), the Company
Termination Fee otherwise payable shall be reduced by the amounts previously
paid to Investor pursuant to this Section 7.3(c).

(d)    All payments under this Section 7.3 shall be made by wire transfer of
immediately available funds to an account designated in writing by Investor, or
in the absence of such designation, an account established for the sole benefit
of Investor.

(e)    Each of the parties acknowledges that the agreements contained in this
Section 7.3 are an integral part of the transactions contemplated by this
Agreement, and that without these agreements, Investor and the Company would not
enter into this Agreement. For the avoidance of doubt, in no event shall the
Company be required to pay the Company Termination Fee or the Minority
Transaction Termination Fee on more than one occasion or be required to pay both
the Minority Transaction Termination Fee and the Company Termination Fee.

(f)    In circumstances where the Company Termination Fee or the Minority
Transaction Termination Fee is payable in accordance with Section 7.3(a) or
Section 7.3(b), Investor’s receipt of the Company Termination Fee or the
Minority Transaction Termination Fee, as applicable, (if received) from or on
behalf of the Company shall be Investor’s sole and exclusive remedy (whether
based in contract, tort or strict liability, by the enforcement of any
assessment, by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Laws or otherwise) against the Company and its
Subsidiaries and any of their respective former, current or future direct or
indirect equity holders, general or limited partners, controlling persons,
stockholders, members, managers, directors, officers, employees, agents,
affiliates or assignees (collectively, the “Company Related Parties”) for all
losses and damages suffered as a result of the failure of the transactions
contemplated by this Agreement to be consummated, for any breach or failure to
perform hereunder or otherwise, and upon payment of such amount, no such Person
shall have any further liability or obligation relating to or arising out of
this Agreement or the transactions contemplated hereby.

7.4        Investor Termination Fee.

(a)    The parties agree that if this Agreement is terminated (i) by the Company
pursuant to Section 7.1(h) or Section 7.1(i) (or by either party pursuant to
Section 7.1(d) in circumstances in which the Company could terminate this
Agreement pursuant to Sections 7.1(h) or 7.1(i)), or (ii) by Investor or the
Company pursuant to (A) Section 7.1(d), but only in the event that (x) one or
more of the conditions set forth in Section 6.1(b) (if the failure to meet such
condition relates to the HSR Act, the PRC Approvals or CFIUS Clearance),
Section 6.1(c) have not been satisfied and (y) all of the other conditions set
forth in Article 6 have been satisfied or waived (other than conditions that by
their nature can only be satisfied on the Closing Date) or (B) Section 7.1(c)
(if such Order is related to the HSR Act, the PRC Approvals or CFIUS Clearance)
(each such termination set forth in clauses (i) or (ii), an “Investor
Termination Fee Release Event”), then immediately following such termination,
Investor shall pay the Investor Termination Fee to the Company and each of the
Company and Investor shall take all actions

 

57



--------------------------------------------------------------------------------

necessary, required or advisable (including any Joint Release Notice required
pursuant to the Escrow Agreement) to cause the Investor Termination Fee to be
immediately released to the Company pursuant to the terms of the Escrow
Agreement.

(b)    Immediately following the occurrence of any termination of this Agreement
other than an Investor Termination Fee Release Event, each of the Company and
Investor shall take all actions necessary, required or advisable (including
executing any Joint Release Notice required pursuant to the Escrow Agreement) to
cause the Investor Termination Fee to be immediately released to Investor
pursuant to the terms of the Escrow Agreement.

(c)    Each of the parties acknowledges and agrees that the agreements contained
in this Section 7.4 are an integral part of the transactions contemplated by
this Agreement, and that without these agreements, Investor and the Company
would not enter into this Agreement. Accordingly, if either Investor or the
Company fails to cause the Investor Termination Fee to be released when due
pursuant to the terms of this Section 7.4, such party shall also pay to the
other party any documented reasonable out-of-pocket costs and expenses
(including reasonable attorney fees) incurred by the other party in connection
with any legal action to enforce this Agreement that results in a judgment
against the party failing to cause the Investor Termination Fee to be released
pursuant to this Section 7.4.

(d)    Except in the event of a willful and material breach of, or any willful
and material failure to perform any obligation under, any covenant or agreement
contained in this Agreement, with respect to which the limitations set forth in
this Section 7.4(d) shall not apply, in circumstances where the Investor
Termination Fee is payable in accordance with Section 7.4(a), Company’s receipt
of the Investor Termination Fee (if received) from or on behalf of Investor
shall be the Company’s sole and exclusive remedy (whether based in contract,
tort or strict liability, by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute, regulation or applicable Laws or
otherwise) against the Investor Related Parties for all losses and damages
suffered as a result of the failure of the transactions contemplated by this
Agreement to be consummated, for any breach or failure to perform hereunder or
otherwise, and upon payment of such amount, no such Person shall have any
further liability or obligation relating to or arising out of this Agreement or
the transactions contemplated hereby.

7.5        Amendment. This Agreement may be amended by each of the Company and
Investor by action taken by or on behalf of its board of directors at any time
prior to the Closing; provided, however, that, after receipt of the Company
Stockholder Approval, no amendment may be made which, by Law or in accordance
with the rules of any relevant stock exchange, requires further approval by the
Company’s stockholders, unless the Company Stockholder Approval is obtained
again with respect to the effectiveness of such amendment. This Agreement may
not be amended except by an instrument in writing signed by the parties hereto.

7.6        Waiver. At any time prior to the Closing, Investor, on the one hand,
and the Company, on the other hand, may (a) extend the time for the performance
of any of the obligations or other acts of the other, (b) waive any breach of
the representations and warranties of the other contained herein or in any
document delivered pursuant hereto or (c) waive compliance by the other with any
of the agreements or covenants contained herein; provided,

 

58



--------------------------------------------------------------------------------

however, that after receipt of the Company Stockholder Approval, there may not
be any extension or waiver of this Agreement which, by Law or in accordance with
the rules of any relevant stock exchange, requires further approval by the
Company’s stockholders, unless the Company Stockholder Approval is obtained
again with respect to the effectiveness of such extension or waiver. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party or parties to be bound thereby, but such extension or waiver
or failure to insist on strict compliance with an obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

ARTICLE 8

GENERAL PROVISIONS

8.1        Non-Survival of Representations and Warranties. The representations
and warranties in this Agreement shall survive until the twelve (12) month
anniversary of the Closing, except that this Section 8.1 shall not limit any
covenant or agreement of the parties which by its terms contemplates performance
after the Closing, which shall survive to the extent expressly provided for
herein.

8.2        Fees and Expenses. Subject to Section 7.2, all Expenses incurred by
the parties hereto shall be borne solely and entirely by the party which has
incurred the same.

8.3        Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and shall be deemed to have been duly given (a) when delivered or sent if
delivered in Person or sent by facsimile transmission (provided confirmation of
facsimile transmission is obtained); provided that any notice received by
facsimile transmission or otherwise at the addressee’s location on any Business
Day after 5:00 p.m. (addressee’s local time) shall be deemed to have been
received at 9:00 a.m. (addressee’s local time) on the next Business Day, (b) on
the fifth Business Day after dispatch by registered or certified mail (provided,
that such form of notice may only be used if dispatched from the country in
which the recipient is located), (c) on the next Business Day if transmitted by
national or international overnight courier or (d) on the date delivered if sent
by email (provided confirmation of email receipt is obtained), in each case, as
follows (or to such other Persons or addressees as may be designated in writing
by the party to receive such notice):

If to Investor, addressed to it at:

c/o CITIC Capital Holdings Limited

28/F, CITIC Tower, 1 Tim Mei Avenue,

Central, Hong Kong SAR

Fax: +852 2523 8312

Attention: Eric Xin

Yong Kai Wong

Hans Allegaert

Email: exin@citiccapital.com

yongkaiwong@citiccapital.com

hansallegaert@citiccapital.com

with a copy to (for information purposes only):

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Tel: (212) 596-9160

Attention: Michael R. Littenberg

        Daniel Yeh

Email: Michael.Littenberg@ropesgray.com

 

59



--------------------------------------------------------------------------------

          Daniel.Yeh@ropesgray.com

If to the Company, addressed to it at:

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Tel: (412) 288-4600

Fax: (412) 288-4764

Attention: Kenneth A. Martindale

        Tricia Tolivar

Email: ken-martindale@gnc-hq.com

             tricia-tolivar@gnc-hq.com

with a copy to (for information purposes only):

Latham & Watkins LLP

330 N. Wabash Ave

Suite 2800

Chicago, IL 60611

Tel: (312) 876-7700

Fax: (312) 993-9767

Attention: Bradley C. Faris

        Jason Morelli

Email: Bradley.faris@lw.com

            Jason.morelli@lw.com

8.4        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

8.5        Entire Agreement. This Agreement (together with the Exhibits and
Company Disclosure Schedule, the other Transaction Documents and the other
documents delivered pursuant hereto) and the Confidentiality Agreement
constitute the entire agreement of the parties and supersede all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein or therein, are not intended to confer upon any other
Person any rights or remedies hereunder or thereunder. Notwithstanding the
foregoing or anything to the contrary set forth therein, each of the
Confidentiality Agreement and that certain letter agreement regarding

 

60



--------------------------------------------------------------------------------

confidentiality, dated October 11, 2017, by and between the General Nutrition
Centers, Inc. and Harbin Pharmaceutical Group Holding Co., Ltd, shall terminate
at Closing.

8.6        Assignment. Subject to Section 5.22, neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto, in whole or in part (whether by operation of law or
otherwise), without the prior written consent of the other parties, and any
attempt to make any such assignment without such consent shall be null and void.
With the prior written consent of the Company, Investor or Investor Sub may
assign this agreement to HPGC Renmintongtai Pharmaceutical Corp (SHA600829).
Subject to the last sentence of Section 5.22, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.

8.7        No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties and their respective successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

8.8        Governing Law; Dispute Resolution.

(a)    This Agreement and all claims and causes of action arising in connection
herewith shall be governed by, and construed in accordance with, the Laws of the
State of Delaware, without regard to Laws that may be applicable under conflicts
of laws principles (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.

(b)    Any dispute, claim, controversy or difference arising out of or in
connection with this Agreement or the transactions contemplated hereby,
including any question regarding its existence, validity, interpretation,
performance or termination or any dispute regarding any noncontractual
obligation arising out of or in connection with it (a “Dispute”), shall be
determined by arbitration administered by the International Centre for Dispute
Resolution of the American Arbitration Association (“ICDR”) in accordance with
its International Arbitration Rules. The award may be entered in any court
having jurisdiction thereof.

(c)    There shall be three (3) arbitrators. The parties agree that one
arbitrator shall be appointed by the claimant side of any arbitration (whether
there are one or more claimants) and one arbitrator shall be appointed by the
respondent side of any arbitration (whether there are one or more respondents).
Such arbitrators shall be selected within twenty (20) days of receipt by
respondent (or respondents as the case may be) of the notice of arbitration; the
third, presiding, arbitrator shall be selected by agreement of the two
(2) party-appointed arbitrators within fourteen (14) days of the selection of
the party-appointed arbitrators. If any arbitrators are not selected within
these time periods, the ICDR shall, at the written request of any party,
complete the appointments that have not been made.  .

(d)    The seat or place of arbitration shall be New York, New York. The
language of the arbitration shall be English.

 

61



--------------------------------------------------------------------------------

(e)    This agreement to arbitrate shall be binding upon the parties, their
successor and assigns. The arbitrators shall issue the award within six
(6) months after all arbitrators have been appointed, unless the arbitrators
determine that the interest of justice requires that such limit be extended. The
arbitrators shall have no authority to award consequential, special or punitive
damages. The arbitrators shall award to the prevailing party, if any, as
determined by the arbitrators, its reasonable attorneys’ fees and costs.

(f)    Except as may be required by Law, no party may disclose the existence,
content (including all submissions made to the arbitral tribunal and the
transcript of any proceedings) or any and all orders, decisions, and awards
issued by the arbitral tribunal without the prior written consent of the other
parties, unless necessary to protect or pursue a legal right, including the
right to seek annulment, recognition, and/or enforcement of any award.

8.9        Counterparts. This Agreement may be signed in any number of
counterparts, including by facsimile or other electronic transmission each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by all of
the other parties hereto. Until and unless each party has received a counterpart
hereof signed by the other party hereto, this Agreement shall have no effect and
no party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). The exchange of a fully
executed Agreement (in counterparts or otherwise) by electronic transmission in
.PDF format or by facsimile shall be sufficient to bind the parties to the terms
and conditions of this Agreement.

8.10      Specific Performance.

(a)    The parties hereto agree that if any of the provisions of this Agreement
are not performed in accordance with their specific terms or are otherwise
breached, irreparable damage would occur, no adequate remedy at Law would exist
and damages would be difficult to determine, and accordingly, subject to the
limitations set forth in this Section 8.10(a), (i) the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
specific performance of the terms hereof, (ii) the parties waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
specific performance or injunctive relief and (iii) the parties will waive, in
any action for specific performance, the defense of adequacy of a remedy at Law.
The Company’s or Investor’s pursuit of specific performance at any time will not
be deemed an election of remedies or waiver of the right to pursue any other
right or remedy to which such party may be entitled.

(b)    Notwithstanding anything to the contrary contained herein, under no
circumstances shall the Company be permitted or entitled to receive both a grant
of specific performance pursuant to this Section 8.10 to consummate the
transactions contemplated by this Agreement and release to the Company of the
Investor Termination Fees; provided, that, the parties acknowledge and agree
that the provisions set forth in Section 7.4 (1) are not intended to and do not
adequately compensate for the harm that would result from a breach of this
Agreement and (2) shall not be construed to diminish or otherwise impair in any
respect any party’s right to specific enforcement.

 

62



--------------------------------------------------------------------------------

[Signature page follows]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and the Company have caused this Agreement to be
executed as of the date first written above by their respective officers or
managers thereunto duly authorized.

 

Investor:

Harbin Pharmaceutical Group Holdings Co., Ltd.

By:

 

/s/ Eric Xin

 

Name: Eric Xin

  Title: Director of the Board, Harbin Pharmaceutical Group Holdings Co., Ltd.

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

The Company:

GNC Holdings, Inc.

By:

 

/s/ Kenneth A. Martindale

 

Name:  Kenneth A. Martindale

 

Title:    Chief Executive Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

GNC HOLDINGS, INC.

CERTIFICATE OF DESIGNATIONS OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

The undersigned, [ 🌑 ], does hereby certify that:

1.        They are the duly elected and acting [ 🌑 ] of GNC Holdings, Inc., a
Delaware corporation (the “Corporation”).

2.        The Corporation is authorized to issue 60,000,000 shares of preferred
stock, none of which have been issued.

3.        The following resolutions were duly adopted by the board of directors
of the Corporation (the “Board of Directors”), which resolutions remain in full
force and effect on the date hereof:

WHEREAS, the Amended and Restated Certificate of Incorporation of the
Corporation, dated as of May 24, 2013 as amended, provides for a class of its
authorized stock known as preferred stock, consisting of 60,000,000 shares,
$0.001 par value per share, issuable from time to time in one or more series;

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, and as set forth in this Certificate of Designations of
Preferences, Rights and Limitations of Series A Convertible Preferred Stock (the
“Certificate of Designations”), to designate the rights, preferences,
restrictions and other matters relating to the Series A Convertible Preferred
Stock, which shall consist of up to 1,000,000 shares of the preferred stock
which the Corporation has the authority to issue.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the provisions of the Amended
and Restated Certificate of Incorporation of the Corporation and applicable law,
the Board of Directors does hereby provide for the creation and issuance of a
series of preferred stock for cash or the exchange of other securities, rights
or property and does hereby fix and determine the rights, preferences,
restrictions and other matters relating to such series of preferred stock as
follows:



--------------------------------------------------------------------------------

TERMS OF PREFERRED STOCK

Section 1.        Definitions. For the purposes hereof, the following terms
shall have the following meanings:

“Affiliate” means, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first-mentioned Person.

“Board of Directors” shall have the meaning set forth in the preamble to this
Certificate of Designations.

“Business Day” means any day other than a Saturday, a Sunday or any day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close prior to the Close of Business or remain closed.

“Close of Business” means 5:00 p.m., New York City time.

“Common Stock” means the Corporation’s Class A common stock, par value $0.001
per share, and stock of any other class of securities into which such securities
may hereafter be reclassified or changed.

“Common Stock Change Event” shall have the meaning set forth in Section 8(b).

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” means $5.35 per share of Common Stock, subject to adjustment
as provided in this Certificate of Designations (including Exhibit B hereto).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

“Convertible Notes” means the Corporation’s 1.50% Convertible Senior Notes due
2020 issued on August 10, 2015 pursuant to the Convertible Notes Indenture in an
original aggregate principal amount of $287,500,000.

“Convertible Notes Conversion Price” has the meaning ascribed to “Conversion
Price” in the Convertible Notes Indenture.

“Convertible Notes Indenture” means that certain Indenture, dated as of
August 10, 2015, by and among the Corporation, the subsidiary guarantors party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee.

“Corporation” shall have the meaning set forth in the preamble to this
Certificate of Designations.

“Corporation Redemption” shall have the meaning set forth in Section 7(a).

“Corporation Redemption Amount” shall have the meaning set forth in
Section 7(a).

 

2



--------------------------------------------------------------------------------

“Corporation Redemption Condition” means, with respect to any Corporation
Redemption, that the Last Reported Sale Price per share of Common Stock equals
or exceeds 130% of the Conversion Price for each of at least twenty
(20) consecutive Trading Days in any thirty (30) consecutive Trading Day period
ending on the date of the applicable Notice of Redemption.

“Corporation Redemption Notice” shall have the meaning set forth in
Section 7(a).

“Corporation Target Redemption Date” shall have the meaning set forth in
Section 7(a).

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation), (ii)
securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Change” shall mean the occurrence of any of the following changes
at any time after the Original Issue Date: (i) any “person” or “group” within
the meaning of Section 13(d) of the Exchange Act, other than the Corporation,
its wholly owned Subsidiaries and the employee benefit plans of the Corporation
and its wholly owned Subsidiaries, files a Schedule TO, Schedule 13D, or other
filing indicating that it has become the direct or indirect “beneficial owner,”
as defined in Rule 13d-3 under the Exchange Act, of the Common Stock
representing more than 50% of the voting power of the Corporation’s Common
Stock; (ii) the Corporation consummates (A) any recapitalization,
reclassification or change of the Common Stock (other than changes resulting
from a subdivision or combination) as a result of which the Common Stock would
be converted into, or exchanged for, stock, other securities, other property or
assets; (B) any share exchange, consolidation or merger of the Corporation
pursuant to which the Common Stock will be converted into cash, securities or
other property or assets; or (C) any sale, lease or other transfer in one
transaction or a series of related transactions of all or substantially all of
the consolidated assets of the Corporation and its Subsidiaries, taken as a
whole, to any Person other than one of the Corporation’s wholly owned
Subsidiaries; provided, however, that a transaction described in this clause
(ii) in which the holders of all classes of the Corporation’s Common Stock
immediately prior to such transaction own, directly or indirectly, more than 50%
of all classes of Common Stock of the continuing or surviving corporation, or
transferee, or the parent thereof immediately after such transaction in
substantially the same proportions as such ownership immediately prior to such
transaction shall not be a Fundamental Change pursuant to this clause (ii);
(iii) the stockholders of the Corporation approve any plan or proposal for the
liquidation, dissolution or winding up of the Corporation; or (iv) the Common
Stock ceases to be

 

3



--------------------------------------------------------------------------------

listed or quoted on a national securities exchange; provided, however, that a
transaction or transactions described in clause (ii) above shall not constitute
a Fundamental Change, if (A) at least 90% of the consideration received, to be
received or otherwise held by the holders of Common Stock in connection with
such transaction or transactions (excluding cash payments for fractional shares
or pursuant to dissenters rights) consists of shares of common stock that is
listed or quoted on The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions; and (B) as a result of such transaction or transactions the
shares of Preferred Stock become convertible (pursuant to Section 8(b)) into
such consideration, which consideration (x) has a fair market value (as
determined in good faith by the Board of Directors), as of the effective date of
the transaction or transactions, per share of Preferred Stock that is not less
than the Liquidation Preference per share of Preferred Stock as of such
effective date; and (y) to the extent consisting of shares of common stock, is
freely tradable under the Securities Act by Persons who are not, and have not
been at any time during the preceding three (3) months, an Affiliate of the
issuer thereof (or is covered by an effective registration statement under the
Securities Act registering the resale thereof). Any transaction or event
described in both clause (i) and (ii) above shall be deemed to have occurred
solely pursuant to clause (ii).

“Fundamental Change Redeeming Holder” shall have the meaning set forth in
Section 7(b).

“Fundamental Change Redemption Date” means the date, which date shall be between
twenty (20) and thirty-five (35) Business Days following the effective date of a
Fundamental Change, on which any shares of Preferred Stock as to which the
Holder Redemption Right has been duly exercised will be repurchased by the
Corporation pursuant to Section 7(b). Such date shall be chosen by the
Corporation in its sole discretion.

“Holder” means any Person in whose name any share of Preferred Stock is
registered.

“Holder Redemption Amount” shall have the meaning set forth in Section 7(b).

“Holder Redemption Right” shall have the meaning set forth in Section 7(b).

“Indebtedness” means, of any Person and as of any time, the aggregate amount of
the following, without duplication: (a) the outstanding principal amount of any
indebtedness for borrowed money; (b) all other obligations evidenced by bonds,
debentures, notes or similar instruments of indebtedness; (c) all capitalized
lease obligations that are classified as a balance sheet liability in accordance
with GAAP; (d) all letters of credit, performance bonds, surety bonds, banker’s
acceptances or similar obligations issued for the account of such Person;
(e) all guarantees and keepwell arrangements issued by such Person; (f) to the
extent not otherwise included, all indebtedness of another Person secured by a
lien on any asset owned by such first Person, whether or not such indebtedness
is assumed by such first Person; (g) all obligations due and payable under any
interest rate swap agreements or interest rate hedge agreements and similar
agreements to which any such Person is a party; (h) all obligations issued or
assumed as the deferred purchase price of property or services with respect to
which any Person is liable, contingent or otherwise (including conditional sale
obligations and “earn-out” obligations but excluding trade payables arising in
the ordinary course of business); and (i) any interest owed with respect to the
indebtedness referred to above and prepayment penalties, premiums, breakage or
fees and expenses related thereto.

“Investor” shall have the meaning set forth in the Stockholders Agreement.

 

4



--------------------------------------------------------------------------------

“Investor Designee” shall have the meaning set forth in the Stockholders
Agreement.

“Junior Securities” means the Common Stock and all other Equity Securities of
the Corporation ranking junior to the Preferred Stock with respect to payment of
dividends and distribution of assets upon any Liquidation pursuant to Section 5;
provided that it is understood and agreed that any Indebtedness of the
Corporation, including any convertible indebtedness, shall be deemed senior to
the Preferred Stock in that regard.

“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of Common Stock on such Trading Day as reported in
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is then listed. If the Common Stock is not
listed on a U.S. national or regional securities exchange on such Trading Day,
then the Last Reported Sale Price will be the last quoted bid price per share of
Common Stock on such Trading Day in the over-the-counter market as reported by
OTC Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted on such Trading Day, then the Last Reported Sale Price will be the
average of the mid-point of the last bid price and the last ask price per share
of Common Stock on such Trading Day from a nationally recognized independent
investment banking firm selected by the Corporation.

“Liquidation” shall have the meaning set forth in Section 5.

“Liquidation Preference” means, with respect to any share of Preferred Stock on
any given date, the Stated Value of such share plus any accumulated and unpaid
dividends on such share of Preferred Stock as of such date.

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one hour period ending at the scheduled close of trading
on such date on the principal U.S. national or regional securities exchange or
other market on which the Common Stock is listed for trading or trades, of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant exchange or otherwise) in the Common
Stock or in any options, contracts or futures contracts relating to the Common
Stock.

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Notice of Fundamental Change” shall have the meaning set forth in Section 7(b).

“Original Issue Date” means, with respect to a share of Preferred Stock, the
date of the first issuance of any such share of Preferred Stock regardless of
the number of transfers of any such share of Preferred Stock and regardless of
the number of certificates, which may be issued to evidence such Preferred
Stock.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

5



--------------------------------------------------------------------------------

“Preferred Stock” shall have the meaning set forth in Section 2.

“Reference Property” shall have the meaning set forth in Section 8(b).

“Reference Property Unit” shall have the meaning set forth in Section 8(b).

“Regular Record Date” shall have the meaning set forth in Section 3(a).

“Schedule 13D” shall have the meaning given under the Exchange Act.

“Schedule TO” shall have the meaning given under the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” shall have the meaning set forth in Section 6(b)(i).

“Stated Value” shall have the meaning set forth in Section 2.

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
February 13, 2018, by and among the Corporation and Harbin Pharmaceutical Group
Holdings Co., Ltd.

“Subsidiary” of any Person means any corporation, limited liability company,
partnership, joint venture or other legal entity of which such Person (either
alone or through or together with any other Subsidiary), owns, directly or
indirectly, a majority of the capital stock or other Equity Securities the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation, limited liability
company, partnership, joint venture or other legal entity, or otherwise owns,
directly or indirectly, such capital stock or other Equity Securities that would
confer control of any such corporation, limited liability company, partnership,
joint venture or other legal entity, or any Person that would otherwise be
deemed a “subsidiary” under Rule 12b-2 promulgated under the Exchange Act.

“Trading Day” means any day on which (i) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded; and (ii) there is no Market Disruption
Event. If the Common Stock is not so listed or traded, then “Trading Day” means
a Business Day.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Corporation with a mailing address of 6201 15th Avenue,
Brooklyn, New York, 11219 and a telephone number of (800) 937-5449, or any
successor transfer agent of the Corporation.

 

6



--------------------------------------------------------------------------------

Section 2.        Designation, Amount and Par Value. The series of preferred
stock shall be designated as its Series A Convertible Preferred Stock (the
“Preferred Stock”) and the number of shares so designated shall be up to
1,000,000 (which may be increased by action of the Board of Directors without
the written consent of the Holders of a majority of the Preferred Stock). Each
share of Preferred Stock shall have a par value of $0.001 per share and an
initial stated value equal to $1,000.00 (the “Stated Value,” which will be
subject to adjustment pursuant to Section 3(a)). The Preferred Stock shall rank
senior to the Common Stock and to all other Junior Securities and junior to the
Corporation’s Indebtedness, in each case with respect to payment of dividends
and distribution of assets upon any Liquidation pursuant to Section 5.

Section 3.        Dividends.

(a)        Dividends in Cash or in Kind. From and after the Original Issue Date,
the Holder of each share of Preferred Stock shall be entitled to receive
cumulative dividends at the rate per share (as a percentage of the Stated Value
of such share) of six and one-half percent (6.50%) per annum, payable quarterly
in arrears on March 15, June 15, September 15 and December 15 of each calendar
year, beginning on the first such date after the applicable Original Issue Date
(each such date, a “Dividend Payment Date”); provided that if any Dividend
Payment Date is not a Business Day, then (x) the applicable payment shall be due
on the next succeeding Business Day; (y) no interest or additional dividends
will accrue as a result thereof; and (z) for purposes of interpreting this
Certificate of Designations, if paid in accordance with clause (x), such payment
will be deemed to have been paid on such Dividend Payment Date, to the Holder of
such share as of the Close of Business on the immediately preceding March 15,
June 15, September 15 and December 15, respectively (each, a “Regular Record
Date”). Any such payment may be made at the Corporation’s option (as determined
by the Board of Directors) (1) in cash paid from legally available funds, (2) by
issuing duly authorized, validly issued, fully paid and non-assessable shares of
Preferred Stock having an aggregate initial Stated Value equal to the amount of
the payment being made in shares of Preferred Stock (provided, that, at the
Corporation’s election, in lieu of issuing new shares of Preferred Stock
pursuant to this clause (2), the Corporation may increase the Stated Value of
each share of Preferred Stock by the amount of the payment being made in shares
of Preferred Stock, in which case (x) the Corporation may place any applicable
notations on the certificates representing such shares and (y) for purposes of
interpreting this Certificate of Designations, such amount will be deemed to
have been paid by issuing shares of Preferred Stock), or (3) by any combination
of clause (1) and (2) above; provided that to the extent not paid on the
Dividend Payment Date, dividends on any share of Preferred Stock shall
accumulate from the applicable Dividend Payment Date whether or not declared by
the Board of Directors and shall remain accumulated until paid pursuant hereto
or converted pursuant to Section 6. All accumulated dividends on the Preferred
Stock shall be prior and in preference to any dividend on any Junior Securities
and shall be fully declared and paid before any dividends are declared and paid,
or any other distributions or redemptions are made, on any Junior Securities
other than to (i) declare or pay any dividend or distribution payable on the
Common Stock or any other Junior Securities in shares of Common Stock or any
other Junior Securities, (ii) purchases of Common Stock or other Junior
Securities pursuant to a contractually binding requirement to buy Common Stock
or other Junior Securities existing as of the last Dividend Payment Date for
which all accumulated and unpaid dividends on the Preferred Stock were paid in
accordance with this Certificate of Designations, including under a
contractually binding stock repurchase plan, (iii) repurchase Common Stock held
by directors, officers, employees or

 

7



--------------------------------------------------------------------------------

consultants of the Corporation or its Subsidiaries upon termination of their
employment or services pursuant to agreements providing for such repurchase and
approved by the Board of Directors, (iv) purchases of fractional interests in
shares of Common Stock or other Junior Securities pursuant to the conversion or
exchange provisions of such shares of Common Stock or other Junior Securities or
any securities exchangeable for or convertible into shares of Common Stock or
other Junior Securities, (v) any dividends or distributions of rights or Common
Stock or Junior Securities in connection with a shareholders’ rights plan or any
redemption or repurchase of rights pursuant to any shareholders’ rights plan,
and (vi) the exchange or conversion of Junior Securities for or into other
Junior Securities and the payment of cash in lieu of fractional shares.

(b)        Dividend Calculations. Dividends on the Preferred Stock shall be
calculated on the basis of a 360-day year, consisting of twelve (12) thirty (30)
calendar day periods, and shall accrue from the applicable Original Issue Date,
and shall be deemed to accrue from such date whether or not earned or declared
and whether or not there are profits, surplus or other funds of the Corporation
legally available for the payment of dividends. Dividends shall cease to accrue
on the Conversion Date with respect to any Preferred Stock converted, provided
that, the Corporation actually delivers the Conversion Shares within the time
period required by Section 6(b)(i) herein. Except as otherwise provided herein,
if at any time the Corporation pays dividends partially in cash and partially in
shares, then such payment shall be distributed ratably among the Holders based
upon the number of shares of Preferred Stock held by each Holder on such
Dividend Payment Date.

Section 4.        Voting Rights.

(a)        Voting Generally. Each Holder shall be entitled to vote with the
holders of outstanding shares of Common Stock, voting together as a single
class, with respect to any and all matters presented to the stockholders of the
Corporation for their action or consideration (whether at a meeting of
stockholders of the Corporation, by written action of stockholders in lieu of a
meeting or otherwise), except as provided by applicable law or by Section 4(b).
In any such vote, each share of Preferred Stock shall be entitled to a number of
votes equal to the number of Conversion Shares to which such share of Preferred
Stock is entitled as of the record date for such vote or written consent or, if
there is no specified record date, as of the date of such vote or written
consent; provided that for these purposes, the number of votes of each Holder
will be calculated based on the aggregate number of shares of Preferred Stock
held by such Holder as of the relevant record date and disregarding any
fractional Conversion Share into which such aggregate number is convertible.
Each Holder of outstanding shares of Preferred Stock shall be entitled to notice
of all stockholder meetings (or requests for written consent) in accordance with
the Corporation’s bylaws.

(b)        Without limiting the generality of Section 4(a), for so long as any
shares of Preferred Stock are outstanding, the Corporation shall not, without
the affirmative vote of the Holders of a majority of the then outstanding shares
of the Preferred Stock, amend its certificate of incorporation, bylaws or other
charter documents, including this Certificate of Designations, in any manner
that adversely affects any rights, preferences, privileges or voting powers of
the Holders and the Preferred Stock. For these purposes, the authorization or
creation of any class or series of Junior Securities, any increase in the amount
of authorized but unissued shares of such class or series of Junior Securities
or the issuance of any shares of such class or series of Junior

 

8



--------------------------------------------------------------------------------

Securities will be deemed not to adversely affects any rights, preferences,
privileges or voting powers of the Holders and the Preferred Stock.

(c)        Investor shall have the right (but not the obligation) to designate
the Investor Designees in accordance with the terms and subject to the
conditions set forth in the Stockholders Agreement.

Section 5.        Liquidation. Upon any liquidation, dissolution or winding-up
of the Corporation, whether voluntary or involuntary (a “Liquidation”), the
Holders of the then outstanding Preferred Stock shall be entitled to receive out
of the assets, whether capital or surplus, of the Corporation available for
distribution to its stockholders, before any payment shall be made to the
holders of the Junior Securities by reason of their ownership thereof, an amount
in cash equal to the greater of (a) the aggregate Liquidation Preference of the
Preferred Stock held by such Holder, plus all unpaid and accumulated dividends
on all such Preferred Stock (whether or not declared) and (b) the per share
amount of all cash, securities or other property (such securities or other
property having a value equal to its fair market value as reasonably determined
by the Board of Directors) to be distributed in respect of the Common Stock such
Holder would have been entitled to receive had it converted such Preferred Stock
immediately prior to the date fixed for such liquidation, dissolution or winding
up of the Corporation. If the assets of the Corporation shall be insufficient to
pay in full such amounts, then the entire assets to be distributed to the
Holders shall be ratably distributed among the Holders in accordance with the
respective amounts that would be payable on such shares if all amounts payable
thereon were paid in full. For purposes of this Section 5, a Fundamental Change,
a Common Stock Change Event or any merger, amalgamation or consolidation of the
Corporation with or into any other company or other entity, or the sale, lease
or other transfer in one transaction or a series of related transactions of all
or substantially all of the consolidated assets of the Corporation and its
Subsidiaries, taken as a whole, will not constitute a Liquidation. The
Corporation shall mail written notice of any such Liquidation, not less than
twenty (20) days prior to the payment date stated therein, to each Holder.

Section 6.        Conversion.

(a)        Conversions at Option of Holder. Each share of Preferred Stock shall
be convertible, at any time and from time to time from and after the applicable
Original Issue Date at the option of the Holder thereof, into that number of
shares of Common Stock determined by dividing the Liquidation Preference of such
share of Preferred Stock as of the relevant Conversion Date by the Conversion
Price in effect on such Conversion Date; provided that if such quotient is not a
whole number, then, in lieu of delivering any fractional Conversion Share, the
Corporation will deliver cash in an amount equal to the product of such fraction
and the Last Reported Sale Price per share of Common Stock on such Conversion
Date. To effect the conversion of any shares of Preferred Stock, the Holder
thereof shall (i) provide the Corporation with conversion notice in the form
attached hereto as Exhibit A (a “Notice of Conversion”), duly completed and
executed as provided below, (ii) surrender to the Corporation each Preferred
Stock certificate or certificates representing such shares, and (iii) pay to the
Corporation a sum sufficient to pay any tax or duty payable by such Holder
pursuant to Section 6(b)(v). The date such Holder satisfies the requirements set
forth in the preceding sentence with respect to the conversion of any share of
Preferred Stock will be deemed to be the “Conversion Date” with

 

9



--------------------------------------------------------------------------------

respect to such conversion. To effect conversions of shares of Preferred Stock,
to the extent such shares are certificated, a Holder shall be required to
surrender the certificate(s) representing the shares of Preferred Stock to the
Corporation. In the event less than all of the shares of Preferred Stock
represented thereby are so converted, the Corporation shall, effective at the
Conversion Date, issue a replacement certificate to such Holder reflecting the
unconverted shares of Preferred Stock represented by the delivered certificate;
provided that the failure of the Corporation to deliver such certificate shall
not affect the rights of the Holder to submit a further Notice of Conversion or
to elect to have its Preferred Stock redeemed pursuant to the terms hereof.
Shares of Preferred Stock converted into Common Stock in accordance with the
terms hereof shall be canceled and shall not be reissued, and all rights with
respect to such shares shall immediately cease and terminate as of such time.

Notwithstanding anything to the contrary in this Certificate of Designations, if
the Conversion Date for any share of Preferred Stock is after any Regular Record
Date and on or before the next Dividend Payment Date and the Corporation has, as
of such Regular Record Date, declared a dividend to be paid on the Preferred
Stock on such Dividend Payment Date, then, for purposes of such conversion,
(x) the Liquidation Preference of such share of Preferred Stock will not include
the amount of such declared dividend payable on such share; and (y) the Holder
of such share of Preferred Stock as of the Close of Business on such Conversion
Date will be entitled to receive such dividend notwithstanding such conversion.

(b)        Mechanics of Conversion.

(i)        Delivery of Conversion Shares Upon Conversion. Except as otherwise
provided in Exhibit B hereto, not later than the second (2nd) Trading Day after
each Conversion Date (the “Share Delivery Date”), the Corporation shall deliver,
or cause to be delivered, to the converting Holder (A) the number of
uncertificated, book-entry shares representing the number of Conversion Shares
being acquired upon the conversion of the Preferred Stock, which Conversion
Shares shall be subject to restrictive legends and trading restrictions under
applicable law and in accordance with the terms and conditions of the
Stockholders Agreement, and (B) a bank check in the amount of any cash payable
in lieu of any fractional Conversion Share. Notwithstanding anything to the
contrary herein, Conversion Shares shall be kept in uncertificated, book-entry
form with the Transfer Agent as permitted by the Bylaws of the Corporation and
the Delaware General Corporation Law.

(ii)        Failure to Deliver Conversion Shares. If, in the case of any Notice
of Conversion, such Conversion Shares are not delivered to or as directed by the
applicable Holder by the Share Delivery Date, the Holder shall be entitled to
elect by written notice to the Corporation at any time on or before its receipt
of such Conversion Shares, to rescind such conversion, in which event the
Corporation shall promptly return to the Holder any original Preferred Stock
certificate delivered to the Corporation and the Holder shall promptly return to
the Corporation the Conversion Shares issued to such Holder pursuant to the
rescinded Notice of Conversion. Nothing herein shall limit a Holder’s right to
pursue actual damages for the Corporation’s failure to deliver Conversion Shares
within the period specified herein and such Holder shall have the right to
pursue all remedies available to it hereunder, at law or in equity, including,
without limitation, specific performance or injunctive relief. The exercise of
any such

 

10



--------------------------------------------------------------------------------

rights shall not prohibit a Holder from seeking to recover damages pursuant to
any other section hereof or under applicable law.

(iii)        Reservation of Shares Issuable Upon Conversion. The Corporation
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of the Preferred Stock, as herein provided, free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holders, not less than such aggregate number of shares of the Common Stock as
shall be issuable (taking into account adjustments made pursuant to Section 8)
from time to time upon the conversion of the then outstanding shares of
Preferred Stock. The Corporation covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable. The Corporation will use reasonable best efforts
to cause such shares of Common Stock to be approved for listing on the principal
national securities exchange or market on which the Common Stock is then listed
or admitted for trading (including any over-the-counter market).

(iv)        Calculation of Conversion Shares. If a Holder converts more than one
share of Preferred Stock on a single Conversion Date, then the consideration due
in respect of such conversion will be computed based on the total number of
shares of Preferred Stock converted on such Conversion Date by such Holder.

(v)        Transfer Taxes and Expenses. The issuance of Conversion Shares on
conversion of this Preferred Stock shall be made without charge to any Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such Conversion Shares, provided that the Corporation shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such Conversion Shares upon
conversion in a name other than that of the Holders and the Corporation shall
not be required to issue or deliver such Conversion Shares unless or until the
Person or Persons requesting the issuance thereof shall have paid to the
Corporation the amount of such tax or shall have established to the reasonable
satisfaction of the Corporation that such tax has been paid. The Corporation
shall pay all Transfer Agent fees required for processing of any Notice of
Conversion.

(vi)        Holder of Record of Conversion Shares. The Person in whose name any
share of Common Stock is issuable upon conversion of any Preferred Stock will be
deemed to become the holder of record of such shares as of the Close of Business
on the Conversion Date for such conversion.

Section 7.        Redemption.

(a)        Corporation Redemption Right. On any date (such date, the
“Corporation Target Redemption Date”) following the fourth (4th) anniversary of
the Original Issue Date, upon the occurrence of the Corporation Redemption
Condition, the Corporation may redeem (each, a “Corporation Redemption”) all or
any portion of the outstanding Preferred Stock in accordance with this
Section 7. To exercise its right to make a Corporation Redemption of any shares
of Preferred Stock, the Corporation must provide notice (a “Corporation
Redemption Notice”) to the Holders of such shares at least twenty (20) calendar
days before the applicable Corporation

 

11



--------------------------------------------------------------------------------

Target Redemption Date, which notice must state such Corporation Target
Redemption Date and certify that the Corporation has set aside available cash in
the amount of the aggregate projected Corporation Redemption Amount for use in
effecting the redemption. Any Corporation Redemption shall be applied ratably to
all of the Holders in proportion to the number of shares of Preferred Stock held
by each Holder as of the date of the Corporation Redemption Notice. Each Holder,
at its option, may elect to convert all or any portion of its Preferred Stock
(including but not limited to the portion that is the subject of the Corporation
Redemption) in accordance with the terms hereof after the receipt of a
Corporation Redemption Notice until the Close of Business on the Business Day
immediately prior to the Corporation Target Redemption Date, and the amount of
the Preferred Stock to be redeemed shall not exceed the amount which remains
outstanding as of the date of payment of the Corporation Redemption Amount. The
“Corporation Redemption Amount” for each share of Preferred Stock being redeemed
will be the Liquidation Preference of such share as of the date of payment
thereof.

(b)        Holder Redemption Right upon a Fundamental Change. Within twenty
(20) calendar days of the effective date of a Fundamental Change, the
Corporation shall provide the Holders with notice of the occurrence of such
Fundamental Change (the “Notice of Fundamental Change”), stating (i) the events
causing the Fundamental Change, (ii) the effective date of the Fundamental
Change, (iii) the Fundamental Change Redemption Date, and (iv) the Conversion
Price and any adjustments to the Conversion Price. Following delivery of the
Corporation’s Notice of Fundamental Change, any Holder (such Holder, a
“Fundamental Change Redeeming Holder”) shall have the right (“Holder Redemption
Right”), exercisable before the Close of Business on the second (2nd) Business
Day prior to the Fundamental Change Redemption Date, to elect to have, out of
funds legally available therefor, the Corporation redeem all or any whole number
of shares of the outstanding Preferred Stock held by such Fundamental Change
Redeeming Holder (the “Fundamental Change Holder Redemption”) for the Holder
Redemption Amount, to be paid by wire transfer of immediately available funds to
such Holder, by surrendering to the Corporation the certificate(s) representing
the Fundamental Change Redeeming Holder’s Preferred Stock to be so redeemed
before the Close of Business on the second (2nd) Business Day prior to the
Fundamental Change Redemption Date. A Fundamental Change Redeeming Holder, at
its option, may continue to convert all or any portion of its Preferred Stock
(including but not limited to the portion that is the subject of the Fundamental
Change Holder Redemption) in accordance with the terms hereof until the
Fundamental Change Redeeming Holder receives payment of the Holder Redemption
Amount, and the amount of the Preferred Stock to be redeemed shall not exceed
the amount which remains outstanding as of the date of payment of the Holder
Redemption Amount. Unless otherwise indicated by the Holder in the applicable
Notice of Conversion, any shares of Preferred Stock converted during the period
from the date of the Notice of Fundamental Change until the date the Holder
Redemption Amount is paid in full shall be considered to have been one of the
shares of Preferred Stock that was subject to such Fundamental Change Holder
Redemption, and the number of shares of Preferred Stock converted during such
period shall be deducted from the number of shares of Preferred Stock that are
subject to such Fundamental Change Holder Redemption. The “Holder Redemption
Amount” for each share of Preferred Stock being redeemed will be the Liquidation
Preference of such share as of the date of payment thereof.

(c)        Redemption in Part. In the event less than all of the shares of
Preferred Stock represented by any certificate(s) surrendered to the Corporation
pursuant to this Section 7 are redeemed, the Corporation shall, effective at the
redemption date, issue a replacement certificate

 

12



--------------------------------------------------------------------------------

to such Holder reflecting the unredeemed shares of Preferred Stock represented
by the delivered certificate; provided that the failure of the Corporation to
deliver such certificate shall not affect the rights of the Holder to submit a
Notice of Conversion or further redeem its Preferred Stock pursuant to the terms
hereof.

Section 8.        Certain Adjustments.

(a)        Generally. The Conversion Price will be subject to adjustment as
provided in Exhibit B hereto.

(b)        Effect of Common Stock Change Events. If there occurs any:

(i)        recapitalization, reclassification or change of the Common Stock
(other than (x) changes solely resulting from a subdivision or combination of
the Common Stock, (y) a change only in par value or from par value to no par
value or no par value to par value and (z) stock splits and stock combinations
that do not involve the issuance of any other series or class of securities);

(ii)        consolidation, merger, combination or binding or statutory share
exchange involving the Corporation;

(iii)        sale, lease or other transfer of all or substantially all of the
assets of the Corporation and its Subsidiaries, taken as a whole, to any Person;
or

(iv)        other similar event,

and, as a result of which, the Common Stock is converted into, or is exchanged
for, or represents solely the right to receive, other securities, cash or other
property, or any combination of the foregoing (such an event, a “Common Stock
Change Event,” and such other securities, cash or property, the “Reference
Property,” and the amount and kind of Reference Property that a holder of one
(1) share of Common Stock would be entitled to receive on account of such Common
Stock Change Event (without giving effect to any arrangement not to issue or
deliver a fractional portion of any security or other property), a “Reference
Property Unit”), then, notwithstanding anything to the contrary in this
Certificate of Designations:

(1)        from and after the effective time of such Common Stock Change Event,
(I) the consideration due upon conversion of any share of Preferred Stock will
be determined in the same manner as if each reference to any number of shares of
Common Stock in this Certificate of Designations and Exhibit B hereto were
instead a reference to the same number of Reference Property Units; (II) for
purposes of Section 7(a) and the definition of Corporation Redemption Condition,
each reference to any number of shares of Common Stock will instead be deemed to
be a reference to the same number of Reference Property Units; and (III) for
purposes of the definition of “Fundamental Change,” the term “Common Stock” will
be deemed to mean the common equity (including depositary receipts representing
common equity), if any, forming part of such Reference Property; and

(2)        for these purposes, the Last Reported Sale Price of any Reference
Property Unit or portion thereof that does not consist of a class of securities
will be the fair value of such

 

13



--------------------------------------------------------------------------------

Reference Property Unit or portion thereof, as applicable (as determined in good
faith by, or at the direction of, the Board of Directors) (or, in the case of
cash denominated in U.S. dollars, the face amount thereof).

If the Reference Property consists of more than a single type of consideration
to be determined based in part upon any form of stockholder election, then the
composition of the Reference Property Unit will be deemed to be (x) the weighted
average, per share of Common Stock, of the types and amounts of consideration
received by the holders of Common Stock that affirmatively make such an
election; or (y) if no holders of Common Stock affirmatively make such an
election, the types and amounts of consideration actually received, per share of
Common Stock, by the holders of Common Stock. The Corporation will notify
Holders of the weighted average as soon as practicable after such determination
is made.

The Corporation shall not effect any Common Stock Change Event unless, prior to
the consummation thereof, the successor Person (if other than the Corporation)
resulting from such Common Stock Change Event shall assume, by written
instrument substantially similar in form and substance to this Certificate of
Designations, the obligation to deliver to the Holders of Preferred Stock, upon
conversion thereof, the Reference Property due thereupon in accordance with the
foregoing provisions.

(c)        Notice of Adjustment to Conversion Price. Whenever the Conversion
Price is adjusted pursuant to Exhibit B hereto, the Corporation shall deliver to
each Holder by facsimile or email a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

Section 9.        Miscellaneous.

(a)        Withholding Taxes. Each Holder of Preferred Stock will timely furnish
the Corporation and any applicable withholding agent with any tax forms or
certifications (including, without limitation, Internal Revenue Service Form
W-9, an applicable Internal Revenue Service Form W-8 (together will all
applicable attachments), or any successors to such Internal Revenue Service
forms) (i) to permit the Corporation and any applicable withholding agent to
make payments to such Holder without, or at a reduced rate of, deduction or
withholding and (ii) to enable the Corporation and any applicable withholding
agent to satisfy reporting and other obligations under applicable law or
regulation, and each Holder of Preferred Stock will update or replace such tax
forms or certifications in accordance with their terms and applicable law or
regulation. Each Holder of Preferred Stock will also provide the Corporation and
any applicable withholding agent with any correct, complete and accurate
information or documentation that may be required for the Corporation to comply
with FATCA and the FATCA legislation of any applicable jurisdiction and to
prevent the imposition of taxes under FATCA. Amounts withheld on payments
(including payments being made in shares of Preferred Stock whether by issuance
of such shares or by increasing the Stated Value of each share of Preferred
Stock) hereunder by the Corporation or any applicable withholding agent that are
required to be withheld (whether in the form of cash or shares of Preferred
Stock) pursuant to applicable law or regulation will be treated as having been
paid to the Holder of Preferred Stock.

 

14



--------------------------------------------------------------------------------

(b)        Notices. Any and all notices or other communications or deliveries to
be provided by the Holders hereunder including, without limitation, any Notice
of Conversion, shall be in writing and delivered personally, by facsimile or
e-mail, or sent by a nationally recognized overnight courier service, addressed
to the Corporation, at the address set forth above Attention: Kenneth A.
Martindale and Tricia K. Tolivar, facsimile number (412) 288-4764, e-mail
address ken-martindale@gnc-hq.com, tricia-tolivar@gnc-hq.com, or such other
facsimile number, e-mail address or address as the Corporation may specify for
such purposes by notice to the Holders delivered in accordance with this
Section 9(b). Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile or e-mail, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number, e-mail address
or address of such Holder appearing on the books of the Corporation, or if no
such facsimile number, e-mail address or address appears on the books of the
Corporation, at the principal place of business of such Holder, as set forth in
the stock records of the Corporation (or at such other address for a stockholder
as shall be specified in a notice given to the Corporation in accordance with
this Section 9(b)). Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or e-mail at the e-mail address set forth in
this Section on any Trading Day, (ii) the second Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(iii) upon actual receipt by the party to whom such notice is required to be
given.

(c)        Lost or Mutilated Preferred Stock Certificate. If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.

(d)        Governing Law. This Certificate of Designations shall be governed by
and construed in accordance with the laws of the State of Delaware. In any
judicial proceeding involving any dispute, controversy or claim between the
parties hereto arising out of or relating to this Certificate of Designations,
each of the parties hereto, by execution and delivery of this Certificate of
Designations, unconditionally accepts and consents to the exclusive jurisdiction
and venue of the Delaware Court of Chancery and any state appellate court to
which orders and judgments thereof may be appealed within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware),
including but not limited to the in personam and subject matter jurisdiction of
those courts, or if jurisdiction over the matter is vested exclusively in
federal courts, the United States District Court for the District of Delaware,
and the appellate courts to which orders and judgments thereof may be appealed,
waives any objections to such jurisdiction on the grounds of venue or forum non
conveniens, the absence of in personam or subject matter jurisdiction and any
similar grounds or any other manner permitted by law, and irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Certificate of
Designations. In any such judicial proceeding, the parties agree that in
addition to any method for the service of process permitted or required by such
courts, to the fullest extent permitted by

 

15



--------------------------------------------------------------------------------

law, service of process may be made by delivery provided pursuant to the
directions in Section 9(b). EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
CERTIFICATE OF DESIGNATIONS.

(e)        Severability. If any provision of this Certificate of Designations is
invalid, illegal or unenforceable, the balance of this Certificate of
Designations shall remain in effect so long as the legal substance of the
Preferred Stock is not altered in any manner materially adverse to any Holder,
and if any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law.

(f)        Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

(g)        Headings. The headings contained herein are for convenience only, do
not constitute a part of this Certificate of Designations and shall not be
deemed to limit or affect any of the provisions hereof.

(h)        Status of Converted or Redeemed Preferred Stock. If any shares of
Preferred Stock shall be converted, redeemed or reacquired by the Corporation,
such shares shall resume the status of authorized but unissued shares of
preferred stock and shall no longer be designated as Series A Convertible
Preferred Stock.

*********************

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Certificate this [ 🌑 ]
day of [ 🌑 ], 2018.

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)

The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of GNC Holdings, Inc., a Delaware
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation in accordance with the
Stockholder Agreement. No fee will be charged to the Holders for any conversion,
except for any such transfer taxes.

Number of shares of Preferred Stock owned prior to conversion:
                                                                         

Number of shares of Preferred Stock to be converted:
                                         
                                                 

Certificate number of such shares of Preferred Stock:
                                         
                                                  

Number of shares of Preferred Stock subsequent to conversion:
                                                                           

Address for Delivery:                                          
                       

 

[HOLDER]

By:      

Name:

 

Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

ANTI-DILUTION ADJUSTMENT PROVISIONS

Section 1.        Definitions. Capitalized terms used in this Exhibit B without
definition have the respective meanings ascribed to them in the Certificate of
Designations. In addition, for purposes of this Exhibit B, the following terms
have the respective definitions set forth below:

“Affiliate” has the meaning given in Rule 144 under the Securities Act.

“Effective Price” has the meaning set forth in Section 2(f) of this Exhibit B.

“Ex-Dividend Date” means, with respect to an issuance, dividend or distribution
on the Common Stock, the first date on which shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such issuance, dividend or distribution (including pursuant to due
bills or similar arrangements required by the relevant stock exchange). For the
avoidance of doubt, any alternative trading convention on the applicable
exchange or market in respect of the Common Stock under a separate ticker symbol
or CUSIP number will not be considered “regular way” for this purpose.

“Open of Business” means 9:00 a.m., New York City time.

“Spin-Off” has the meaning set forth in Section 2(c)(ii) of this Exhibit B.

“Spin-Off Valuation Period” has the meaning set forth in Section 2(c)(ii) of
this Exhibit B.

“Tender/Exchange Offer Expiration Date” has the meaning set forth in
Section 2(e) of this Exhibit B.

“Tender/Exchange Offer Expiration Time” has the meaning set forth in
Section 2(e) of this Exhibit B.

“Tender/Exchange Offer Valuation Period” has the meaning set forth in
Section 2(e) of this Exhibit B.

Section 2.        Adjustments to the Conversion Price. The Conversion Price in
effect at any time will be adjusted from time to time as follows:

(a)        Stock Dividends, Splits and Combinations. If the Corporation issues
solely shares of Common Stock as a dividend or distribution on all or
substantially all shares of the Common Stock, or if the Corporation effects a
stock split or a stock combination of the Common Stock (in each case excluding
an issuance solely pursuant to a Common Stock Change Event, as to which
Section 8(b) of the Certificate of Designations will apply), then the Conversion
Price will be adjusted based on the following formula:

 

B-1



--------------------------------------------------------------------------------

LOGO [g534479g0213092624877.jpg]

 

where:

      

CP0

  =     

the Conversion Price in effect immediately before the Open of Business on the
Ex-Dividend Date for such dividend or distribution, or immediately before the
Open of Business on the effective date of such stock split or stock combination,
as applicable;

CP1

  =     

the Conversion Price in effect immediately after the Open of Business on such
Ex-Dividend Date or the Open of Business on such effective date, as applicable;

OS0

  =     

the number of shares of Common Stock outstanding immediately before the Open of
Business on such Ex-Dividend Date or effective date, as applicable, without
giving effect to such dividend, distribution, stock split or stock combination;
and

OS1

  =     

the number of shares of Common Stock outstanding immediately after giving effect
to such dividend, distribution, stock split or stock combination.

For the avoidance of doubt, any adjustment made under this Section 2(a) of this
Exhibit B shall become effective as provided in the definition of CP1 above. If
any dividend, distribution, stock split or stock combination of the type
described in this Section 2(a) of this Exhibit B is declared or announced, but
not so paid or made, then the Conversion Price will be readjusted, effective as
of the date the Board of Directors determines not to pay such dividend or
distribution or to effect such stock split or stock combination, to the
Conversion Price that would then be in effect had such dividend, distribution,
stock split or stock combination not been declared or announced.

(b)        Rights, Options and Warrants. If the Corporation distributes, to all
or substantially all holders of Common Stock, rights, options or warrants (other
than rights issued or otherwise distributed pursuant to a stockholder rights
plan, as to which the provisions set forth in Section 2(c)(i) and Section 4 of
this Exhibit B will apply) entitling such holders, for a period of not more than
sixty (60) calendar days after the record date of such distribution, to
subscribe for or purchase shares of Common Stock at a price per share that is
less than the average of the Last Reported Sale Prices per share of Common Stock
for the ten (10) consecutive Trading Days ending on, and including, the Trading
Day immediately before the date such distribution is announced, then the
Conversion Price will be decreased based on the following formula:

 

LOGO [g534479g0213092625189.jpg]

 

B-2



--------------------------------------------------------------------------------

where:

      

CP0

  =     

the Conversion Price in effect immediately before the Open of Business on the
Ex-Dividend Date for such distribution;

CP1

  =     

the Conversion Price in effect immediately after the Open of Business on such
Ex-Dividend Date;

OS

  =     

the number of shares of Common Stock outstanding immediately before the Open of
Business on such Ex-Dividend Date;

X

  =     

the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

Y

  =     

a number of shares of Common Stock obtained by dividing (x) the aggregate price
payable to exercise such rights, options or warrants by (y) the average of the
Last Reported Sale Prices per share of Common Stock for the ten (10) consecutive
Trading Days ending on, and including, the Trading Day immediately before the
date such distribution is announced.

Any decrease made under this Section 2(b) of this Exhibit B shall be made
successively whenever such rights, options, or warrants are distributed and, for
the avoidance of doubt, shall become effective as provided in the definition of
CP1 above. To the extent that shares of Common Stock are not delivered after the
expiration of such rights, options or warrants (including as a result of such
rights, options or warrants not being exercised), the Conversion Price will be
readjusted to the Conversion Price that would then be in effect had the decrease
to the Conversion Price for such distribution been made on the basis of delivery
of only the number of shares of Common Stock actually delivered upon exercise of
such rights, option or warrants. To the extent such rights, options or warrants
are not so distributed, the Conversion Price will be readjusted to the
Conversion Price that would then be in effect had the Ex-Dividend Date for the
distribution of such rights, options or warrants not occurred.

For purposes of this Section 2(b) of this Exhibit B, in determining whether any
rights, options or warrants entitle holders of Common Stock to subscribe for or
purchase shares of Common Stock at a price per share that is less than the
average of the Last Reported Sale Prices per share of Common Stock for the ten
(10) consecutive Trading Days ending on, and including, the Trading Day
immediately before the date of the distribution of such rights, options or
warrants is announced, and in determining the aggregate price payable to
exercise such rights, options or warrants, there will be taken into account any
consideration the Corporation receives for such rights, options or warrants and
any amount payable on exercise thereof, with the value of such consideration, if
not cash, to be determined by the Board of Directors.

 

B-3



--------------------------------------------------------------------------------

(c)        Spin-Offs and Other Distributed Property.

(i)        Distributions Other than Spin-Offs. If the Corporation distributes
shares of its capital stock, evidences of its indebtedness or other assets or
property of the Corporation, or rights, options or warrants to acquire capital
stock of the Corporation or other securities, to all or substantially all
holders of the Common Stock, excluding:

a.        dividends, distributions, rights, options or warrants for which an
adjustment to the Conversion Price is required pursuant to Section 2(a) or
Section 2(b) of this Exhibit B;

b.        dividends or distributions paid exclusively in cash for which an
adjustment to the Conversion Price is required pursuant to Section 2(d) of this
Exhibit B;

c.        rights issued or otherwise distributed pursuant to a stockholder
rights plan, except to the extent provided in Section 4 of this Exhibit B;

d.        Spin-Offs for which an adjustment to the Conversion Price is required
pursuant to Section 2(c)(ii) of this Exhibit B; and

e.        a distribution solely pursuant to a Common Stock Change Event, as to
which Section 8(b) of the Certificate of Designations will apply,

then the Conversion Price will be decreased based on the following formula:

 

LOGO [g534479g0213092625501.jpg]

 

where:

      

CP0

  =     

the Conversion Price in effect immediately before the Open of Business on the
Ex-Dividend Date for such distribution;

CP1

  =     

the Conversion Price in effect immediately after the Open of Business on such
Ex-Dividend Date;

SP

  =     

the average of the Last Reported Sale Prices per share of Common Stock for the
ten (10) consecutive Trading Days ending on, and including, the Trading Day
immediately before such Ex-Dividend Date; and

FMV

  =     

the fair market value (as determined in good faith by the Board of Directors),
as of such Ex-Dividend Date, of the shares of capital stock, evidences of
indebtedness, assets,

 

B-4



--------------------------------------------------------------------------------

      

property, rights, options or warrants distributed per share of Common Stock
pursuant to such distribution.

For the avoidance of doubt, any decrease under this Section 2(c) of this Exhibit
B shall become effective as provided in the definition of CP1 above.
Notwithstanding the foregoing, if FMV is equal to or greater than SP, then, in
lieu of the foregoing adjustment to the Conversion Price, each Holder will
receive, for each share of Preferred Stock held by such Holder on the record
date for such distribution, at the same time and on the same terms as holders of
Common Stock, the amount and kind of shares of capital stock, evidences of
indebtedness, assets, property, rights, options or warrants that a Person would
have received in such distribution if such Person then held a number of shares
of Common Stock equal to the Liquidation Preference of such share of Preferred
Stock as of such record date divided by the Conversion Price in effect on such
record date.

To the extent such distribution is not so paid or made, or such rights, options
or warrants are not exercised before their expiration (including as a result of
being redeemed or terminated), the Conversion Price will be readjusted to the
Conversion Price that would then be in effect had the adjustment been made on
the basis of only the distribution, if any, actually made or paid or on the
basis of the distribution of only such rights, options or warrants, if any, that
were actually exercised, if at all.

(ii)        Spin-Offs. If the Corporation distributes or dividends shares of
capital stock of any class or series, or similar equity interest, of or relating
to an Affiliate, a Subsidiary or other business unit of the Corporation to all
or substantially all holders of the Common Stock (other than solely pursuant to
a Common Stock Change Event, as to which Section 8(b) of the Certificate of
Designations will apply), and such capital stock or equity interest is listed or
quoted (or will be listed or quoted upon the consummation of the transaction) on
a Canadian or U.S. national securities exchange (a “Spin-Off”), then the
Conversion Price will be decreased based on the following formula:

 

LOGO [g534479g0213092625813.jpg]

 

where:

      

CP0

  =     

the Conversion Price in effect immediately prior to the Close of Business on the
last Trading Day of the Spin-Off Valuation Period;

CP1

  =     

the Conversion Price in effect immediately after the Close of Business on the
last Trading Day of the Spin-Off Valuation Period;

 

B-5



--------------------------------------------------------------------------------

FMV

  =     

the product of (x) the average of the Last Reported Sale Prices per share or
unit of the capital stock or equity interests distributed in such Spin-Off over
the ten (10) consecutive Trading Day period (the “Spin-Off Valuation Period”)
beginning on, and including, such Ex-Dividend Date (such average to be
determined as if references to Common Stock in the definitions of Last Reported
Sale Price and Trading Day were instead references to such capital stock or
equity interests); and (y) the number of shares or units of such capital stock
or equity interests distributed per share of Common Stock in such Spin-Off; and

SP

  =     

the average of the Last Reported Sale Prices per share of Common Stock for each
Trading Day in the Spin-Off Valuation Period.

To the extent any dividend or distribution of the type set forth in this
Section 2(c)(ii) of this Exhibit B is declared but not made or paid, the
Conversion Price will be readjusted to the Conversion Price that would then be
in effect had the adjustment been made on the basis of only the dividend or
distribution, if any, actually made or paid.

(d)        Cash Dividends or Distributions. If any cash dividend or distribution
is made to all or substantially all holders of Common Stock, then the Conversion
Price will be decreased based on the following formula:

 

LOGO [g534479g0213092626125.jpg]

 

where:

      

CP0

  =     

the Conversion Price in effect immediately before the Open of Business on the
Ex-Dividend Date for such dividend or distribution;

CP1

  =     

the Conversion Price in effect immediately after the Open of Business on such
Ex-Dividend Date;

SP

  =     

the Last Reported Sale Price per share of Common Stock on the Trading Day
immediately before such Ex-Dividend Date; and

D

  =     

the cash amount distributed per share of Common Stock in such dividend or
distribution;

provided, however, that if D is equal to or greater than SP, then, in lieu of
the foregoing adjustment to the Conversion Price, each Holder will receive, for
each share of Preferred

 

B-6



--------------------------------------------------------------------------------

Stock held by such Holder on the record date for such dividend or distribution,
at the same time and on the same terms as holders of Common Stock, the amount of
cash that a Person would have received in such dividend or distribution if such
Person then held a number of number of shares of Common Stock equal to the
Liquidation Preference of such share of Preferred Stock as of such record date
divided by the Conversion Price in effect on such record date.

To the extent such dividend or distribution is declared but not made or paid,
the Conversion Price will be readjusted to the Conversion Price that would then
be in effect had the adjustment been made on the basis of only the dividend or
distribution, if any, actually made or paid.

(e)        Tender Offers or Exchange Offers. If the Corporation or any of its
Subsidiaries makes a payment in respect of a tender offer or exchange offer for
shares of Common Stock (other than solely pursuant to an odd-lot tender offer
pursuant to Rule 13e-4(h)(5) under the Exchange Act), and the value (determined
as of the Tender/Exchange Offer Expiration Time in good faith by the Board of
Directors) of the cash and other consideration paid per share of Common Stock in
such tender or exchange offer exceeds the Last Reported Sale Price per share of
Common Stock on the Trading Day immediately after the last date (the
“Tender/Exchange Offer Expiration Date”) on which tenders or exchanges may be
made pursuant to such tender or exchange offer (as it may be amended), then the
Conversion Price will be decreased based on the following formula:

 

LOGO [g534479g0213092626452.jpg]

 

where:

      

CP0

  =     

the Conversion Price in effect immediately before the time (the “Tender/Exchange
Offer Expiration Time”) such tender or exchange offer expires;

CP1

  =     

the Conversion Price in effect immediately after the Tender/Exchange Offer
Expiration Time;

AC

  =     

the aggregate value (determined as of the Tender/Exchange Offer Expiration Time
in good faith by the Board of Directors) of all cash and other consideration
paid for shares of Common Stock purchased in such tender or exchange offer;

OS0

  =     

the number of shares of Common Stock outstanding immediately before the
Tender/Exchange Offer Expiration Time (before giving effect to the purchase of
all shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer);

 

B-7



--------------------------------------------------------------------------------

OS1

  =     

the number of shares of Common Stock outstanding immediately after the
Tender/Exchange Offer Expiration Time (excluding all shares of Common Stock
accepted for purchase or exchange in such tender or exchange offer); and

SP

  =     

the average of the Last Reported Sale Prices per of Common Stock over the ten
(10) consecutive Trading Day period (the “Tender/Exchange Offer Valuation
Period”) beginning on, and including, the Trading Day immediately after the
Tender/Exchange Offer Expiration Date;

provided, however, that the Conversion Price will in no event be adjusted
upwards pursuant to this Section 2(e) of this Exhibit B, except to the extent
provided in the immediately following paragraph. The adjustment to the
Conversion Price pursuant to this Section 2(e) of this Exhibit B will be
calculated as of the Close of Business on the last Trading Day of the
Tender/Exchange Offer Valuation Period but will be given effect immediately
after the Tender/Exchange Offer Expiration Time, with retroactive effect. If a
share of Preferred Stock is converted and the Conversion Date occurs during the
Tender/Exchange Offer Valuation Period, then, notwithstanding anything to the
contrary in this Exhibit B or the Certificate of Designations, the Corporation
will, if necessary, delay the settlement of such conversion until the fifth
(5th) Business Day after the last day of the Tender/Exchange Offer Valuation
Period.

To the extent such tender or exchange offer is announced but not consummated
(including as a result of the Corporation being precluded from consummating such
tender or exchange offer under applicable law), or any purchases or exchanges of
shares of Common Stock in such tender or exchange offer are rescinded, the
Conversion Price will be readjusted to the Conversion Price that would then be
in effect had the adjustment been made on the basis of only the purchases or
exchanges of shares of Common Stock, if any, actually made, and not rescinded,
in such tender or exchange offer.

(f)        Adjustments to the Conversion Rate of the Convertible Notes. If the
Corporation shall, at any time or from time to time after the Original Issue
Date, (i) effect any amendment or modification to the Convertible Notes
Indenture that would increase the “Conversion Rate” (as defined therein) or
decrease the Convertible Notes Conversion Price, such that the Convertible Notes
Conversion Price is less than the Conversion Price then in effect or (ii) effect
any conversion of the Convertible Notes at a Convertible Notes Conversion Price
that is less than the Conversion Price then in effect (such Convertible Notes
Conversion Price in clause (i) or (ii), as applicable, the “Effective Price”),
then, effective as of the Close of Business on the date of such amendment or
modification, or the “Conversion Date” (as defined in the Convertible Notes
Indenture) for such conversion, as applicable, the Conversion Price will be
decreased to an amount equal to:

 

LOGO [g534479g0213092627965.jpg]

 

B-8



--------------------------------------------------------------------------------

where:

      

CP

  =     

the Conversion Price in effect immediately before giving effect to the
adjustment required by this Section 2(f) of this Exhibit B;

OS

  =     

the number of shares of Common Stock outstanding immediately before such
amendment, modification or conversion, as applicable (excluding, for the
avoidance of doubt, any shares issued pursuant to any conversion of Convertible
Notes giving rise to the adjustment required by this Section 2(f) of this
Exhibit B);

EP

  =     

such Effective Price; and

X

  =     

(x) if the event giving rise to the adjustment required by this Section 2(f) of
this Exhibit B occurred pursuant to clause (i) above, an amount equal to the
total number of shares of Common Stock issuable, in accordance with the
Convertible Notes Indenture, upon conversion of the Convertible Notes then
outstanding at such Convertible Notes Conversion Price; and (y) if the event
giving rise to the adjustment required by this Section 2(f) of this Exhibit B
occurred pursuant to clause (ii) above, the total number of shares of Common
Stock issuable, in accordance with the Convertible Notes Indenture, upon the
conversion referred to in such clause (ii);

provided, however, that (1) if the Conversion Price is adjusted pursuant to this
Section 2(f) of this Exhibit B on account of an amendment or modification
referred to in clause (i) above, then no subsequent conversion of the
Convertible Notes will require an adjustment pursuant to clause (ii) above if
such conversion is at a Convertible Notes Conversion Price that is equal to or
greater than the Convertible Notes Conversion Price applied in such adjustment
pursuant to clause (i) above; and (2) in no event will the Conversion Price be
increased pursuant to this Section 2(f) of this Exhibit B.

Section 3.        No Adjustment Where Holders Participate in the Transaction Or
Event Without Conversion. Notwithstanding anything to the contrary in Section 2
of this Exhibit B, the Corporation will not be obligated to adjust the
Conversion Price on account of a transaction or other event otherwise requiring
an adjustment pursuant to Section 2 of this Exhibit B (other than an adjustment
pursuant to Section 2(a), Section 2(e) or Section 2(f) of this Exhibit B) if
each Holder participates, at the same time and on the same terms as holders of
Common Stock, and solely by virtue of being a Holder of Preferred Stock, in such
transaction or event without having to convert such Holder’s Preferred Stock and
as if such Holder held a number of shares of Common Stock equal to the aggregate
Liquidation Preference of all shares of Preferred Stock held by such Holder
divided by the Conversion Price.

 

B-9



--------------------------------------------------------------------------------

Section 4.        Stockholder Rights Plans. If any shares of Common Stock are to
be issued upon conversion of any share of Preferred Stock and, at the time of
such conversion, the Corporation has in effect any stockholder rights plan, then
the Holder of such share will be entitled to receive, in addition to, and
concurrently with the delivery of, the consideration otherwise payable under the
Certificate of Designations upon such conversion, the rights set forth in such
stockholder rights plan, unless such rights have separated from the Common Stock
at such time, in which case, and only in such case, the Conversion Price will be
adjusted pursuant to Section 2(c)(i) of this Exhibit B on account of such
separation as if, at the time of such separation, the Corporation had made a
distribution of the type referred to in Section 2(c)(i) of this Exhibit B to all
holders of the Common Stock, subject to readjustment in accordance with such
Section if such rights expire, terminate or are redeemed.

Section 5.        Special Provisions for Adjustments that Are Not Yet Effective
and Where Converting Holders Participate in the Relevant Transaction or Event.

(a)        Adjustments Not Yet Effective. Notwithstanding anything to the
contrary in the Certificate of Designations or this Exhibit B, if:

(i)        a share of Preferred Stock is to be converted;

(ii)        the record date, effective date or Tender/Exchange Offer Expiration
Time for any event that requires an adjustment to the Conversion Price pursuant
to Section 2 of this Exhibit B has occurred on or before the Conversion Date for
such conversion, but an adjustment to the Conversion Price for such event has
not yet become effective as of such Conversion Date;

(iii)        the consideration due upon such conversion includes any whole
shares of Common Stock; and

(iv)        such shares are not entitled to participate in such event (because
they were not held on the related record date or otherwise),

then, solely for purposes of such conversion, the Corporation will, without
duplication, give effect to such adjustment on such Conversion Date. In such
case, if the date on which the Corporation is otherwise required to deliver the
consideration due upon such conversion is before the first date on which the
amount of such adjustment can be determined, then the Corporation will delay the
settlement of such conversion until the fifth (5th) Business Day after such
first date.

(b)        Conversion Price Adjustments where Converting Holders Participate in
the Relevant Transaction or Event. Notwithstanding anything to the contrary in
the Certificate of Designations or this Exhibit B, if:

(i)        a Conversion Price adjustment for any dividend or distribution
becomes effective on any Ex-Dividend Date pursuant to Section 2 of this Exhibit
B;

(ii)        any share of Preferred Stock is to be converted;

 

B-10



--------------------------------------------------------------------------------

(iii)        the Conversion Date for such conversion occurs on or after such
Ex-Dividend Date and on or before the related record date;

(iv)        the consideration due upon such conversion includes any whole shares
of Common Stock based on a Conversion Price that is adjusted for such dividend
or distribution; and

(v)        such shares would be entitled to participate in such dividend or
distribution (including pursuant to Section 6(b)(vi) of the Certificate of
Designations),

then (x) such Conversion Price adjustment will not be given effect for such
conversion; and (y) the shares of Common Stock, if any, issuable upon such
conversion based on such unadjusted Conversion Price will be entitled to
participate in such dividend or distribution.

Section 6.        Calculations. Each adjustment to the Conversion Price pursuant
to this Exhibit B will be made to the nearest one-tenth of a cent.

 

B-11



--------------------------------------------------------------------------------

Exhibit C

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2018, is
by and among GNC Holdings, Inc., a Delaware corporation (the “Company”), and [●]
(“Investor”). Investor and any other Person who may become a party hereto
pursuant to Section 11(c) are referred to individually as a “Shareholder” and
collectively as the “Shareholders.”

WHEREAS, the Company and Investor are parties to the Securities Purchase
Agreement, dated as of February 13, 2018 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Securities Purchase
Agreement”); and

WHEREAS, Investor desires to have, and the Company desires to grant, certain
registration and other rights under the Securities Act with respect to the
Registrable Securities on the terms and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1.    Definitions. As used in this Agreement, the following terms shall
have the following meanings, and capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to them in the Securities
Purchase Agreement:

“Adverse Disclosure” means public disclosure of material non-public information
that the Company has determined in good faith (after consultation with legal
counsel): (i) would be required to be made in any Registration Statement or
Prospectus filed with the SEC by the Company so that such Registration Statement
or Prospectus would not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) would not be required to be made at such
time but for the filing, effectiveness or continued use of such Registration
Statement or Prospectus; and (iii) the Company has a bona fide business purpose
for not disclosing publicly.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, (i)
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise and (ii) the terms “controlling,” “controlled by” and
“under common control with” have correlative meanings. For purposes of this
Agreement (but not for purposes of the definition of “Registrable Securities”),
none of the Shareholders or their respective Affiliates shall be deemed to be
Affiliates of the Company or any of its Subsidiaries.

“Agreement” shall have the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.

 



--------------------------------------------------------------------------------

“Common Shares” shall mean shares of Class A common stock, par value $0.001 per
share, of the Company.

“Company” shall have the meaning set forth in the preamble.

“Company Indemnitee” shall have the meaning set forth in Section 8(e).

“Convertible Preferred Stock” shall mean the class of preferred stock of the
Company titled the “Series A Convertible Preferred Stock.”

“Demand Notice” shall have the meaning set forth in Section 3(b).

“Demand Registration” shall have the meaning set forth in Section 3(b).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto, and the rules and regulations of the SEC
promulgated thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Indemnified Party” shall have the meaning set forth in Section 8(c).

“Indemnifying Party” shall have the meaning set forth in Section 8(c).

“Investor” shall have the meaning set forth in the preamble.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 422 under the Securities Act, relating to an offer of the
Registrable Securities.

“Long-Form Registration” shall have the meaning set forth in Section 3(b).

“Losses” shall have the meaning set forth in Section 8(a).

“Marketed Offering” shall mean a registered Underwritten Offering of Registrable
Securities (including any registered underwritten Shelf Offering) that is
consummated, withdrawn or abandoned by the applicable Shareholders following
formal participation by the Company’s management in a customary “road show”
(including an “electronic road show”) or other similar marketing effort by the
Company.

“Offering Persons” shall have the meaning set forth in Section 6(r).

“Person” shall means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act).

“Piggyback Notice” shall have the meaning set forth in Section 4(a).

“Piggyback Registration” shall have the meaning set forth in Section 4(a).

 

2



--------------------------------------------------------------------------------

“Piggyback Request” shall have the meaning set forth in Section 4(a).

“Proceeding” shall mean an action, claim, suit, charge, mediation, arbitration,
audit or proceeding (including an investigation or partial proceeding, such as a
deposition), whether commenced or threatened.

“Prospectus” shall mean (i) the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A or Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, and all other amendments
and supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus and (ii) any Issuer Free Writing Prospectus.

“Public Offering” shall mean the sale of Common Shares to the public for cash
pursuant to an effective Registration Statement (other than Form S-4 or Form S-8
or any successor form) filed under the Securities Act or any comparable law or
regulatory scheme of any foreign jurisdiction.

“Registrable Securities” shall mean, as of any date of determination, any Common
Shares that the Shareholders have acquired, or have the right to acquire upon
conversion of shares of Convertible Preferred Stock, and any other securities
issued or issuable with respect to any such shares by way of share split, share
subdivision, bonus issue, share dividend, distribution, recapitalization,
merger, amalgamation, exchange, replacement or similar event or otherwise
acquired from time to time. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such securities have been otherwise transferred, new
certificates for such securities not bearing a restrictive legend restricting
further transfer shall have been delivered by the Company and subsequent public
distribution of such securities by the Shareholders shall not require
registration under the Securities Act; and (iii) such securities shall cease to
be issued and outstanding. In addition, such securities shall cease to be
Registrable Securities with respect to any holder when such holder is able to
dispose of all of its, his or her Registrable Securities pursuant to Rule 144
without any notice requirements, volume limitations or manner of sale
limitations thereunder, as reasonably determined by the holder; provided that at
such time such Registrable Securities are not required to, and do not, bear any
legend restricting the transfer thereof.

“Registration Statement” shall mean any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act which covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

3



--------------------------------------------------------------------------------

“Restricted Period” shall have the meaning set forth in the Stockholders
Agreement.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
agency having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Securities Purchase Agreement” shall have the meaning set forth in the
recitals.

“Shareholders” shall have the meaning set forth in the preamble.

“Shelf Offering” shall have the meaning set forth in Section 4(c).

“Short-Form Registration” shall have the meaning set forth in Section 3(b).

“Stockholders Agreement” shall have the meaning set forth in Section 11(h).

“Subsidiary” shall mean, with respect to any Person, any company, corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such Person or a subsidiary of such Person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such Person, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof.

“Take-Down Notice” shall have the meaning set forth in Section 4(c).

“Transfer” shall mean, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise.

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.

Section 2.    Holders of Registrable Securities. A Person is deemed, and shall
only be deemed, to be a holder of Registrable Securities if such Person owns
Registrable Securities or has a right to acquire such Registrable Securities and
such Person is a Shareholder.

 

4



--------------------------------------------------------------------------------

Section 3.    Shelf Registration; Demand Registrations.

(a)        Filing and Effectiveness of Shelf Registration Statement. Subject to
the other applicable provisions of this Agreement and unless otherwise mutually
agreed between the Company and the Shareholders holding a majority of the then
outstanding Registrable Securities, the Company shall use its reasonable best
efforts to (i) prepare, file and cause to be declared effective by the SEC (if
such Registration Statement is not an Automatic Shelf Registration Statement),
(x) within thirty (30) days following the expiration of the Restricted Period, a
Registration Statement in the form of a Short-Form Registration (if the Company
is then eligible for the same), or (y) within sixty (60) days following the
expiration of the Restricted Period, a Registration Statement in the form of a
Long-Form Registration (if the Company is not then eligible for a Short-Form
Registration), as applicable, covering the sale or distribution from time to
time by the Shareholders pursuant to a plan of distribution acceptable to
Shareholders holding a majority of the then outstanding Registrable Securities,
on a delayed or continuous basis pursuant to Rule 415 of the Securities Act, of
all of the Registrable Securities; and (ii) cause such Registration Statement
(including by filing a new, replacement Registration Statement as required under
the Securities Act) to remain effective under the Securities Act continuously
until no Registrable Securities are outstanding.

(b)        Requests for Registration.

Subject to the following paragraphs of this Section 3(b), following the
expiration of the Restricted Period, the Shareholders holding a majority of the
then-outstanding Registrable Securities shall have the right, by delivering or
causing to be delivered a written notice to the Company, to require the Company
to register pursuant to the terms of this Agreement, under and in accordance
with the provisions of the Securities Act, the offer, sale and distribution of
the number of Registrable Securities requested to be so registered pursuant to
the terms of this Agreement on Form S-3 (which, unless all Shareholders
delivering such notice request otherwise, shall be (A) filed pursuant to Rule
415 under the Securities Act and (B) if the Company is a Well-Known Seasoned
Issuer at the time of filing such Registration Statement with the SEC,
designated by the Company as an Automatic Shelf Registration Statement), if the
Company is then eligible for such short-form, or any similar or successor
short-form registration (“Short-Form Registrations”) or, if the Company is not
then eligible for such short form registration, on Form S-1 or any similar or
successor long-form registration (“Long-Form Registrations”) (any such written
notice, a “Demand Notice” and any such registration, a “Demand Registration”),
as soon as reasonably practicable after delivery of such Demand Notice, but, in
any event, the Company shall be required to make the initial filing of the
Registration Statement within thirty (30) days following receipt of such Demand
Notice in the case of a Short-Form Registration or within sixty (60) days
following receipt of such Demand Notice in the case of a Long-Form Registration;
provided, however, that unless a Shareholder requests to have registered all of
its Registrable Securities, a Demand Notice for a Marketed Offering may only be
made if the sale of the Registrable Securities requested to be registered by
such Shareholders is reasonably expected to result in aggregate gross cash
proceeds in excess of $25,000,000 (without regard to any underwriting discount
or commission). Following receipt of a Demand Notice for a Demand Registration
in accordance with this Section 3(b), the Company shall use its reasonable best
efforts to cause such Registration Statement to become effective

 

5



--------------------------------------------------------------------------------

under the Securities Act as promptly as practicable after the filing thereof (if
such Registration Statement is not an Automatic Shelf Registration Statement).

(i)    No Demand Registration shall be deemed to have occurred for purposes of
this Section 3(b) or 4(c), and any Demand Notice delivered in connection
therewith shall not count as a Demand Notice for purposes of Section 3(f) or
4(c), if (A) the Registration Statement relating thereto (and covering not less
than all Registrable Securities specified in the applicable Demand Notice for
sale in accordance with the intended method or methods of distribution specified
in such Demand Notice) (1) does not become effective, or (2) is not maintained
effective for the period required pursuant to this Section 3; (B) the offering
of the Registrable Securities pursuant to such Registration Statement is subject
to a stop order, injunction, or similar order or requirement of the SEC during
such period; or (C) the conditions to closing specified in any underwriting
agreement, purchase agreement, or similar agreement entered into in connection
with the registration relating to such request are not satisfied other than as a
result of the Shareholders’ actions.

(ii)    All requests made pursuant to this Section 3(b) must: (A) state that it
is a notice to initiate a Demand Registration under this Agreement; (B) identify
the Shareholders effecting the request; and (C) specify the number of
Registrable Securities to be registered and the intended method(s) of
disposition thereof.

(iii)    Except as otherwise agreed by all Shareholders with Registrable
Securities subject to a Demand Registration, the Company shall maintain the
continuous effectiveness of the Registration Statement with respect to any
Demand Registration until such securities cease to be Registrable Securities or
such shorter period upon which all Shareholders with Registrable Securities
included in such Registration Statement have notified the Company that such
Registrable Securities have actually been sold, or, if such Demand Registration
is for an Underwritten Offering, such longer period as in the opinion of counsel
for the underwriter or underwriters a Prospectus is required by law to be
delivered in connection with sales of Registrable Securities by an underwriter
or dealer.

(iv)    Within three (3) Business Days after receipt by the Company of a Demand
Notice pursuant to this Section 3(b), the Company shall deliver a written notice
of any such Demand Notice to all other holders of Registrable Securities, and
the Company shall, subject to the provisions of Section 3(c), include in such
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within five (5) days
after the date that such notice has been delivered; provided that the
Shareholders must agree to the plan of distribution proposed by the Shareholders
who delivered the Demand Notice and, in connection with any Underwritten
Registration, such holders (together with the Company) must enter into an
underwriting agreement in the form reasonably approved by the Company and the
Shareholders holding the majority of the Registrable Securities subject to such
Underwritten Registration. All requests made pursuant to the preceding sentence
shall specify the aggregate amount of Registrable Securities to be registered.
For the avoidance of doubt, an Underwritten Registration pursuant to a Demand
Registration may be made pursuant to an effective shelf Registration Statement
filed pursuant to Section 3(a) hereof.

 

6



--------------------------------------------------------------------------------

(c)        Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in an Underwritten
Offering, and the managing underwriter(s) advise the holders of such securities
in writing that in its good faith opinion the total number or dollar amount of
Registrable Securities proposed to be sold in such offering (including, without
limitation, securities proposed to be included by other Shareholders of
securities entitled to include securities in such Registration Statement
pursuant to piggyback registration rights pursuant to this Agreement) is such as
to adversely affect the price, timing or distribution of such Underwritten
Offering, then there shall be included in such Underwritten Offering the number
or dollar amount of Registrable Securities that in the opinion of such managing
underwriter(s) can be sold without adversely affecting such Underwritten
Offering, and such number of Registrable Securities shall be allocated pro-rata
among the Shareholders of Registrable Securities that have requested to
participate in such Demand Registration on the basis of the percentage of the
Registrable Securities requested to be included in such Registration Statement
by such holders.

No Registrable Securities excluded from the underwriting by reason of the
managing underwriter’s marketing limitations shall be included in such offering.

(d)        Postponement of Registration.

(i)    The Company shall be entitled to postpone the filing (but not the
preparation) or the initial effectiveness of, or suspend the use of, a
Registration Statement up to two times in any twelve (12) month period, in each
case for a reasonable period of time that does not exceed, in the aggregate
together with all other such postponements or suspensions, ninety (90) days in
any twelve (12) month period, if the Company delivers to the Shareholders
requesting registration or Shareholders named in a Registration Statement filed
pursuant to Section 3(a) a certificate signed by an executive officer certifying
that such registration and offering would (A) require the Company to make an
Adverse Disclosure or (B) materially interfere with any bona fide material
financing, acquisition, disposition or other similar transaction involving the
Company or any of its Subsidiaries then under consideration. Such certificate
shall contain a statement of the reasons for such postponement and an
approximation of the anticipated delay. The Shareholders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 6(r).

(ii)    If the Company shall so postpone the filing of a Registration Statement
pursuant to a Demand Notice, the Shareholders requesting such registration shall
have the right to withdraw a request for registration pursuant to Section 3(b)
by giving written notice to the Company within ten (10) days of the anticipated
termination date of the postponement period, as provided in the certificate
delivered to the applicable Shareholders and, for the avoidance of doubt, upon
such withdrawal, the withdrawn request shall not constitute a Demand Notice;
provided that in the event such Shareholders do not so withdraw the request for
registration, the Company shall continue to prepare a Registration Statement
during such postponement such that, if it exercises its rights under this
Section 3(d), it shall be in a position to and shall, as promptly as practicable
following the expiration of the applicable deferral or suspension period, file
or update and use its reasonable efforts to cause the effectiveness and the use
of the applicable deferred or suspended Registration Statement.

 

7



--------------------------------------------------------------------------------

(iii)    In the event the Company exercises its rights to postpone the initial
effectiveness of, or suspend the use of, a Registration Statement, the
Shareholders agree to suspend, promptly upon their receipt of the certificate
referred to above, use of the Prospectus relating to the Demand Registration or
Prospectus contained within the Registration Statement filed pursuant to
Section 3(a) in connection with any sale or offer to sell Registrable
Securities.

(e)        Cancellation of a Demand Registration. Holders of a majority of the
Registrable Securities that are to be registered in a particular offering
pursuant to this Section 3 shall have the right to notify the Company that they
have determined that the applicable Registration Statement be abandoned or
withdrawn by giving written notice of such abandonment or withdrawal at any time
prior to the effective time of such Registration Statement, in which event the
Company shall abandon or withdraw such Registration Statement; provided that any
Demand Notice underlying such abandonment or withdrawal shall not be deemed to
be a Demand Notice for purposes of Section 3(f) if such Demand Notice is
abandoned or withdrawn in response to a material adverse change regarding the
Company or a material adverse change in the financial markets generally. If all
Shareholders withdraw their Registrable Securities from a Demand Registration,
the Company shall cease all efforts to secure registration.

(f)        Number of Demand Notices. In connection with the provisions of this
Section 3, the Shareholders collectively shall have the right to deliver
(i) five (5) Demand Notices in connection with Marketed Offerings; provided that
in connection therewith, the Company shall cause its officers to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including participation in “road shows”),
and (ii) three (3) additional Demand Notices in connection with Underwritten
Offerings (other than in connection with a Marketed Offering); provided that
(A) in connection with any Demand Notice pursuant to clause (ii), the Company
shall not be obligated to cause its officers to participate in any “road shows,”
and (B) the Shareholders may not make more than four (4) Demand Registration
requests in any 365-day period.

Section 4.    Piggyback Registration; Shelf Take Down.

(a)        Right to Piggyback. Except with respect to a Demand Registration, the
procedures for which are addressed in Section 3, if the Company proposes to file
a registration statement under the Securities Act with respect to an offering of
Common Shares, whether or not for sale for its own account and whether or not an
Underwritten Offering or an Underwritten Registration (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
to effectuate an offering and sale to employees or directors of the Company or
its Subsidiaries pursuant to any employee stock plan or other employee benefit
plan arrangement), then the Company shall give prompt written notice of such
filing no later than ten (10) Business Days prior to the filing date, or,
fifteen (15) Business Days in the case of a Public Offering under a shelf
registration statement, the anticipated pricing or trade date (the “Piggyback
Notice”), to all of the holders of Registrable Securities. The Piggyback Notice
shall offer such holders the opportunity to include (or cause to be included) in
such Registration Statement, or to sell in such Public Offering, the number of
Registrable Securities as each such holder may request (each, a “Piggyback
Registration”). Subject to Section 4(b), the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein (each a “Piggyback
Request”) within five (5)

 

8



--------------------------------------------------------------------------------

Business Days after notice has been given to the applicable holder. The Company
shall not be required to maintain the effectiveness of the Registration
Statement for a Piggyback Registration beyond the earlier to occur of
(x) one-hundred eighty (180) days after the effective date thereof and
(y) consummation of the distribution by the holders of the Registrable
Securities (other than those making Piggyback Requests) included in such
Registration Statement.

(b)        Priority on Piggyback Registrations. If any of the Registrable
Securities to be registered pursuant to a Piggyback Registration are to be sold
in an Underwritten Offering, the Company shall use reasonable best efforts to
cause the managing underwriter(s) of a proposed Underwritten Offering to permit
holders of Registrable Securities who have timely submitted a Piggyback Request
in connection with such offering to include in such offering all Registrable
Securities included in each holder’s Piggyback Request on the same terms and
subject to the same conditions as any other shares, if any, of the Company
included in the offering. Notwithstanding the foregoing, if the managing
underwriter(s) of such Underwritten Offering advise the Company in writing that
it is their good faith opinion the total number or dollar amount of securities
that such holders, the Company and any other Persons having rights to
participate in such registration intend to include in such Underwritten Offering
is such as to adversely affect the price, timing or distribution of the
securities in such Underwritten Offering, then there shall be included in such
Underwritten Offering the number or dollar amount of securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such Underwritten Offering, and such number of Registrable Securities
shall be allocated as follows: (i) first, all securities proposed to be sold by
the Company for its own account; (ii) second, all Registrable Securities
requested to be included in such Piggyback Registration by the Shareholders
pursuant to Section 4, pro rata among such holders on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such Shareholders; and (iii) third, all other
securities requested to be included in such Registration Statement by other
holders of securities entitled to include such securities in such Registration
Statement pursuant to piggyback registration rights; provided that any
Shareholder may, prior to the effectiveness of the Registration Statement,
withdraw its request to be included in such Piggyback Registration pursuant to
this Section 4.

(c)        Shelf-Take Downs. At any time that a shelf Registration Statement
covering Registrable Securities pursuant to Section 3 or Section 4 (or
otherwise) is effective, if any Shareholder delivers a notice to the Company
(each, a “Take-Down Notice”) stating that it intends to sell all or part of its
Registrable Securities included by it on the shelf Registration Statement (each,
a “Shelf Offering”), then the Company shall amend or supplement the shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering. In connection with
any Shelf Offering, including any Shelf Offering that is an Underwritten
Offering (including a Marketed Offering) (i) the Company shall, promptly upon
receipt of a Take-Down Notice (but in no event more than two (2) days thereafter
(or such shorter period as may be reasonably requested in connection with an
underwritten “block trade”)), deliver a notice to each other holder of
Registrable Securities included on such shelf Registration Statement and permit
each such holder to include its Registrable Securities included on the shelf
Registration Statement in the Shelf Offering if such holder notifies the Company
in writing within three (3) days (or such shorter period as may be reasonably
requested in connection with an underwritten “block trade”) after delivery of
notice to such holder; and (ii) if the Shelf Offering is underwritten, in the
event that the managing

 

9



--------------------------------------------------------------------------------

underwriter(s) of such Shelf Offering advise such holders in writing that it is
their good faith opinion the total number or dollar amount of securities
proposed to be sold exceeds the total number or dollar amount of such securities
that can be sold without having an adverse effect on the price, timing or
distribution of the Registrable Securities to be included, then the managing
underwriter(s) may limit the number of Registrable Securities which would
otherwise be included in such Shelf Offering in the same manner as described in
Section 3(c) with respect to a limitation of shares to be included in a
registration; provided, however, that the Company shall not be obligated to take
any action to effect any Shelf Offering that is an Underwritten Offering if a
Demand Registration or Piggyback Registration was declared effective or an
Underwritten Offering was consummated within the preceding ninety (90) days
(unless otherwise consented to by the Company).

Section 5.    Restrictions on Public Sale by Holders of Registrable Securities.

(a)        If any registration pursuant to Section 3 or Section 4 of this
Agreement shall be in connection with any: (i) Marketed Offering (including with
respect to a Shelf Offering pursuant to Section 3(a) or 4(c) hereof), the
Company will cause each of its executive officers and directors to sign a
customary “lock-up” agreement containing provisions consistent with those
contemplated pursuant to Section 5(b); and (ii) Underwritten Offering (including
with respect to a Shelf Offering pursuant to Section 3(a) or 4(c) hereof), the
Company will also not effect any public sale or distribution of any common
equity (or securities convertible into or exchangeable or exercisable for common
equity) (other than a registration statement (A) on Form S-4, Form S-8 or any
successor forms thereto or (B) filed to effectuate an offering and sale to
employees or directors of the Company or its Subsidiaries pursuant to any
employee stock plan or other employee benefit plan arrangement) for its own
account, within ninety (90) days after the date of the Prospectus (or Prospectus
supplement if the offering is made pursuant to a shelf Registration Statement)
for such offering except as may otherwise be agreed with the holders of the
Registrable Securities in such offering.

(b)        Each holder of Registrable Securities agrees with all other holders
of Registrable Securities and the Company in connection with any Underwritten
Offering made pursuant to a Registration Statement filed pursuant to Section 3
or Section 4, as applicable, that if requested in writing by the managing
underwriter or underwriters in such Underwritten Offering, it will not
(i) subject to customary exceptions, effect any public sale or distribution, of
any of the Company’s securities held by such Shareholder (except as part of such
Underwritten Offering) or (ii) enter into any swap or other arrangement that
transfers to another Person any of the economic consequences of ownership of
such securities during the period commencing on the date of the Prospectus
pursuant to which such Underwritten Offering may be made and continuing for not
more than ninety (90) days after the date of such Prospectus (or Prospectus
supplement if the offering is made pursuant to a shelf Registration Statement).
In connection with any Underwritten Offering made pursuant to a Registration
Statement filed pursuant to Section 3 or Section 4, the Company, or, if
Shareholders will be selling more Registrable Securities in the offering than
the Company, Shareholders holding a majority of the Registrable Securities
subject to such Registration Statement shall be responsible for negotiating all
“lock-up” agreements with the underwriters and, in addition to the foregoing
provisions of this Section 5, the Shareholders agree to execute the form so
negotiated; provided that the form so negotiated is reasonably acceptable to the
Company or the Shareholders, as applicable, and consistent with the agreement

 

10



--------------------------------------------------------------------------------

set forth in this Section 5 and that the Company’s executive officers and
directors shall also have executed a form of agreement substantially similar to
the agreement so negotiated, subject to customary exceptions applicable to
natural persons in the roles of executive officers and directors.

Section 6.    Registration Procedures. If and whenever the Company is required
to effect the registration of any Registrable Securities under the Securities
Act as provided in Section 3 or Section 4, the Company shall use its reasonable
best efforts to effect such registration and to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof as promptly as practicable, and pursuant thereto the Company
shall cooperate in all reasonable respects in the sale of the securities and
shall use its reasonable best efforts, as promptly as practicable to the extent
applicable, to:

(a)        prepare and file with the SEC a Registration Statement or
Registration Statements on such form as shall be available for the sale of the
Registrable Securities by the holders thereof or by the Company in accordance
with the intended method or methods of distribution thereof and in accordance
with this Agreement, and use its reasonable best efforts to cause such
Registration Statement to become effective and to remain effective as provided
herein; provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the holders of the
Registrable Securities covered by such Registration Statement, their counsel and
the managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to a Demand Registration to
which the holders of a majority of the Registrable Securities covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis;

(b)        prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act in each case,
until such time as all of such securities have been disposed of in accordance
with the intended method or methods of disposition by the seller or sellers
thereof set forth in such Registration Statement;

 

11



--------------------------------------------------------------------------------

(c)        notify each holder of Registrable Securities covered by the
applicable Registration Statement, its counsel and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing and provide copies of the relevant documents, as soon as reasonably
practicable after notice thereof is received by the Company, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has been filed or become effective, (ii) of any written
comments by the SEC, or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information (whether before or after the
effective date of the Registration Statement) or any other correspondence with
the SEC relating to, or which may affect, the Registration Statement, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or any order by the SEC or any other regulatory authority
preventing or suspending the use of any preliminary or final Prospectus or the
initiation or threatening of any proceedings for such purposes, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 6(r) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) if the Company has knowledge of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, or, if for any other reason it shall be
necessary to amend or supplement such Registration Statement or Prospectus in
order to comply with the Securities Act;

(d)        prevent the issuance or obtain the withdrawal of any order suspending
the effectiveness of a Registration Statement, or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest date reasonably
practicable;

(e)        to the extent the Company is eligible under the relevant provisions
of Rule 430B under the Securities Act, if the Company filed any shelf
Registration Statement and if requested by a holder of Registrable Securities,
the Company shall include in such shelf Registration Statement such disclosures
as may be required by Rule 430B under the Securities Act (referring to the
unnamed selling security holders in a generic manner by identifying the initial
offering of the securities to such holder of Registrable Securities) in order to
ensure that such holder of Registrable Securities may be added to such shelf
Registration Statement at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment;

 

12



--------------------------------------------------------------------------------

(f)        if requested by the managing underwriters, if any, or the holders of
a majority of the then issued and outstanding Registrable Securities being sold
in connection with an Underwritten Offering, promptly include in a Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment to the
applicable Registration Statement such information as the managing underwriters,
if any, and such holders may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
Prospectus supplement, Issuer Free Writing Prospectus or such post-effective
amendment as soon as practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 6(e) that are not, in the reasonable opinion of counsel for
the Company, in compliance with applicable law;

(g)        furnish or make available to each holder of Registrable Securities
covered by the applicable Registration Statement, its counsel and each managing
underwriter, if any, without charge, as many conformed copies of the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus, and
Prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (including those incorporated by
reference) as such holder, counsel or underwriter may reasonably request;
provided that the Company may furnish or make available any such documents in
electronic format;

(h)        deliver to each holder of Registrable Securities covered by the
applicable Registration Statement, its counsel, and the underwriters, if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus) and each amendment or supplement thereto and such other
documents as such Persons may reasonably request from time to time in connection
with the distribution of the Registrable Securities; provided that the Company
may furnish or make available any such documents in electronic format (other
than, in the case of a Marketed Offering, upon the request of the managing
underwriters thereof for printed copies of any such Prospectus or Prospectuses);
and the Company, subject to the last paragraph of this Section 6, hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the holders of Registrable Securities covered by the applicable
Registration Statement and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto;

(i)        prior to any Public Offering of Registrable Securities, register or
qualify or cooperate with the holders of Registrable Securities covered by the
applicable Registration Statement, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any seller or the managing
underwriters reasonably requests in writing and to keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective pursuant to this
Agreement and to take any other action that may be necessary or advisable to
enable such holders of Registrable Securities to consummate the disposition of
such Registrable Securities in such jurisdiction; provided, however, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where would not otherwise be required to qualify but

 

13



--------------------------------------------------------------------------------

for this Agreement or (ii) take any action that would subject it to taxation or
general service of process in any such jurisdiction where it would not otherwise
be subject but for this Agreement;

(j)        cooperate with, and direct the Company’s transfer agent to cooperate
with, the holders of Registrable Securities covered by the applicable
Registration Statement and the managing underwriters, if any, to facilitate the
timely settlement of any offering or sale of Registrable Securities, including
the preparation and delivery of certificates (not bearing any legends) or
book-entry (not bearing stop transfer instructions) representing Registrable
Securities to be sold after receiving written representations from each holder
of such Registrable Securities that the Registrable Securities represented by
the certificates so delivered by such holder will be transferred in accordance
with the Registration Statement and, in connection therewith, if reasonably
required by the Company’s transfer agent, the Company shall promptly after the
effectiveness of the Registration Statement cause an opinion of counsel as to
the effectiveness of any Registration Statement to be delivered to and
maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without
restriction upon sale by the holder of such shares of Registrable Securities
under the Registration Statement;

(k)        upon the occurrence of, and the Company’s receipt of knowledge of,
any event contemplated by Section 6(c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus (then in effect) or any document incorporated or deemed to be
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder, such that the Registration Statement will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, not
misleading, and the Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(l)        prior to the effective date of the Registration Statement relating to
the Registrable Securities, provide a CUSIP number for the Registrable
Securities;

(m)        provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by such Registration Statement from and after
a date not later than the effective date of such Registration Statement;

(n)        cause all shares of Registrable Securities covered by such
Registration Statement to be listed on a national securities exchange if shares
of the particular class of Registrable Securities are at that time listed on
such exchange, as the case may be, prior to the effectiveness of such
Registration Statement;

(o)        cause the Registrable Securities covered by the applicable
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter, if any, to consummate the disposition of
such Registrable Securities; provided however that the Company will not be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any

 

14



--------------------------------------------------------------------------------

such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.;

(p)        enter into such agreements (including underwriting agreements in
form, scope and substance as is customary in Underwritten Offerings and such
other documents reasonably required under the terms of such underwriting
agreements, including customary legal opinions and auditor “comfort” letters)
and take all such other actions reasonably requested by the holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities;

(q)        make such representations and warranties to the holders of
Registrable Securities covered by the applicable Registration Statement and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers in public offerings similar to the offering then being undertaking;

(r)        in connection with a customary due diligence review, make available
for inspection by a representative of the holders of Registrable Securities
covered by the applicable Registration Statement, any underwriter participating
in any such disposition of Registrable Securities, if any, and any counsel or
accountants retained by such holders or underwriter (collectively, the “Offering
Persons”), at the offices where normally kept, during reasonable business hours,
all financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information and
participate in customary due diligence sessions in each case reasonably
requested by any such Offering Person in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Offering Persons except (i) where disclosure of such
information is requested or legally compelled (in either case pursuant to the
terms of a valid and effective subpoena or order issued by a court of competent
jurisdiction or a federal, state or local governmental or regulatory body or
pursuant to a civil investigative demand or similar judicial process), (ii)
where such information is or becomes generally known to the public other than as
a result of a non-permitted disclosure or failure to safeguard by such Offering
Persons in violation of this Agreement, (iii) where such information (A) was
known to such Offering Persons on a nonconfidential basis (prior to its
disclosure by the Company) from a source other than the Company that, after
reasonable inquiry, is entitled to disclose such information and is not bound by
any contractual, legal or fiduciary obligation of confidentiality to the Company
or any other person with respect to such information, (B) was in the possession
of the Offering Persons on a nonconfidential basis prior to its disclosure to
the Offering Persons by the Company or (C) is subsequently developed by the
Offering Persons without using all or any portion of such information or
violating any of the obligations of such Persons under this Agreement or
(iv) for disclosure in connection with any suit, arbitration, claim or
litigation involving this Agreement or against any Offering Person under
federal, state or other securities laws in connection with the offer and sale of
any Registrable Securities. In the case of a proposed disclosure pursuant to (i)
(or, unless such Person and the Company are adversaries in such suit,
arbitration, claim or litigation, (iv)) above, such Person shall be required to
give the Company written notice of the proposed disclosure prior to

 

15



--------------------------------------------------------------------------------

such disclosure and to cooperate with the Company, at the Company’s cost, in any
effort the Company undertakes to obtain a protective order or other remedy. In
the event that such protective order or other remedy is not obtained, or that
the Company waives compliance with this provision, the Offering Persons will
furnish only that portion of such information that the Offering Persons are
advised by legal counsel is legally required and will exercise their reasonable
best efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded such information;

(s)        comply with all securities laws and, if a Registration Statement was
filed, make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(t)        take no direct or indirect action prohibited by Regulation M under
the Exchange Act;

(u)        cooperate with each holder of Registrable Securities covered by the
Applicable Registration Statement and each underwriter or agent participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA, including the use of
reasonable best efforts to obtain FINRA’s pre-clearance or pre-approval of the
Registration Statement and applicable Prospectus upon filing with the SEC;

(v)        cause its officers and employees to use their respective reasonable
best efforts to support the reasonable marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in, and preparation of materials for, any “road show”) in a
Marketed Offering and otherwise to facilitate, cooperate with and participate in
each proposed offering contemplated herein and customary selling efforts related
thereto;

(w)        take all reasonable action to ensure that any Issuer Free Writing
Prospectus complies in all material respects with the Securities Act, is filed
in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related Prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; and

(x)        take all such other commercially reasonable actions as are necessary
or advisable in order to expedite or facilitate the disposition of such
Registrable Securities in accordance with the terms of this Agreement.

Each holder of Registrable Securities as to which any registration is being
effected shall furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing as a condition for any Registrable Securities to be included
in the applicable registration hereunder. For the avoidance of doubt, failure of
any holder of Registrable Securities to furnish the Company with such
information as requested by

 

16



--------------------------------------------------------------------------------

the Company pursuant to the preceding sentence shall relieve the Company of any
obligation hereunder to include the applicable Registrable Securities of such
holder in the Registration Statement with respect to which such information was
requested.

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 6(c)(ii), (iii), (iv) or (v), such holder will forthwith
discontinue disposition of such Registrable Securities pursuant to such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(f), or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

Section 7.    Registration Expenses. All fees and expenses incurred by the
Company and incident to the performance of or compliance with this Agreement by
the Company (including without limitation (i) all registration and filing fees
(including fees and expenses with respect to (A) all SEC, stock exchange or
trading system and FINRA registration, listing, filing and qualification and any
other fees associated with such filings, including with respect to counsel for
the underwriters and any qualified independent underwriter in connection with
FINRA qualifications, (B) rating agencies and (C) compliance with securities or
“blue sky” laws, including any reasonable fees and disbursements of counsel for
the underwriters in connection with “blue sky” qualifications of the Registrable
Securities pursuant to Section 6(i)), (ii) fees and expenses of the financial
printer, (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) all reasonable fees
and disbursements of one legal counsel for the Shareholders with Registrable
Securities covered by any Registration Statement, (vi) any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (vii) all expenses related to the “road show” for any Marketed
Offering, including the reasonable out-of-pocket expenses of the Shareholders
and underwriters, if so requested, and (viii) fees and disbursements of all
independent certified public accountants, including the expenses of any special
audits and/or “comfort letters” required by or incident to such performance and
compliance), shall be borne by the Company, whether or not any Registration
Statement is filed or becomes effective. All underwriters’ discounts and selling
commissions, in each case related to Registrable Securities registered in
accordance with this Agreement, shall be borne by the holders of Registrable
Securities included in such registration pro rata among each other on the basis
of the number of Registrable Securities so registered. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.

 

17



--------------------------------------------------------------------------------

The Company shall not be required to pay any discounts, commissions or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals relating to the distribution of the Registrable Securities (other
than with respect to Registrable Securities sold by the Company).

Section 8.    Indemnification.

(a)        Indemnification by the Company. The Company shall, without limitation
as to time, indemnify and hold harmless, to the fullest extent permitted by law,
each holder of Registrable Securities whose Registrable Securities are covered
by a Registration Statement or Prospectus, each shareholder, member, limited or
general partner of such holder, each shareholder, member, limited or general
partner of each such shareholder, member, limited or general partner, each of
their respective Affiliates, officers, directors, shareholders, employees,
advisors and agents and each Person who controls each such Person (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
and each of their respective Representatives from and against any and all
losses, claims, damages, liabilities, costs (including costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses actually
incurred by such party in connection with any investigation or Proceeding and
any indemnity and contribution payments made to underwriters), expenses,
judgments, fines, penalties, charges and amounts paid in settlement, joint or
several (collectively, “Losses”), as incurred, in each case arising out of or
based upon (i) any untrue statement (or alleged untrue statement) of a material
fact contained in any Registration Statement, Prospectus, offering circular, any
amendments or supplements thereto, Issuer Free Writing Prospectus or other
document (including any related Registration Statement, notification, or the
like or any materials prepared by or on behalf of the Company as part of any
“road show” (as defined in Rule 433(h) under the Securities Act)) incident to
any such registration, qualification, or compliance, (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation (or alleged violation) by the Company or any of its Subsidiaries of
any federal, state, foreign or common law rule or regulation applicable to the
Company or any of its Subsidiaries and (without limitation of the preceding
portions of this Section 8(a)) will reimburse each such holder, each
shareholder, member, limited or general partner of such holder, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors and agents and each
Person who controls each such Person (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), for any reasonable and
documented out-of-pocket legal and any other expenses actually incurred in
connection with investigating and defending or, subject to the last sentence of
this Section 8(a), settling any such Loss or action; provided that the Company
will not be liable in any such case to the extent that any such Loss arises out
of or is based on any untrue statement or omission by such holder, but only if
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, Prospectus, offering circular,
or other document in reliance upon and in conformity with written information
regarding such holder of Registrable Securities furnished to the Company by such
holder of Registrable Securities or its authorized representatives expressly for
inclusion therein. This indemnity shall be in addition to any liability the
Company may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such holder or any
indemnified party and shall survive the Transfer of such securities by such
holder

 

18



--------------------------------------------------------------------------------

and regardless of any indemnity agreed to in the underwriting agreement that is
less favorable to the holders. The Company shall also indemnify the underwriters
participating in the distribution of Registrable Securities, their officers and
directors and each Person who controls such underwriters to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties. It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
prior written consent of the Company (which consent shall not be unreasonably
withheld).

(b)        Indemnification by Holder of Registrable Securities. In connection
with any Registration Statement in which a holder of Registrable Securities is
participating, each such holder of Registrable Securities shall indemnify, to
the fullest extent permitted by law, severally and not jointly with any other
holders of Registrable Securities, the Company, its officers, directors and
managing members and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) against all
Losses arising out of or based on (i) any untrue statement of a material fact
contained in such Registration Statement, Prospectus, offering circular, any
amendments or supplements thereto, Issuer Free Writing Prospectus or other
document, or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
to reimburse the Company or such officers, directors, managing members and
control persons for any reasonable and documented out-of-pocket legal or any
other expenses actually incurred in connection with investigating or defending
any such Loss or action, subject to the immediately following proviso, settling
any such Loss or action, in each case to the extent, but only to the extent,
that such untrue statement or omission is made in such Registration Statement,
Prospectus, offering circular, any amendments or supplements thereto, Issuer
Free Writing Prospectus or other document in reliance upon and in conformity
with written information regarding such holder of Registrable Securities
furnished to the Company by such holder of Registrable Securities or its
authorized representatives expressly for inclusion therein; provided, however,
that the foregoing obligations shall not apply to amounts paid in settlement of
any such Losses (or actions in respect thereof) if such settlement is effected
without the consent of such holder (which consent shall not be unreasonably
withheld). In no event shall the liability of any holder hereunder be greater in
amount than the dollar amount of the proceeds from the sale of its Registrable
Securities in the offering giving rise to such indemnification obligation, net
of underwriting discounts and commissions but before expenses, less any amounts
paid by such holder pursuant to Section 8(d) and any amounts paid by such holder
as a result of liabilities incurred under the underwriting agreement, if any,
related to such sale.

(c)        Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnification hereunder (each, an “Indemnified Party”), such
Indemnified Party shall give prompt notice to the party from which such
indemnity is sought (each, an “Indemnifying Party”) of any claim or of the
commencement of any Proceeding with respect to which such Indemnified Party
seeks indemnification or contribution pursuant hereto; provided, however, that
the delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been materially prejudiced by such delay or failure.
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party promptly after the receipt of written notice from
such Indemnified Party of such claim or Proceeding, to, unless in the
Indemnified Party’s

 

19



--------------------------------------------------------------------------------

reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, assume, at the
Indemnifying Party’s expense, the defense of any such claim or Proceeding, with
counsel reasonably satisfactory to such Indemnified Party; provided, however,
that an Indemnified Party shall have the right to employ separate counsel in any
such claim or Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless: (i) the Indemnifying Party agrees to pay such fees and expenses; or
(ii) the Indemnifying Party fails promptly to assume, or in the event of a
conflict of interest cannot assume, the defense of such claim or Proceeding or
fails to employ counsel reasonably satisfactory to such Indemnified Party in any
such Proceeding, in which case the Indemnified Party shall have the right to
employ separate counsel and to assume the defense of such claim or proceeding at
the Indemnifying Party’s expense; provided, further, however, that the
Indemnifying Party shall not, in connection with any one such claim or
Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). The Indemnifying Party shall not consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release, in form and substance reasonably satisfactory to the Indemnified
Party, from all liability in respect of such claim or litigation for which such
Indemnified Party would be entitled to indemnification hereunder. All fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
proceeding in a manner not inconsistent with this Section 8) shall be paid to
the Indemnified Party, as incurred, promptly upon receipt of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification under this Section 8).

(d)        Contribution. If the indemnification provided for in this Section 8
is unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

 

20



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the total net proceeds
received by such holder from the sale of the Registrable Securities giving rise
to such contribution obligation and sold by such holder, less any amounts paid
by such holder pursuant to Section 8(b) and any amounts paid by such holder as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale exceeds the amount of any damages that such holder has otherwise
been required to pay by reason of the applicable action, statement or omission.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The obligations
of the holders of Registrable Securities to contribute pursuant to this Section
are several and not joint.

(e)        Indemnification Priority. The Company hereby acknowledges and agrees
that any of the Persons entitled to indemnification pursuant to Section 8(a)
(each, a “Company Indemnitee” and collectively, the “Company Indemnitees”) may
have certain rights to indemnification, advancement of expenses and/or insurance
provided by other sources. The Company hereby acknowledges and agrees (i) that
it is the indemnitor of first resort (i.e., its obligations to a Company
Indemnitee are primary and any obligation of such other sources to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by such Company Indemnitee are secondary) and (ii) that it shall be
required to advance the full amount of expenses incurred by a Company Indemnitee
and shall be liable for the full amount of all expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement without regard to any rights a Company
Indemnitee may have against such other sources. The Company further agrees that
no advancement or payment by such other sources on behalf of a Company
Indemnitee with respect to any claim for which such Company Indemnitee has
sought indemnification, advancement of expenses or insurance from the Company
shall affect the foregoing, and that such other sources shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of such Company Indemnitee against the Company.

Section 9.    Rule 144. The Company shall use reasonable best efforts to:
(i) file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner, to the extent required from time to time to
enable all holders to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144,
Rule 144A or Regulation S (or, if the Company is not required to file such
reports, it will, upon the request of any Shareholder, make electronically
available (which may include posting to a non-public, password-protected website
maintained by the Company or a third party) to any holder, any bona fide
prospective holder, any bona fide market maker (or person who intends to be a
market maker) or securities analyst such necessary information for so long as
necessary to enable all holders to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144, Rule 144A or Regulation S); and (ii) so long as any
Registrable Securities are issued and outstanding, furnish holders thereof upon
request (A) a written statement by the Company as to its compliance with

 

21



--------------------------------------------------------------------------------

the reporting requirements of Rule 144, Rule 144A and Regulation S under the
Securities Act, and of the Exchange Act and (B) a copy of the most recent annual
or quarterly report of the Company (except to the extent the same is available
on EDGAR).

Section 10.    Underwritten Registrations.

(a)        Selection of Underwriters; Selection of Counsel. In connection with
any Underwritten Offering, the managing underwriter or underwriters to
administer the offering shall be selected by the Shareholders holding the
majority of Registrable Securities included in any Demand Registration,
including any Shelf Offering initiated by such Shareholders, subject to the
reasonable satisfaction of the Company, and the counsel to such holders shall be
selected by the holders of a majority of Registrable Securities included in the
Demand Registration.

(b)        Shelf and Demand Registrations. If requested by the underwriters for
any Underwritten Offering, the Company shall enter into an underwriting
agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, the holders of a majority of
Registrable Securities being sold and the underwriters, and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof than those provided in Section 8 of this
Agreement. The holders of the Registrable Securities proposed to be distributed
by such underwriters shall cooperate with the Company in the negotiation of the
underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof, and such holders shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements.

(c)        Piggyback Registrations. If the Company proposes to register or sell
any of its securities under the Securities Act as contemplated by Section 4 and
such securities are to be distributed through one or more underwriters, the
Company shall, if requested by any holder of Registrable Securities pursuant to
Section 4(a), and subject to the provisions of Section 4(b), use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such registration or sale all the
Registrable Securities to be offered and sold by such holder among the
securities of the Company to be distributed by such underwriters in such
registration or sale. The holders of Registrable Securities to be distributed by
such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters and shall complete and execute all questionnaires,
powers of attorney and other documents reasonably requested by the underwriters
and required under the terms of such underwriting arrangements. Any such
Shareholder shall not be required to make any representations or warranties to
or agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Shareholder, such Shareholder’s title to
the Registrable Securities, such Shareholder’s intended method of distribution
and any other representations to be made by the Shareholder as are generally
prevailing in agreements of that type, and the aggregate amount of the liability
of such Shareholder shall not exceed such Shareholder’s proceeds from the sale
of its Registrable Securities in the offering, net of underwriting discounts and
commissions but before expenses.

Section 11.    Miscellaneous.

 

22



--------------------------------------------------------------------------------

(a)        Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given without the written consent of the Company and the Shareholders holding a
majority of the Registrable Securities. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of holders of Registrable Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect the rights of other holders of Registrable
Securities may be given by holders of at least a majority of the Registrable
Securities being sold by such holders pursuant to such Registration Statement.

(b)        Notices. All notices required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, telecopied
and confirmed, emailed and confirmed or mailed by certified mail, return receipt
requested, or overnight delivery service with proof of receipt maintained, at
the following address (or any other address that any such party may designate by
written notice to the other parties): if to the Company, to the address of its
principal executive offices; if to any Shareholder, at such Shareholder’s
address as set forth on the records of the Company or such other address as such
Shareholder notifies the Company in writing. Any such notice shall be deemed to
have been duly given (a) when delivered or sent if delivered in person or sent
by facsimile transmission (provided confirmation of facsimile transmission is
obtained), provided that any notice received by facsimile transmission or
otherwise at the addressee’s location on any Business Day after 5:00 p.m.
(addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day, (b) on the fifth Business Day
after dispatch by registered or certified mail (provided, that such form of
notice may only be used if dispatched from the country in which the recipient is
located), (c) on the next Business Day if transmitted by national or
international overnight courier or (d) on the date delivered if sent by email
(provided confirmation of email receipt is obtained), provided that any noticed
received by email at the addressee’s location on any Business Day after 5:00
p.m. (addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day.

(c)        Successors and Assigns; Shareholder Status. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties, including subsequent holders of Registrable Securities
acquired, directly or indirectly, from the Shareholders in compliance with any
restrictions on Transfer or assignment; provided, however, that (x) the Company
may not assign this Agreement (in whole or in part) without the prior written
consent of the holders of a majority of the Registrable Securities and (y) (i)
holders of Registrable Securities may not assign this Agreement (in whole or in
part) without the prior written consent of the Company (such consent not to be
unreasonably withheld) and (ii) such successor or assign shall not be entitled
to such rights unless the successor or assign shall have executed and delivered
to the Company an Addendum Agreement substantially in the form of Exhibit A
hereto promptly following the acquisition of such Registrable Securities.

(d)        Counterparts. This Agreement may be executed in two or more
counterparts and delivered by facsimile, pdf or other electronic transmission
with the same effect as if all signatory parties had signed and delivered the
same original document, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

23



--------------------------------------------------------------------------------

(e)        Headings; Construction. The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Unless the context requires
otherwise: (i) pronouns in the masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (ii) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation,”; (iii) references to sections and paragraphs
refer to sections and paragraphs of this Agreement; (iv) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including Exhibit A hereto, and not
to any particular subdivision unless expressly so limited; (v) unless otherwise
specified, the term “days” shall mean calendar days; (vi) a “percentage” (or a
“majority”) of the Registrable Securities (or, where applicable, any class of
securities) shall be determined based on the number of shares of such
securities; and (vii) unless otherwise provided, the currency for all dollar
figures included in this Agreement shall be the US Dollar.

(f)        Governing Law. This Agreement (and any claim or controversy arising
out of or relating to this Agreement) shall be governed by and construed in
accordance with, the laws of the State of New York.

(g)        Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(h)        Entire Agreement. This Agreement, that certain Stockholders
Agreement, dated February 13, 2018, by and among the Company and Investor (the
“Stockholders Agreement”) and the Securities Purchase Agreement are intended by
the parties as a final expression of their agreement, and are intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein, with respect to the
registration rights granted by the Company with respect to Registrable
Securities. This Agreement, together with the Securities Purchase Agreement and
the Stockholders Agreement, supersedes all prior agreements and understandings
between the parties with respect to such subject matter. Notwithstanding the
foregoing, this Agreement shall not supersede the transfer restrictions in the
Stockholders Agreement.

(i)        Securities Held by the Company or its Subsidiaries. Whenever the
consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

 

24



--------------------------------------------------------------------------------

(j)        Specific Performance; Further Assurances. The parties hereto
recognize and agree that money damages may be insufficient to compensate the
holders of any Registrable Securities for breaches by the Company of the terms
hereof and, consequently, that the equitable remedy of specific performance of
the terms hereof will be available in the event of any such breach. The parties
hereto agree that in the event the registrations and sales of Registrable
Securities are effected pursuant to the laws of any jurisdiction outside of the
United States, such parties shall use their respective reasonable best efforts
to give effect as closely as possible to the rights and obligations set forth in
this Agreement, taking into account customary practices of such foreign
jurisdiction, including executing such documents and taking such further actions
as may be reasonably necessary in order to carry out the foregoing.

(k)        Term; Other Agreements. This Agreement shall terminate (i) with
respect to a Shareholder on the date on which such Shareholder ceases to hold
Registrable Securities, (ii) with respect to the Company, the date on which all
equity securities have ceased to be Registrable Securities and (iii) upon the
dissolution, liquidation or winding up of the Company; provided that such
Shareholder’s rights and obligations pursuant to Section 8, as well as the
Company’s obligations to pay expenses pursuant to Section 7, shall survive with
respect to any Registration Statement in which any Registrable Securities of
such Shareholders were included.

(l)        Consent to Jurisdiction; Waiver of Jury Trial. The parties hereto
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the federal courts of the United States of America located in New York
County, and the appropriate appellate courts therefrom for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. The parties hereto hereby irrevocably and unconditionally
consent to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such action, suit or proceeding and irrevocably waive,
to the fullest extent permitted by law, any objection that they may now or
hereafter have to the laying of the venue of any such action, suit or proceeding
in any such court or that any such action, suit or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
action, suit or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of Section 11(b).

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

GNC HOLDINGS, INC.

By:

 

 

Name:

 

Title:

 

[●]

By: [●]

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this [●] day of [●], 20[●], by [●], a [●] (the
“New Shareholder”), pursuant to a Registration Rights Agreement dated as of [●],
[●] (the “Agreement”), by and among GNC Holdings, Inc. (the “Company”), Investor
and the other Shareholders party thereto. Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

W I T N E S S E T H:

WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement; and

WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and

WHEREAS, the Company and the Shareholders have required in the Agreement that
all Persons desiring registration rights pursuant to the Agreement must enter
into an Addendum Agreement binding the New Shareholder to the Agreement to the
same extent as if it were an original party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement (or as otherwise provided therein) and shall
be deemed to be a Shareholder thereunder.

 

New Shareholder

 

Name:

Title:

 

Address:

 

 

 



--------------------------------------------------------------------------------

Exhibit D

 

 

GNC HOLDINGS, INC.

STOCKHOLDERS AGREEMENT

 

Dated as of [ 🌑 ], 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I INTRODUCTORY MATTERS      1  

1.1

     Defined Terms      1  

1.2

     Construction      8   ARTICLE II CORPORATE GOVERNANCE MATTERS      9  

2.1

     Composition of the Board      9  

2.2

     Qualification of Investor Designees      11  

2.3

     Resignations      12  

2.4

     Board Approval Standards      13  

2.5

     Affiliate Transactions      14   ARTICLE III VOTING MATTERS      14  

3.1

     Voting in Elections      14  

3.2

     Voting with respect to Acquisitions      15  

3.3

     Voting with respect to Other Matters      15  

3.4

     Quorum      16   ARTICLE IV ADDITIONAL COVENANTS      16  

4.1

     Transfer Restrictions      16  

4.2

     Right of First Refusal      18  

4.3

     Standstill      20  

4.4

     Information and Access Rights      22  

4.5

     Public Announcements      23  

4.6

     Waiver of Corporate Opportunity      23   ARTICLE V REPRESENTATIONS AND
WARRANTIES      24  

5.1

     Representations and Warranties of the Company      24  

5.2

     Representations and Warranties of Investor      24  

5.3

     No Other Representations or Warranties      25   ARTICLE VI GENERAL
PROVISIONS      25  

6.1

     Termination      25  

6.2

     Notices      25  

6.3

     Amendment; Waiver      26  

6.4

     Further Assurances      27  

6.5

     Assignment      27  

6.6

     Third Parties      27  

6.7

     Governing Law      27  

 

i



--------------------------------------------------------------------------------

6.8

     Jurisdiction; Waiver of Jury Trial      27  

6.9

     Specific Performance      28  

6.10

     Entire Agreement      28  

6.11

     Severability      28  

6.12

     Table of Contents, Headings and Captions      28  

6.13

     Counterparts      29  

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement, dated as of [ 🌑 ], 2018, by and between GNC
Holdings, Inc., a Delaware corporation (the “Company”), and [●], a [ 🌑 ]
(“Investor”).

BACKGROUND:

WHEREAS, Investor and the Company are party to that certain Securities Purchase
Agreement (as defined below), pursuant to which, among other things, Investor
agreed to purchase from the Company, and the Company has agreed to issue and
sell to Investor, shares of Convertible Preferred Stock (as defined below),
subject to the terms and conditions set forth in the Securities Purchase
Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Company and
Investor are entering into a Registration Rights Agreement, dated as of the date
hereof (the “Registration Rights Agreement”), providing for certain registration
rights which the Company is granting to Investor;

WHEREAS, the execution and delivery of this Agreement and the Registration
Rights Agreement is a condition of the Investor and the Company to the Closing;

WHEREAS, in connection with the transactions contemplated by the Securities
Purchase Agreement, the Company and Investor wish to set forth certain
understandings between such parties, including with respect to certain
governance matters; and

WHEREAS, the Company and Investor have agreed that the rights and obligations
set forth herein shall become automatically effective simultaneously with the
Closing (as defined below).

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

INTRODUCTORY MATTERS

1.1    Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“10% Stockholder” means, in connection with a proposed Transfer of Equity
Securities of the Company, any Person or Group that has filed a statement of
beneficial ownership report on Schedule 13D or Schedule 13G with the SEC which
reports such Person’s or Group’s



--------------------------------------------------------------------------------

Beneficial Ownership of ten percent (10%) or more of the total issued and
outstanding Common Stock at the time of such proposed Transfer.

“Acquisition” means any transaction or series of related transactions involving:
(i) any merger, consolidation, share exchange, business combination,
recapitalization, reorganization, or other transaction that would result in the
stockholders of the Company immediately preceding such transaction Beneficially
Owning less than thirty-five percent (35%) of the total outstanding Equity
Securities in the surviving or resulting entity of such transaction (measured by
voting power or economic interest), (ii) any transaction, including any direct
or indirect acquisition or any tender offer, exchange offer or other secondary
acquisition, that would result in any Person or Group Beneficially Owning more
than thirty-five percent (35%) of the total outstanding Equity Securities of the
Company (measured by voting power or economic interest), or (iii) any sale,
lease, license or other disposition, directly or indirectly, of all or
substantially all of the consolidated assets of the Company.

“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest or expression of intent (whether binding or non-binding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Person or Group relating to an Acquisition.

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act; provided that (i) CITIC Capital Group, its affiliated investment
funds and its and their respective Controlled affiliates shall be deemed to be
“affiliates” of Investor, and (ii) no Governmental Entity shall be deemed to be
an “affiliate” of either party.

“Affiliated Investor Designee” means any Investor Designee that is not an
Independent Investor Designee.

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“As-Converted Basis” means on an as-converted-to-Common Stock basis
(disregarding for such purpose any conversion limitations thereon).

“Beneficially Own” (including its correlative meanings, “Beneficial Owner” and
“Beneficial Ownership”) has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act; provided, however, that, notwithstanding anything in
Rule 13d-3(d)(1)(i) to the contrary, the determination of “Beneficial Ownership”
of a Person shall be made after giving effect to the conversion of all options,
warrants, rights and convertible or other similar securities outstanding as of
any date in question that are held by such Person, irrespective of any
conversion or vesting requirement of any such security.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, are authorized by Law to close prior to
5 p.m. New York City Time or remain closed.

 

2



--------------------------------------------------------------------------------

“Cash Offer Trigger Event” means any of (i) the issuance after the Closing by
the Company’s auditors of an opinion containing a going concern qualification
for the Company with respect to the any full fiscal year of the Company,
(ii) the Company being in material breach (which is not cured or waived) of any
financial maintenance covenant in any of its debt instruments or (iii) the
eighteen (18) month anniversary of the Closing.

“CEO Designee” has the meaning set forth in Section 2.1(c).

“Certificate of Designations” means that certain Certificate of Designations of
the Company establishing the Convertible Preferred Stock, as the same may be
amended from time to time.

“Closing” has the meaning set forth in the Securities Purchase Agreement.

“Common Stock” means the shares of Class A common stock, $0.001 par value per
share, of the Company, and any other capital stock of the Company into which
such common stock is reclassified or reconstituted.

“Company” has the meaning set forth in the Preamble.

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, as amended.

“Company Designees” means (i) the Directors duly designated and appointed to the
Board as of the date hereof, in each case pursuant to Section 5.17 of the
Securities Purchase Agreement, and (ii) the individuals nominated by the
Independent Company Designees pursuant to Section 2.1(d).

“Confidentiality Agreement” has the meaning set forth in Section 4.4.

“Contested Election” means an election in which the Secretary of the Company
determines in good faith that the number of Director nominees is greater than
the number of Directors to be elected.

“Control” (including its correlative meanings, “Controlled” and “Controlled by”)
means possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of a Person.

“Conversion Price” has the meaning set forth in the Certificate of Designations.

“Convertible Notes” means the Company’s 1.5% Convertible Senior Notes, issued on
August 10, 2015 pursuant to the Convertible Notes Indenture, in an original
aggregate principal amount of $287,500,000, due in 2020.

“Convertible Notes Indenture” means that certain Indenture, dated as of
August 10, 2015, by and among the Company, the Subsidiary guarantors party
thereto and Bank of New York Mellon Trust Company, N.A., as Trustee.

 

3



--------------------------------------------------------------------------------

“Convertible Preferred Stock” means the shall mean the class of preferred stock
of the Company titled the “Series A Convertible Preferred Stock.”

“Designee Qualifications” has the meaning set forth in Section 2.2(a)(viii).

“Director” means any director of the Company.

“Director Confidentiality Agreement” means a Confidentiality Agreement,
substantially in the form attached as Exhibit A to this Agreement (as it may be
modified from time to time by the Nominating and Corporate Governance
Committee), which each Director that is not an employee of the Company shall be
required to execute as a condition to such Director’s election or nomination for
election and any subsequent nomination for election as a Director.

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Exchange” shall mean the New York Stock Exchange LLC or any other exchange on
which the Common Stock is listed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Exempted Person” has the meaning set forth in Section 4.6.

“Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or other political subdivision thereof, and any
entity exercising executive, legislative, judicial, regulatory, taxing,
administrative or prosecutorial functions of or pertaining to government.

“Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 thereunder.

“Indebtedness” means, of any Person and as of any time, the aggregate amount of
the following, without duplication: (a) the outstanding principal amount of any
indebtedness for borrowed money; (b) all other obligations evidenced by bonds,
debentures, notes or similar instruments of indebtedness; (c) all capitalized
lease obligations that are classified as a balance sheet liability in accordance
with GAAP; (d) all letters of credit, performance bonds, surety bonds, banker’s
acceptances or similar obligations issued for the account of such Person;
(e) all guarantees and keepwell arrangements issued by such Person; (f) to the
extent not otherwise included, all indebtedness of another Person secured by a
lien on any asset owned by such first Person, whether or not such indebtedness
is assumed by such first Person; (g) all obligations due

 

4



--------------------------------------------------------------------------------

and payable under any interest rate swap agreements or interest rate hedge
agreements and similar agreements to which any such Person is a party; (h) all
obligations issued or assumed as the deferred purchase price of property or
services with respect to which any Person is liable, contingent or otherwise
(including conditional sale obligations and “earn-out” obligations but excluding
trade payables arising in the ordinary course of business); and (i) any interest
owed with respect to the indebtedness referred to above and prepayment
penalties, premiums, breakage or fees and expenses due and payable with respect
thereto.

“Independent Company Designee” means a Company Designee who qualifies as an
“independent” director under the rules of the Exchange and any guidelines
adopted by the Board or the Nominating and Corporate Governance Committee that
are applicable to all Directors, as determined in good faith by the Nominating
and Corporate Governance Committee.

“Independent Investor Designee” means an Investor Designee that (A) at no time
during the three (3) year period prior to his or her election or appointment to
the Board, nor during his or her service as a Director, has been or is an
employee, director, officer of, or consultant or other service provider to, any
of the Investor Entities, or has received or is receiving compensation from any
of the Investor Entities and (B) qualifies as an “independent” director under
the rules of the Exchange and any guidelines adopted by the Board or the
Nominating and Corporate Governance Committee that are applicable to all
Directors, as determined in good faith by the Nominating and Corporate
Governance Committee.

“Initial Investor Designees” means the individuals duly designated by the
Investor as “Investor Designees” (as such term is defined in the Securities
Purchase Agreement) and appointed to the Board as of the date hereof, in each
case pursuant to Section 5.17 of the Securities Purchase Agreement.

“Investor” has the meaning set forth in the Preamble.

“Investor Acquisition” means any Acquisition in which an Investor Entity is the
acquiror.

“Investor Designee” has the meaning set forth in Section 2.1(b).

“Investor Entities” means Investor and its Affiliates.

“Investor Parties” means (i) Investor and (ii) any Investor Permitted Transferee
that becomes a party to this Agreement by executing a joinder agreement
substantially in the form attached as Exhibit D to this Agreement.

“Investor Permitted Transferee” has the meaning set forth in Section 4.1(b)(ii).

“Issuance Notice” has the meaning set forth in Section 4.2(a).

“Law” means any applicable national, provincial, state, municipal and local
laws, statutes, ordinances, decrees, rules, regulations or Orders of any
Governmental Entity, in each case, having the force of law.

 

5



--------------------------------------------------------------------------------

“Material Terms” has the meaning set forth in Section 2.1(b).

“New Issuance” has the meaning set forth in Section 4.2(a).

“New Issuance Closing” has the meaning set forth in Section 4.2(c).

“New Securities” means (A) any shares of Common Stock, (B) any shares of
preferred securities or (C) any preferred or debt securities that are
convertible into or exchangeable for shares of Common Stock, other than, in each
case, any shares of Common Stock or such other securities that are: (i) issued
to employees, officers or directors of, or consultants to, the Company or any of
its Affiliates pursuant to any plan, agreement or arrangement approved by the
Board (or a committee thereof); (ii) issued as consideration in connection with
the acquisition by the Company (or any of its Affiliates) of any business,
assets or property of any third party, by merger, sale of assets, sale of stock
or otherwise; (iii) issued upon conversion or exercise of the Convertible
Preferred Stock or the Convertible Notes; (iv) distributed or set aside ratably
to all holders of Common Stock on a per share equivalent basis; (v) in
connection with the bona fide sale by the Company or any of its Subsidiaries of
all or substantially all of the Equity Securities of one or more Subsidiaries of
the Company; or (vi) issued as an “equity kicker” in connection with any debt
financing from a financial institution or other equipment or real property loan
or leasing arrangement.

“Nominating and Corporate Governance Committee” means the nominating and
corporate governance committee of the Board, or another committee performing the
functions of nominating or selecting Persons for election or appointment to the
Board.

“Observer” has the meaning set forth in Section 2.1(h).

“Order” means any judgment, order, decision, writ, injunction, decree or
arbitration award.

“Per Security Offering Price” has the meaning set forth in Section 4.2(a).

“Percentage Interest” means, with respect to any stockholder(s) of the Company,
the Total Share Ownership of such stockholder(s) divided by the total issued and
outstanding shares of Common Stock, including Convertible Preferred Stock on an
As-Converted Basis and any other shares of Common Stock, in each case, deemed to
be Beneficially Owned by such stockholder that are not yet issued and
outstanding, expressed as a percentage.

“Permitted Transfer” has the meaning set forth in Section 4.1(b).

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
Group.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Restricted Entity” means a Person principally engaged in the business of
owning, operating, managing, franchising or branding retail nutrition supplement
stores, or developing or manufacturing nutritional supplements, that, in each
case, competes with the Company and is

 

6



--------------------------------------------------------------------------------

listed on Exhibit B attached hereto, as such list may be amended by the Company
acting reasonably and in good faith from time to time, but not more than once
every twelve (12) months, by delivery of written notice to Investor no less than
one-hundred and twenty (120) days prior to such amendment; provided that in no
event shall Exhibit B contain more than fifteen (15) such Persons at any one
time; provided, further, for the avoidance of doubt, “Restricted Entity” shall
not include any Investor Entity as of the date hereof.

“Restricted Period” means the period commencing on the Closing and ending on the
second (2nd) anniversary of the Closing.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of February 13, 2018, by and between Investor and the
Company.

“Subsidiary” of Investor, the Company or any other Person means any corporation,
partnership, joint venture or other legal entity of which Investor, the Company
or such other Person, as the case may be (either alone or through or together
with any other Subsidiary), owns, directly or indirectly, a majority of the
capital stock or other Equity Securities the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such corporation, limited liability company, partnership, joint venture
or other legal entity, or otherwise owns, directly or indirectly, such capital
stock or other Equity Securities that would confer Control of any such
corporation, limited liability company, partnership, joint venture or other
legal entity, or any Person that would otherwise be deemed a “subsidiary” under
Rule 12b-2 promulgated under the Exchange Act.

“Sunset Date” means the date that the aggregate Percentage Interest of the
Investor Entities is less than fifteen percent (15%).

“Total Number of Directors” means the total number of authorized Directors
comprising the entire Board.

“Total Share Ownership” means, as of any applicable date hereunder, and with
respect to any Person, the total number of shares of Common Stock (including
Convertible Preferred Stock on an As-Converted Basis) both (i) Beneficially
Owned by such Person and (ii) in which such Person has the pecuniary interest.
For the avoidance of doubt, a Person shall not be deemed to have ownership of a
share of Common Stock, for purposes of calculating Total Share Ownership, if
such Person has Beneficial Ownership of such share of Common Stock but does not
also have the pecuniary interest in such share or, conversely, if such Person
has the pecuniary interest in such share of Common Stock but does not also have
Beneficial Ownership of such share.

“Transfer” (including its correlative meaning, “Transferred”) shall mean, with
respect to any Equity Security, directly or indirectly, by operation of Law,
contract or otherwise, (i) to sell, contract to sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in,

 

7



--------------------------------------------------------------------------------

offer, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend or otherwise
transfer or dispose of any economic, voting or other rights in or to such Equity
Security, (ii) to engage in any hedging, swap, forward contract or other similar
transaction that is designed to or which reasonably could be expected to lead to
or result in a sale or disposition of Beneficial Ownership of, or pecuniary
interest in, such Equity Security, including any short sale or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to such Equity Security, or (iii) to enter into a short sale of, or
trade in, derivative securities representing the right to vote or economic
benefits of, such Equity Security. When used as a noun, “Transfer” shall have
such correlative meaning as the context may require.

“Two-Thirds Majority Vote” means a vote of the Board wherein two-thirds or more
of the Total Number of Directors approve the matter, including, for so long as
the Percentage Interest of the Investor Entities is at least 25%, at least one
Affiliated Investor Designee entitled to vote on the matter; provided, however,
that the Total Number of Directors shall be determined without regard to the
number of Directors who have recused themselves from voting on such matter, or
otherwise is not entitled to vote on a matter, in each case as a result of such
Director’s conflict of interest with respect to such matter.

“Voting Securities” means shares of Common Stock, Convertible Preferred Stock
and any other securities of the Company entitled to vote generally in the
election of Directors.

1.2      Construction. The words “hereof”, “herein” and “hereunder” and words of
like import used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Articles, Sections,
Exhibits and Schedules are to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein shall have the meaning as
defined in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms thereof. References
to any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively. References to “law,” “laws” or
to any applicable Law shall be deemed to refer to such law or applicable Law as
amended from time to time, except as otherwise specified herein, and to any
rules or regulations promulgated thereunder. All references to “days” shall mean
calendar days unless otherwise indicated. The parties have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the parties and no presumption or burden

 

8



--------------------------------------------------------------------------------

of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

ARTICLE II

CORPORATE GOVERNANCE MATTERS

2.1      Composition of the Board.

(a)      Pursuant to the Securities Purchase Agreement and in each case
effective as of the Closing:

(i)      the Board shall take all necessary corporate action to increase the
Total Number of Directors to eleven (11), comprised of the five (5) Initial
Investor Designees, five (5) Company Designees and the Company’s chief executive
officer;

(ii)     the Company shall use commercially reasonable efforts to cause the
resignations of two (2) individuals who are directors of the Company immediately
prior to the Closing (other than the Company Designees and the Company’s chief
executive officer); and

(iii)    the Company shall take all necessary corporate action to appoint the
Initial Investor Designees to the Board.

(b)      From and after the Closing until the Sunset Date, subject to the terms
and conditions of this Article II, Investor shall have the right (but not the
obligation) to designate, and the individuals nominated for election as
Directors by or at the direction of the Board or a duly-authorized committee
thereof shall include, up to five (5) individuals that meet the Designee
Qualifications to serve as Directors (each such individual whom Investor shall
actually designate pursuant to this Section 2.1 and who qualifies to serve and
is thereafter elected as a Director shall be referred to herein as an “Investor
Designee”); provided, that, at all times, at least two (2) of the Investor
Designees shall be Independent Investor Designees (except, if, Investor is only
entitled to nominate four (4) Investor Designees, only one (1) of the Investor
Designees shall be required to be an Independent Investor Designee, and, if,
Investor is only entitled to nominate three (3) or fewer Investor Designees, no
Investor Designees shall be required to be an Independent Investor Designee).
Notwithstanding the foregoing provisions of this Section 2.1(b), the number of
individuals that Investor shall be entitled to designate to serve as Directors
pursuant to this Section 2.1(b) shall be adjusted, as applicable, immediately
after any Transfer of Equity Securities of the Company by an Investor Entity and
otherwise at each record date established by the Board with respect to any
meeting of stockholders of the Company involving the election of Directors, to a
number equal to the Percentage Interest of the Investor Entities multiplied by
the Total Number of Directors at such time, rounded up to the nearest whole
number; provided, that, (i) the number of Investor Designees shall not exceed
five (5) individuals and (ii) on and after the Sunset Date, or the earlier date
on which any Investor Entity intentionally breaches Article III, Section 4.1 or
Section 4.3 of this Agreement (the “Material Terms”) in any material respect and
such breach continues after written notice from the Company and a ten
(10) Business Day opportunity to cure, the Investor shall not be entitled to

 

9



--------------------------------------------------------------------------------

designate any individuals to serve as Directors, and no Investor Designee shall
be entitled to serve as Director, in each case pursuant to this Agreement.

(c)      From and after the Closing until the Sunset Date, the chief executive
officer of the Company shall be entitled to be nominated by the Board for
election as a Director (except as otherwise determined by the approval of a
majority of the independent directors, including a majority of the Independent
Company Designees entitled to vote on such matter) (such Person, the “CEO
Designee”).

(d)      From and after the Closing until the Sunset Date, the Independent
Company Designees shall have the exclusive right to nominate persons on behalf
of the Board for election at annual stockholders meetings for, or to fill
vacancies in, all Director positions, other than (i) the Investor Designees and
(ii) the CEO Designee; provided, that, at all times, the Company Designees shall
be Independent Company Designees, unless otherwise determined by the Board
(including, for so long as the Percentage Interest of the Investor Entities is
at least 25%, at least a majority of the Investor Designees entitled to vote on
such matter).

(e)      If at any time Investor has designated fewer than the total number of
individuals that Investor is then entitled to designate pursuant to
Section 2.1(b), Investor shall have the right (but not the obligation) to
designate such number of additional individuals who meet the Designee
Qualifications that Investor is entitled to so designate, in which case, any
individuals nominated by or at the direction of the Board or any duly-authorized
committee thereof for election as Directors to fill any vacancy or newly created
directorships on the Board shall include such designees, and the Company shall
use its reasonable best efforts to (i) effect the election of such additional
designees, whether by increasing the size of the Board or otherwise, and
(ii) cause the election of such additional designees to fill any such
newly-created vacancies or to fill any other existing vacancies.

(f)      Subject to Section 2.3, in the event that a vacancy is created at any
time by the death, disability, retirement, removal or resignation of any
Investor Designee, any individual nominated or appointed by or at the direction
of the Board or any duly-authorized committee thereof to fill such vacancy shall
be, and the Company shall use its reasonable best efforts to cause such vacancy
to be filled by, a new designee of Investor who meets the Designee
Qualifications, and the Company and the Board shall use reasonable best efforts,
to the fullest extent permitted by Law, at any time and from time to time, to
accomplish the same as soon as possible following such designation.

(g)      For any designation pursuant to this Section 2.1 that occurs after the
Closing, in connection with an election of Directors by the stockholders of the
Company, Investor shall identify its designees by written notice to the Company
no less than ninety (90) days prior to the date of the meeting of stockholders
of the Company called for the purpose of electing Directors or if later, prior
to the 10th day after the public announcement of the meeting date. So long as an
individual designated by Investor pursuant to this Section 2.1 meets the
Designee Qualifications, the Company shall, to the fullest extent permitted by
Law, include such individual in the slate of nominees recommended by the Board
at any meeting of stockholders called for the purpose of electing Directors, and
use its reasonable best efforts to cause the election of such individual to

 

10



--------------------------------------------------------------------------------

the Board, including nominating such individual to be elected as a Director as
provided herein, recommending such individual’s election, soliciting proxies or
consents in favor thereof.

(h)      The Company shall at all times provide each Investor Designee (in his
or her capacity as a member of the Board) with the same rights to
indemnification, advancement of expenses and exculpation that it provides to
other Directors. Each Investor Designee shall be entitled to receive from the
Company and its Subsidiaries, if applicable, the same insurance coverage in
connection with his or her service as a member of the Board or any committee
thereof as is provided to other Directors. Such insurance coverage shall be
provided through customary director and officer indemnity insurance on
commercially reasonable terms.The Company shall at all times provide each
Investor Designee with compensation, benefits and reimbursement (including of
travel expenses) that it provides to the Company Designees.

(i)      From the date hereof until the Sunset Date, Investor may designate one
(1) individual as an observer (the “Observer”) to attend each meeting of the
Board and its committees in a non-voting capacity, subject to such individual’s
prior execution and delivery to the Company of a customary confidentiality
agreement in the form attached hereto as Exhibit C (as it may be reasonably
modified from time to time by the Nominating and Corporate Governance Committee)
and except when such attendance would present an actual or potential conflict of
interest (in the good faith determination of the Board or any committee thereof,
as applicable).

2.2      Qualification of Investor Designees.

(a)      Each Investor Designee shall, as determined by the Nominating and
Corporate Governance Committee, acting reasonably and in good faith and in a
manner consistent with the fiduciary duties of each Director, the rules of the
Exchange and applicable Law, at the time of his or her nomination or appointment
as a Director and at all times thereafter until such individual ceases to serve
as a Director:

(i)      meet and comply in all material respects with any and all policies,
procedures, processes, codes, rules, standards and guidelines of the Company
applicable to all non-employee Board members, including the Company’s code of
business conduct and ethics, securities trading policies and corporate
governance guidelines;

(ii)     meet and comply in all material respects with any and all applicable
qualifications, standards and other requirements for service as a Director as
set forth in the Exchange’s rules;

(iii)    not be involved, during the ten (10) year period prior to his or her
nomination or appointment as a Director, in any of the events enumerated in
Item 2(d) or Item 2(e) of Schedule 13D under the Exchange Act or Item 401(f) of
Regulation S-K;

(iv)    not be subject to any Order of any Governmental Entity prohibiting
service as a director of any public company;

 

11



--------------------------------------------------------------------------------

(v)     not be an employee, officer, or director of, or consultant to, or be
receiving any compensation or benefits from, any Restricted Entity (unless
otherwise agreed to by the Nominating and Corporate Governance Committee);

(vi)    have demonstrated in all material respects good judgment, character and
integrity in his or her personal and professional dealings and have relevant
financial, investment, management, international business and/or other business
experience, qualification and background for purposes of serving as a Director;

(vii)    have demonstrated proficiency and financial literacy in the English
language for purposes of serving as a Director, including with respect to the
reading, comprehension and analysis of English language materials (including
financial materials) furnished in advance of and in connection with meetings of
the Board (and committees thereof) and the ability to participate on a
conversant basis in the English language meetings of the Board (and committees
thereof) and the topics covered therein, including financial discussions; and

(viii)    if such Investor Designee is an Independent Investor Designee, meet
the criteria set forth in the definition of “Independent Investor Designee” in
Article I (the requirements set forth in this Section 2.2(a), Section 2.2(b) and
Section 2.2(c) being referred to, collectively, as the “Designee
Qualifications”).

(b)      As a condition an Investor Designee’s election or nomination for
election and any subsequent nomination for election as a Director, such Investor
Designee shall have executed and delivered to the Company a Director
Confidentiality Agreement and shall have executed and delivered a consent in the
same form as the other non-employee directors to be named as a nominee in any
proxy statement or similar materials for any annual meeting or special meeting
of stockholders and to serve as a Director if so elected.

(c)      Each Investor Designee, as a condition to his or her appointment or
election to the Board must be willing to be interviewed by the Nominating and
Corporate Governance Committee on the same basis as any other new candidate for
appointment or election to the Board and must be reasonably satisfactory to the
Nominating and Corporate Governance Committee acting in good faith. Investor, in
its capacity as a stockholder of the Company on behalf of itself and other
Investor Entities, and each Investor Designee, shall deliver such questionnaires
and otherwise provide such information as are reasonably requested by the
Company in connection with assessing qualification, independence and other
criteria applicable to Directors, or required to be or customarily provided by
directors, candidates for director, and their Affiliates and representatives for
inclusion in a proxy statement or other filing required by applicable Law and
the rules of the Exchange, in each case to substantially the same extent
requested or required of other candidates for appointment or election to the
Board after the date hereof.

2.3      Resignations. Notwithstanding anything to the contrary in this
Agreement, if, at any time, the number of Investor Designees is greater than the
number of Directors that Investor has the right to designate pursuant to
Section 2.1, Investor shall cause, to the fullest extent permitted by applicable
Law, that certain number of Investor Designees to promptly tender his,

 

12



--------------------------------------------------------------------------------

her or their resignations from the Board and any applicable committee of the
Board, such that the number of Investor Designees serving on the Board
corresponds with the number of Directors that the Investor Designee has the
right to designate pursuant to Section 2.1. If the Investor is required to
cause, to the fullest extent permitted by applicable Law, an Investor Designee
to tender his or her resignation from the Board and such Investor Designee does
not promptly tender his or her resignation from the Board, such Investor
Designee shall not thereafter be entitled to participate in any meetings,
deliberations, votes or other actions as a member of any committee of the Board
or as a Director of the Board.

2.4      Board Approval Standards.

(a)      Notwithstanding the foregoing, from the date hereof until the Sunset
Date, Board action to approve or recommend the matters set forth below shall
require a Two-Thirds Majority Vote:

(i)      any alteration, amendment or repeal (whether by merger, consolidation,
operation of law or otherwise) of any provision of the Company Charter or other
Company organizational documents, including the bylaws, in a manner inconsistent
with this Agreement;

(ii)     any creation of a committee of the Board, or the delegation of
authority to any committee of the Board (other than a committee constituted of
independent directors formed with respect to a matter for which one or more
Directors has recused themselves due to a conflict of interest);

(iii)     any extraordinary purchase, repurchase or redemption of capital stock;

(iv)     any appointment or removal of any Director, otherwise than in
accordance with the Company’s organizational documents and this Agreement;

(v)      any increase or decrease of the Total Number of Directors;

(vi)     any payment of any extraordinary dividend or other extraordinary
distributions by the Company;

(vii)    the acceptance of any Acquisition, other than with respect to a sale of
100% of the Equity Securities of the Company to a third party in a transaction
in which all stockholders of the Company receive the same per share
consideration;

(viii)    (A) any amendment or modification of the Convertible Notes Indenture
that would result in a reduction in the “Conversion Price” or an increase in the
“Conversion Rate”, each as defined therein, for the Convertible Notes causing a
conversion price per share of Common Stock that is less than the Conversion
Price for the Convertible Preferred Stock or (B) any conversion of the
Convertible Notes into Common Stock, or repurchase or redemption of the
Convertible Notes in exchange for Common Stock, at a conversion or purchase
price per share of Common Stock that is less than the Conversion Price for the
Convertible Preferred Stock;

 

13



--------------------------------------------------------------------------------

(ix)    any issuance of any Equity Security senior to or pari passu with the
Convertible Preferred Stock; or

(x)     the commencement of bankruptcy or receivership proceedings, or the
adoption of a plan of complete or partial liquidation or resolutions providing
for a complete or partial liquidation, dissolution, or winding up of the
Company.

(b)      Notwithstanding the foregoing, for a period of three years after the
Closing Date, Board action to approve the matters set forth below shall require
a Two-Thirds Majority Vote:

(i)      the removal or replacement of the chief executive officer, president,
chief financial officer, secretary, treasurer or any other executive officer;

(ii)     the incurrence of Indebtedness in excess of $10,000,000 in respect of
any single transaction or in a series of related transactions; or

(iii)    any New Issuance of New Securities in excess of $10,000,000 in respect
of any single transaction or in a series of related transactions (except as set
forth in Section 2.4(a)(viii) and Section 2.4(a)(ix) herein).

2.5      Affiliate Transactions. Until the Sunset Date, any transaction,
agreement, contract or other arrangement by and among the Company or any of its
Subsidiaries, on the one hand, and any of the Investor or its Affiliates, on the
other hand, shall require the approval of a majority of the independent and
disinterested Directors. The Investor shall notify and fully inform the full
Board of any actual or potential conflict of interest that arises due to any
such proposed transaction, agreement, contract or other arrangement.
Notwithstanding anything to the contrary, the foregoing provision shall not
apply to any transactions contemplated by this Agreement or any of the
Transaction Documents (as defined in the Securities Purchase Agreement).

ARTICLE III

VOTING MATTERS

3.1      Voting in Elections. Until the Sunset Date, at any meeting of
stockholders of the Company involving the election of Directors (or if action is
taken by written consent of stockholders of the Company in lieu of a meeting in
respect of an election of Directors), the Investor Parties shall vote, or cause
to be voted (including, if applicable, by written consent), all Voting
Securities Beneficially Owned by the Investor Entities (a) affirmatively in
favor of the election of each Investor Designee nominated to serve as a Director
in accordance with this Agreement, (b) except in a Contested Election,
affirmatively in favor of the election of each Company Designee and the CEO
Designee nominated to serve as a Director in accordance with this Agreement, and
(c) in a Contested Election, either, at the election of such Investor Entities,
(i) consistent with the recommendations of the Board or (ii) in the same
proportion as the Voting Securities not Beneficially Owned by Investor Entities
are voted (including, if applicable, by written consent, or by voting by ballot
or by submitting any alternative proxy card necessary to accomplish the
proportionate voting contemplated by this Article III) affirmatively for or
against,

 

14



--------------------------------------------------------------------------------

or to withhold authority with respect to, as applicable, the election of each
Company Designee and the CEO Designee nominated to serve as a Director in
accordance with this Agreement (it being understood that the Investor Parties
must elect to vote as contemplated by this Section 3.1 and cannot elect not to
vote or to vote in any other manner).

3.2      Voting with respect to Acquisitions.

(a)      Until the Sunset Date, at any meeting of stockholders of the Company at
which an Acquisition (and any other related matter the approval of which is
required to consummate such Acquisition) is submitted to a vote of the
stockholders of the Company (or if action is taken with respect to such
matter(s) by written consent of stockholders of the Company in lieu of a
meeting), the Investor Entities shall be permitted to vote or cause to be voted
(including by abstaining or, if applicable, taking action by written consent),
all Voting Securities Beneficially Owned by Investor Entities either, at the
election of such Investor Entities, (i) consistent with the recommendation of
the Board or (ii) in the same proportion as the Voting Securities not
Beneficially Owned by Investor Entities are voted (including by written consent)
for or against, or abstain with respect to, such Acquisition (and such related
matter(s)); provided, that, with respect to any meeting of stockholders of the
Company occurring prior to the first (1st) anniversary of the Closing at which
an Acquisition (and any other related matter the approval of which is required
to consummate such Acquisition) in which the consideration per share of Common
Stock is less than $5.35 is submitted to a vote of the stockholders of the
Company (or if action is taken with respect to such matter(s) by written consent
of stockholders of the Company in lieu of a meeting), the Investor Parties shall
be permitted to vote or cause to be voted (including by abstaining or, if
applicable, taking action by written consent) all Voting Securities Beneficially
Owned by Investor Entities, in their sole discretion. For the avoidance of
doubt, in calculating the voting requirements of the Investor Parties under this
Section 3.2, all broker non-votes and all Voting Securities that are not present
or represented at the applicable stockholder meeting shall not be considered for
quorum or voting purposes.

(b)      Until the Sunset Date and in the event an Acquisition by a Person other
than an Investor Entity is to be effected by means of a tender or exchange
offer, the Investor Entities shall tender the shares of Voting Securities
Beneficially Owned by Investor Entities consistent with the recommendation of
the Board or in the same manner such Investor Entities would be required to vote
such Voting Securities pursuant to Section 3.2(a) if such Acquisition were
submitted to a vote of the stockholders of the Company.

3.3      Voting with respect to Other Matters. Until the Sunset Date, at any
meeting of stockholders of the Company at which any matter, other than matters
that are subject to Section 3.1 and Section 3.2, is submitted to a vote of the
stockholders of the Company (or if action is taken with respect thereto by
written consent of stockholders in lieu of a meeting), the Investor Parties
shall vote or cause to be voted (including by abstaining or, if applicable,
taking action by written consent) all Voting Securities Beneficially Owned by
Investor Entities either, at the election of such Investor Entities,
(i) consistent with the recommendation of the Board or (ii) in the same
proportion as the Voting Securities not Beneficially Owned by Investor Entities
are voted (including, if applicable, by written consent, or by voting by ballot
or by submitting any alternative proxy card necessary to accomplish the
proportionate voting contemplated by this Article III), it being understood that
the Investor Parties must elect to vote as contemplated by

 

15



--------------------------------------------------------------------------------

this Section 3.3 and cannot elect not to vote (unless the Board recommends an
abstention) or to vote in any other manner.

3.4      Quorum. Until the Sunset Date, at each meeting of stockholders, the
Investor Entities shall cause all of the Voting Securities Beneficially Owned by
Investor Entities to be present in person or by proxy for quorum purposes, and
shall ensure that its broker-designees, if any, have the authority to vote on at
least one “routine” matter at a meeting of stockholders sufficient to be counted
as present for quorum purposes.

ARTICLE IV

ADDITIONAL COVENANTS

4.1      Transfer Restrictions.

(a)      During the Restricted Period, no Investor Party shall Transfer any
shares of Convertible Preferred Stock or Common Stock, other than pursuant to a
Permitted Transfer.

(b)      “Permitted Transfer” means:

(i)      a Transfer that has been approved in advance by a majority of the
independent and disinterested members of the Board;

(ii)     a Transfer to any Investor Entity that is not a Restricted Entity (any
such Investor Entity, an “Investor Permitted Transferee”), if such Investor
Permitted Transferee shall have agreed in writing to be bound to the same extent
as Investor by the obligations of this Agreement by executing a joinder
agreement substantially in the form attached as Exhibit D to this Agreement;

(iii)    a Transfer to the Company in connection with a Fundamental Change (as
defined in the Certificate of Designations) or redemption pursuant to the
Certificate of Designations;

(iv)    a Transfer in connection with any Acquisition approved by the Board or a
duly-authorized committee thereof (including if the Board or such committee
recommends that the Company’s stockholders tender in response to a tender or
exchange offer that, if consummated, would constitute an Acquisition); or

(v)     a Transfer that constitutes a tender into a tender or exchange offer
commenced by the Company or any of its Affiliates.

(c)      Following the Restricted Period, each Investor Party shall be free to
Transfer any shares of Common Stock or Convertible Preferred Stock; provided,
that (i) with respect to any Transfer, other than a Permitted Transfer or an
underwritten public offering or an underwritten block trade, the Investor
Parties shall not Transfer any shares of Common Stock or Convertible Preferred
Stock to (A) any Restricted Entity or (B) any Person or Group that is a 10%
Stockholder or that would become a 10% Stockholder as a result of the Transfer,
(ii) with respect to any Transfer, other than a Permitted Transfer, that is an
underwritten public offering or an

 

16



--------------------------------------------------------------------------------

underwritten block trade, such Investor Party shall request that the managing
underwriter(s) or broker(s) not to Transfer any shares of Common Stock to any
Person or Group that is a 10% Stockholder or that would become a 10% Stockholder
as a result of the Transfer (unless, in each case, the identity of the Person
purchasing the shares of Common Stock is not known to the managing
underwriter(s) or broker(s)), provided, that, the Investor Parties shall not
have any liability for a failure by the managing underwriter(s) or broker to
follow such request, and (iii) with respect to a Transfer, other than a
Permitted Transfer, that is an underwritten block trade, such Investor Party
shall request that the broker(s) not to Transfer any shares of Common Stock to a
Restricted Entity (unless the identity of the Person purchasing the shares of
Common Stock is not known to such Investor Party or broker(s)), provided, that
the Investor Parties shall not have any liability for a failure by the broker(s)
to follow such request. For purposes of this Section 4.1(c), the total number of
shares of Common Stock issued and outstanding at any time shall be the number
specified in the most recent SEC filing of the Company disclosing the total
number of shares of Common Stock issued and outstanding.

(d)      Any Transfer or attempted Transfer of Equity Securities of the Company
in violation of this Section 4.1 shall, to the fullest extent permitted by
applicable Law, be null and void ab initio, and the Company shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the books of the Company.

(e)      The Company shall use reasonable efforts to have the shares of
Convertible Preferred Stock purchased pursuant to the Securities Purchase
Agreement (and any shares of Common Stock issued upon the conversion of such
Convertible Preferred Stock) registered directly on the books and records of the
transfer agent in the name of the applicable Investor Party and maintained in
book entries directly on the books and records of the transfer agent in the name
of the applicable Investor Party. Any certificates for shares of Convertible
Preferred Stock held by an Investor Party as of the Closing Date shall bear a
legend or legends (and appropriate comparable notations or other arrangements
will be made with respect to shares maintained in the form of book entries)
referencing restrictions on Transfer of such shares under the Securities Act and
under this Agreement which legend shall state in substance:

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(I) PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR (III) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN EACH OF
CASES (I) THROUGH (III) IN ACCORDANCE WITH THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE DELIVERY OF A
WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER

 

17



--------------------------------------------------------------------------------

INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.

THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN A STOCKHOLDERS
AGREEMENT, DATED [ 🌑 ] (AS IT MAY BE AMENDED FROM TIME TO TIME), BY AND AMONG
THE COMPANY AND CERTAIN OTHER PARTIES THERETO, COPIES OF WHICH ARE PUBLICLY
FILED OR ON FILE WITH THE SECRETARY OF THE ISSUER.”

Notwithstanding the foregoing, upon the request of the applicable Investor
Party, (i) in connection with any Transfer of Common Stock or Convertible
Preferred Stock in accordance with the terms of this Agreement (other than
Section 4.1(b)(ii)), the Company shall promptly cause the second paragraph of
the legend (or notation) to be removed upon such Transfer if such restrictions
would not be applicable following such Transfer, (ii) following receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that such legend (or notation) may be lifted in connection with the
Transfer of Common Stock or Convertible Preferred Stock, the Company shall
promptly cause the first paragraph of the legend (or notation) to be removed
from any Common Stock to be Transferred in accordance with the terms of this
Agreement, and (iii) to the extent the first and second paragraph of the legend
(or notation) would be removed pursuant to this paragraph in connection with any
Transfer of Common Stock, the Company shall use reasonable efforts to cause such
Common Stock to be registered in the name of The Depository Trust Company’s
nominee.

4.2      Right of First Refusal.

(a)      If the Company, at any time or from time to time following the Closing
and prior to the Sunset Date, proposes to issue (a “New Issuance”) any New
Securities, the Company shall provide Investor with written notice (an “Issuance
Notice”) of such New Issuance at least fifteen (15) Business Days prior to the
proposed issuance of such New Securities. The Issuance Notice shall set forth
the material terms and conditions of the New Issuance, including (i) the
proposed number of New Securities if known or, if not known, an estimate
thereof, (ii) a description of the New Securities and proposed manner of sale,
(iii) the purchase price per New Security (or conversion price or premium in the
event of an offering of convertible debt) (the “Per Security Offering Price”) if
known or, if not known, an estimate thereof, and (iv) the proposed issuance date
if known or, if not known, an estimate thereof. Investor shall be entitled to
purchase (either directly or through any other Investor Parties or Investor
Permitted Transferees), at the Per Security Offering Price and on the other
terms and conditions specified in the Issuance Notice, any portion of such New
Securities that does not exceed the Percentage Interest of the Investor Entities
immediately prior to such New Issuance. The Company shall use its reasonable
best efforts in accordance with the DGCL, the Exchange, the Company Charter and
the Company Bylaws, to obtain the approval of the stockholders of the Company
for any issuance of New Securities to Investor; provided, however, that no such
approval shall delay the issuance of New Securities to any Person other than
Investor.

(b)      Investor may exercise its rights under this Section 4.2 by delivering
written notice of its election to purchase (either directly or through any other
Investor Parties or their Investor Permitted Transferees) such New Securities to
the Company within ten (10) Business Days after

 

18



--------------------------------------------------------------------------------

receipt of the Issuance Notice, which notice shall specify the number of New
Securities requested to be purchased by Investor. Delivery of such notice shall
constitute a binding commitment of Investor to purchase (either directly or
through any other Investor Parties or their Investor Permitted Transferees) the
amount of New Securities so specified at the Per Security Offering Price and on
the terms and conditions specified in the Issuance Notice. If, at the
termination of such ten (10) Business Day period, Investor has not exercised its
right to purchase any such New Securities, Investor shall be deemed to have
waived its rights under this Section 4.2 with respect to, and only with respect
to, the purchase of the New Securities specified in the applicable Issuance
Notice.

(c)      The closing of any sale of New Securities to Investor, any other
Investor Parties or Investor Permitted Transferees pursuant to this Section 4.2
shall take place concurrently with the consummation of the sale of the New
Securities on the terms set forth in the Issuance Notice to all other Persons
purchasing such New Securities (the “New Issuance Closing”).

(d)      If the Company issues, at the New Issuance Closing, less than all of
the New Securities described in the Issuance Notice, then the number of New
Securities that Investor (and any other Investor Parties and Investor Permitted
Transferees) shall be entitled to purchase in connection with such New Issuance
pursuant to this Section 4.2 shall be reduced proportionately and Investor’s
notice delivered pursuant to Section 4.2(b) shall be deemed amended to reflect
such reduction. If the number of New Securities is reduced as contemplated by
this Section 4.2(d), the Company shall not issue or sell the remainder of the
New Securities described in the Issuance Notice without again complying with the
provisions of this Section 4.2. If the Company issues, at the New Issuance
Closing, more than the New Securities described in the Issuance Notice, then the
number of New Securities that Investor (and any other Investor Parties and
Investor Permitted Transferees) shall be entitled to purchase in connection with
such New Issuance pursuant to this Section 4.2 shall be increased
proportionately and Investor’s notice delivered pursuant to Section 4.2(b) shall
be deemed amended to reflect such increase.

(e)      If the New Issuance Closing (other than any over-allotment closing)
does not occur within ninety (90) days after the date of the Issuance Notice,
the Company shall not issue or sell the New Securities described in the Issuance
Notice without again complying with the provisions of this Section 4.2.

(f)      Investor (or any other Investor Parties or Investor Permitted
Transferees) shall, prior to the closing of any offering pursuant to Rule 144A
(or a successor rule) under the Securities Act in which any of them has elected
to purchase New Securities pursuant to this Section 4.2, execute and deliver all
such documents and instruments as are customarily required in connection with
such an offering and are reasonably requested by the Company, including, without
limitation, customary investment representations and representations as to its
status as the type of offeree to whom a private sale may be made pursuant to the
Securities Act, and any failure to deliver or enter into any such documents and
instruments at or prior to such closing shall constitute a waiver of the right
of first refusal set forth in this Section 4.2 with respect to such New
Issuance.

(g)      Notwithstanding the foregoing provisions of this Section 4.2, this
Section 4.2 shall not apply and the Investor Entities shall have no rights under
this Section 4.2 if, at any time,

 

19



--------------------------------------------------------------------------------

any Investor Entity intentionally breaches any of the terms of this Agreement or
the Confidentiality Agreement in any material respect and such breach continues
after written notice from the Company and a ten (10) Business Day opportunity to
cure.

4.3      Standstill.

(a)      Subject to Section 4.3(b), on and after the Closing until the Sunset
Date, Investor and the Investor Parties shall not, shall cause their respective
Affiliates not to, and shall cause the Investor Parties and their respective
Affiliates acting at their direction not to, in any manner, directly or
indirectly, without the prior written consent of, or waiver by, the Company:

(i)      acquire, offer to acquire, agree to acquire, or solicit an offer to
sell, by purchase or otherwise, Beneficial Ownership of any Equity Securities of
the Company (including any rights, options or other derivative securities or
contracts or instruments to acquire such ownership that derives its value (in
whole or in part) from such Equity Securities (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combinations of the foregoing)) other than: (A) as a result of any
stock split, stock dividend or distribution, subdivision, reorganization,
reclassification or similar capital transaction involving Equity Securities of
the Company; (B) pursuant to Section 4.1(b)(ii) or Section 4.2; or (C) a
Transfer between Investor Parties; provided, that no Investor Party shall be in
breach of this Section 4.3(a)(i) as a result of the acquisition by any Investor
Designee of any Equity Securities of the Company pursuant to (x) the grant or
vesting of any equity compensation awards granted by the Company to any Investor
Designee, or (y) the exercise of any stock options, restricted stock units, or
similar awards relating to any Equity Securities of the Company granted by the
Company to any Investor Designee;

(ii)     make any public announcement or public offer with respect to any
merger, business combination, tender or exchange offer, recapitalization,
reorganization, restructuring, liquidation, change of Control or other similar
extraordinary transaction involving the Company or any of its Subsidiaries or
any acquisition of all or substantially all the assets of the Company (unless
such transaction is approved or affirmatively recommended by the Board);

(iii)    make, knowingly encourage or in any way participate in, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC promulgated pursuant to Section 14 of the Exchange Act) to vote any Voting
Securities, or seek to advise or influence any Person with respect to the voting
of, any Voting Securities (other than, in each case, in a manner that is
consistent with the Board’s recommendation in connection with a matter);

(iv)    seek election to, or seek to place a representative on, the Board or
seek removal of any member of the Board or otherwise act, alone or in concert
with others, to seek representation or to control or influence the management,
the Board or policies of the Company (other than (A) with respect to the
election or removal of an Investor Designee or (B) to vote in accordance with
the requirements of Article III);

 

20



--------------------------------------------------------------------------------

(v)      call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal for action by stockholders of the Company;

(vi)     form, join or in any way participate in a Group with respect to Equity
Securities (other than a Group consisting solely of Investor Parties);

(vii)    otherwise act, alone or in concert with others, to seek to control,
advise, change or influence the management or the policies of the Company (for
the avoidance of doubt, excluding any such act in their capacity as a commercial
counterparty, customer, supplier, industry participant or the like);

(viii)    advise or knowingly assist or encourage or enter into any discussions,
negotiations, agreements or arrangements with any other Persons in connection
with any of the foregoing activities;

(ix)      publicly disclose any intention, plan, proposal or arrangement
inconsistent with any of the foregoing activities;

(x)       arrange, or in any way provide, directly or indirectly, any financing
for the purchase by any Person or Group of any Equity Securities or assets of
the Company, other than debt financing for (A) the purchase of assets then being
offered for sale by the Company and approved by the disinterested Directors,
(B) the Transfer of any shares of Common Stock to an Investor Party or an
Investor Permitted Transferee, (C) purchases of any Equity Securities of the
Company by an Investor Entity that are permitted by this Agreement and (D) an
Investor Acquisition;

(xi)      take any action that Investor or an Investor Party knows, or would
reasonably be expected to know, after consultation with outside legal counsel,
would require the Company to make a public announcement regarding the
possibility of an Acquisition or any of the foregoing activities;

(xii)    deposit any Equity Securities of the Company into a voting trust or
subject any Equity Securities to any agreement or arrangement (including by
granting any proxies with respect to the Equity Securities to any third party
with respect to the voting of such Equity Securities with any third party) other
than (A) to provide for voting solely in accordance with this Agreement or
(B) pursuant to any agreement or arrangement of the Investor set forth in the
organizational or governance documents of the Investor existing on the date
hereof; or

(xiii)    contest the validity of this Section 4.3(a) or initiate or participate
in any judicial proceeding to amend, waive, terminate or seek a release of the
restrictions contained herein, it being understood and agreed that (A) this
Section 4.3 shall not limit (x) the activities of any Investor Designee taken in
good faith in his or her capacity as a Director or (y) the participation of any
Investor Designee in any Board (or committee of the Board, as applicable)
discussions, deliberations, negotiations or determinations, and (B) Investor
shall be responsible for any breach of this Section 4.3 caused by any action
taken by any Investor Entity or by a representative of an Investor Entity acting
at the direction of any Investor Entity.

 

21



--------------------------------------------------------------------------------

(b)      Notwithstanding anything to the contrary in Section 4.3(a), on and
after the date hereof, no Investor Party shall be prohibited or restricted from:
(i) initiating and engaging in private discussions with, and/or making and
submitting to, the Company and/or the Board a non-public, confidential
Acquisition Proposal so long as such Investor Party does not know, and would not
be reasonably expected to know, after consultation with outside legal counsel,
that such actions would be reasonably likely to require Investor, the Company or
any other Person to make a public announcement regarding such Acquisition
Proposal; or (ii) from and after a public announcement of a definitive agreement
with respect to an Acquisition entered into between the Company and any Person
other than an Investor Entity and until the earlier of (A) the closing of such
Acquisition and (B) thirty (30) days after the termination of such definitive
agreement, making and submitting to the Company, the Board, and/or the Company’s
stockholders, an alternative Acquisition Proposal on a publicly disclosed and
announced basis for all outstanding shares of Common Stock, which, if a tender
or exchange offer, shall be on the same terms for all such shares and include a
non-waivable condition that a majority of outstanding shares of Common Stock not
Beneficially Owned by any Investor Entity are tendered into such offer. For the
avoidance of doubt, Section 3.3 and Section 4.3(a) shall continue to apply
except to the extent such provisions would prevent an Investor Party from taking
the actions expressly permitted by Section 4.3(b)(i) or Section 4.3(b)(ii).

(c)      Notwithstanding anything to the contrary in Section 4.3(a) or
Section 4.3(b), upon the first occurrence of any Cash Offer Trigger Event, an
Investor Party shall be permitted to make a public Acquisition Proposal to the
Company’s stockholders to acquire one-hundred (100%) of the outstanding shares
of Common Stock of the Company in an all-cash tender offer; provided that
(i) such Investor Party has engaged in confidential negotiations in good faith
with the Board (or a special committee thereof formed for such purpose) for a
period of not less than twenty (20) days with respect to such Acquisition
Proposal and (ii) such Acquisition Proposal is expressly subject to and
conditioned upon the approval of either (x) a majority of the Voting Securities,
on an as converted basis, outstanding, other than those Voting Securities held
by the Investor Entities, or (y) a duly constituted and properly authorized
special committee of the Board formed for such purpose and composed solely of
independent and disinterested Directors.

4.4      Information and Access Rights. Until the Sunset Date, the Company
shall, and shall cause its Subsidiaries to, (i) upon reasonable notice to the
Company and at such reasonable times as the Investor Parties may reasonably
request, (A) afford the Investor Parties and their respective representatives
access to its officers, properties, offices and other facilities and to its
books and records, and (B) afford the Investor Parties and their respective
representatives with the opportunity to consult with its officers from time to
time as the Investor Parties may reasonably request regarding the affairs,
finances and accounts of the Company and its Subsidiaries, (ii) to the extent
otherwise prepared by the Company and provided to the Board, provide annual
operating and capital expenditure budgets and periodic information packages
relating to the operations and cash flows of the Company and its Subsidiaries,
(iii) provide audited annual and unaudited quarterly financial statements and
(iv) subject to applicable Law, provide any additional information regarding the
affairs, finances and accounts of the Company and its Subsidiaries that is
reasonably requested by the Investor Parties from time to time (it being
acknowledged that the Company may reasonably withhold information that
constitutes a trade secret or other competitively sensitive intellectual
property or is subject to attorney-client privilege). Investor hereby agrees
that, notwithstanding any other provision of this Agreement to the contrary,
Investor and its Affiliates shall be provided confidential information in
accordance with and subject

 

22



--------------------------------------------------------------------------------

to the terms of a Confidentiality Agreement in the form attached hereto as
Exhibit E, which such Confidentiality Agreement shall be executed and delivered
concurrently with the Closing (the “Confidentiality Agreement”).

4.5      Public Announcements. The initial press release with respect to this
Agreement shall be a joint press release to be reasonably agreed upon by
Investor and the Company. Thereafter, Investor and the Company shall consult
with each other before issuing any press release, or other public announcement
with respect to this Agreement or the matters contemplated hereby and, except in
respect of any such press release or other public announcement as may be
required by applicable Law or any applicable rule of any securities exchange or
association, shall not issue any such press release or other public announcement
prior to such consultation. Investor shall not and shall cause their respective
Affiliates and representatives not to, and shall cause the Investor Parties and
their respective Affiliates acting at their direction not to, in any manner,
disparage or cause to be disparaged the Company or its Affiliates or any of its
or their respective current or former directors or executive officers, and the
Company shall not, shall cause its Affiliates not to, and shall cause its
representatives and the representatives of its Affiliates acting at their
direction not to, in any manner disparage or cause to be disparaged any of the
Investor Parties or any of their respective Affiliates, or any of its or their
respective current or former directors, managers or executive officers.

4.6      Waiver of Corporate Opportunity.

(a)      To the fullest extent permitted by applicable Law, the Company hereby
agrees that the Exempted Persons shall not have any obligation to refrain from
engaging directly or indirectly in the same or similar business activities or
lines of business as the Company or any of its Subsidiaries. To the fullest
extent permitted by applicable Law, the Company, on behalf of itself and its
Subsidiaries, renounces any interest or expectancy of the Company and its
Subsidiaries in, or in being offered an opportunity to participate in, business
opportunities that are from time to time available to the Exempted Persons, even
if the opportunity is one that the Company or its Subsidiaries might reasonably
be deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so. The Company hereby further agrees that, subject to
Section 4.6(b), each Exempted Person shall have no duty to communicate or offer
such business opportunity to the Company (and that there shall be no restriction
on the Exempted Persons using the general knowledge and understanding of the
Company and the industry in which the Company operates that it has gained as an
Exempted Person in considering and pursuing such opportunities or in making
investment, voting, monitoring, governance or other decisions relating to other
entities or securities) and, to the fullest extent permitted by applicable Law,
shall not be liable to the Company or any of its Subsidiaries or stockholders
for breach of any fiduciary or other duty, as a director or officer or
otherwise, solely by reason of the fact that such Exempted Person pursues or
acquires such business opportunity, directs such business opportunity to another
person or fails to present such business opportunity, or information regarding
such business opportunity, to the Company or its Subsidiaries, or uses such
knowledge and understanding in the manner described herein. The parties
specifically agree that each Exempted Person is an intended third-party
beneficiary of this Section 4.6 and is entitled to rely upon and enforce the
rights and obligations granted herein. “Exempted Person” shall mean the Investor
Designees, the Investor, its Affiliates and each of their respective partners,
principals,

 

23



--------------------------------------------------------------------------------

directors, officers, members, managers, managing directors, operating partners
and/or employees, as applicable. In addition to and notwithstanding the
foregoing, a corporate opportunity shall not be deemed to belong to the Company
if it is a business opportunity that the Company is not financially able or
contractually permitted or legally able to undertake, or that is, from its
nature, not in the line of the Company’s business or is of no practical
advantage to it or that is one in which the Company has no interest or
reasonable expectancy. The Company hereby covenants and agrees that it shall not
take any action, or adopt any resolution, inconsistent with the provisions of
this Section 4.6.

(b)      Notwithstanding anything to the contrary in this Section 4.6, the
Company does not renounce its interest in, and the provisions of Section 4.6(a)
shall not apply to, any corporate or business opportunity offered to any
Investor Designee if such opportunity is offered to such person in his or her
capacity as a director or officer of the Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1      Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor as follows as of the Closing:

(a)      The Company is a corporation, duly incorporated, validly existing and
in good standing under the Laws of the State of Delaware. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under the Agreement.

(b)      The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) applicable Law, (y) the organizational documents of
the Company, or (z) any contract or agreement to which the Company is a party.

(c)      The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by Investor, constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency and other Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

5.2     Representations and Warranties of Investor. Investor hereby represents
and warrants to the Company as follows as of the Closing:

 

24



--------------------------------------------------------------------------------

(a)      Investor is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization. Investor has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.

(b)      The execution and delivery by Investor of this Agreement and the
performance by Investor of its obligations under this Agreement do not and will
not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) applicable Law, (y) its organizational documents, or
(z) any contract or agreement to which it is a party.

(c)      The execution and delivery by Investor of this Agreement and the
performance by Investor of its obligations under this Agreement have been duly
authorized by all necessary corporate or other analogous action on its part.
This Agreement has been duly executed and delivered by Investor and, assuming
the due authorization, execution and delivery by the Company, constitutes a
legal, valid and binding obligation of Investor, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency and other Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

5.3     No Other Representations or Warranties. Each of Investor and the Company
hereby acknowledges and agrees that except for the express representations and
warranties set forth in this Article V, the Securities Purchase Agreement and
the Registration Rights Agreement, neither party hereto nor any Person acting on
its behalf is making any representation or warranty of any kind, express or
implied, in connection with the negotiation, execution or performance of this
Agreement, the Securities Purchase Agreement, the Registration Rights Agreement
or the transactions contemplated hereby and thereby.

ARTICLE VI

GENERAL PROVISIONS

6.1     Termination. Unless otherwise specified herein, this Agreement shall
automatically terminate on the date on which the aggregate Percentage Interest
of the Investor Entities is less than ten percent (10%); provided, that,
Section 6.2, Section 6.3, Section 6.6, Section 6.7, Section 6.8, Section 6.9,
and Section 6.10 shall survive the termination of this Agreement indefinitely,
or as specified therein.

6.2     Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and shall be deemed to have been duly given (a) when delivered or sent if
delivered in Person or sent by facsimile transmission (provided confirmation of
facsimile transmission is obtained), provided that any notice received by
facsimile transmission or otherwise at the addressee’s location on any Business
Day after 5:00 p.m. (addressee’s local time) shall be deemed to have been
received at 9:00 a.m. (addressee’s local time) on the next Business Day (b) on
the fifth Business Day after dispatch by registered or certified mail (provided,
that such form of notice may only be used if dispatched from the country in
which the recipient is located), (c) on the next Business Day if transmitted by
national or international overnight courier or (d) on the date delivered if sent
by email (provided confirmation of email receipt is obtained), provided that any
notice received by

 

25



--------------------------------------------------------------------------------

email at the addressee’s location on any Business Day after 5:00 p.m.
(addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day, in each case, as follows (or
to such other Persons or addressees as may be designated in writing by the party
to receive such notice):

if to the Company:

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Tel: (412) 288-4600

Fax: (412) 288-4764

Attention: Kenneth A. Martindale

                 Tricia Tolivar

Email: ken-martindale@gnc-hq.com;

            tricia-tolivar@gnc-hq.com

with a copy (not constituting notice) to:

Latham & Watkins LLP

330 N. Wabash Ave., Suite 2800

Chicago, IL 60611

USA

Attention: Bradley C. Faris

                  Jason Morelli

Fax:           +1 (312) 993-9767

Email: Bradley.Faris@lw.com;

            Jason.Morelli@lw.com

if to Investor:

[ 🌑 ]

with a copy (not constituting notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Tel: (212) 596-9160

Attention: Michael R. Littenberg

                  Daniel Yeh

Email: Michael.Littenberg@ropesgray.com

            Daniel.Yeh@ropesgray.com

6.3     Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified, and the observance of any term hereof may be waived, only by
a written instrument executed by (i) the Company and (ii) Investor. Neither the
failure nor delay on the

 

26



--------------------------------------------------------------------------------

part of any party hereto to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any other right, remedy, power or privilege,
nor shall any waiver of any right, remedy, power or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver. Any amendment, supplement or modification to this Agreement and any
waiver of any term hereof effected in accordance with this Section 6.3 shall be
binding on each party hereto and all of such party’s successors and permitted
assigns, whether or not such party, successor or permitted assign entered into
or approved such amendment, supplement or modification.

6.4     Further Assurances. Each party hereto shall sign such further documents
and do and perform and cause to be done such further acts and things as any
other party hereto may reasonably request to the extent necessary to carry out
the intent and accomplish the purposes of this Agreement.

6.5     Assignment. This Agreement will inure to the benefit of and be binding
on the parties hereto and their respective successors and permitted assigns.
This Agreement may not be assigned, except by any Investor Party to any Investor
Permitted Transferee that has executed a joinder agreement substantially in the
form attached as Exhibit D to this Agreement, without the express prior written
consent of the other parties hereto, and any attempted assignment, without such
consent, will be null and void.

6.6     Third Parties. Except as set forth in Section 4.6, this Agreement does
not create any rights, claims or benefits inuring to any person that is not a
party hereto nor create or establish any third party beneficiary hereto.

6.7     Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to principles
of conflicts of Laws thereof.

6.8     Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving
any dispute, controversy or claim between the parties hereto arising out of or
relating to this Agreement, each of the parties hereto, by execution and
delivery of this Agreement, unconditionally accepts and consents to the
exclusive jurisdiction and venue of the Delaware Court of Chancery and any state
appellate court to which orders and judgments thereof may be appealed within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), including but not limited to the in personam and subject
matter jurisdiction of those courts, or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
District of Delaware, and the appellate courts to which orders and judgments
thereof may be appealed, waives any objections to such jurisdiction on the
grounds of venue or forum non conveniens, the absence of in personam or subject
matter jurisdiction and any similar grounds or any other manner permitted by
Law, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. In any such judicial proceeding, the parties
agree that in addition to any method for the service of process permitted or
required

 

27



--------------------------------------------------------------------------------

by such courts, to the fullest extent permitted by Law, service of process may
be made by delivery provided pursuant to the directions in Section 6.2. EACH OF
THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

6.9      Specific Performance. Each party hereto acknowledges and agrees that in
the event of any breach of this Agreement by any of them, the other parties
hereto would be irreparably harmed and could not be made whole by monetary
damages. Each party accordingly agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate and agrees that the
parties, in addition to any other remedy to which they may be entitled at law or
in equity, shall be entitled to specific performance of this Agreement without
the posting of bond.

6.10    Entire Agreement. This Agreement, the Securities Purchase Agreement, the
Registration Rights Agreement, the Confidentiality Agreement and any Director
Confidentiality Agreement with an Investor Designee set forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof other than those
expressly set forth herein or in the Confidentiality Agreement or any such
Director Confidentiality Agreement. This Agreement, the Confidentiality
Agreement and any such Director Confidentiality Agreement supersede all other
prior agreements and understandings between the parties with respect to such
subject matter, other than, with respect to the confidentiality and non-use
restrictions set forth in that certain letter agreement regarding
confidentiality, dated July 18, 2017, by and between General Nutrition Centers,
Inc. and CITIC Capital Partners Management Limited and that certain letter
agreement regarding confidentiality, dated October 11, 2017, by and between the
General Nutrition Centers, Inc. and Harbin Pharmaceutical Group Holding Co.,
Ltd., with respect to information disclosed thereunder prior to the Closing, but
only to the extent such information is not otherwise subject to the
confidentiality and non-use restrictions set forth in the Confidentiality
Agreement or Director Confidentiality Agreement (it being understood that such
letter agreement shall remain in full force and effect in accordance with its
terms with respect to the confidentiality and non-use restrictions set forth
therein with respect to such information disclosed thereunder prior to the
Closing).

6.11    Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (a) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by Law, (b) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by Law and (c) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

6.12    Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

28



--------------------------------------------------------------------------------

6.13    Counterparts. This Agreement and any amendment hereto may be signed in
any number of separate counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one Agreement (or amendment, as
applicable).

[Remainder Of Page Intentionally Left Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

GNC HOLDINGS, INC.

By:

 

 

Name:

 

Title:

 

[ 🌑 ]

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form Director Confidentiality Agreement



--------------------------------------------------------------------------------

Exhibit B

Restricted Entities

 

1.

Vitamin Shoppe

 

2.

Rite Aid

 

3.

Whole Foods

 

4.

Vitacost

 

5.

Kroger

 

6.

Amazon

 

7.

Walgreens

 

8.

CVS

 

9.

Nature’s Bounty

 

10.

Bodybuilding.com

 

11.

Swanson

 

12.

Sprout’s

 

13.

Sunflower Farmers’ Market

 

14.

Vitamin Cottage



--------------------------------------------------------------------------------

Exhibit C

Form of Observer Confidentiality Agreement



--------------------------------------------------------------------------------

Exhibit D

Form Joinder Agreement



--------------------------------------------------------------------------------

Exhibit E

Form of Confidentiality Agreement